



Exhibit 10.1


EXECUTION VERSION







--------------------------------------------------------------------------------













AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


dated as of June 28, 2016


by and between


KINSALE CAPITAL GROUP, INC.
as Borrower,


KINSALE MANAGEMENT, INC. and ASPERA INSURANCE SERVICES, INC.,
as Loan Guarantors,


and


THE PRIVATEBANK AND TRUST COMPANY
as Lender




,





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
 
 
 
 
ARTICLE 1
 
DEFINITIONS
 
 
 
1.1
Definitions
 
1


 
1.2
Other Interpretive Provisions
 
14


ARTICLE 2
 
COMMITMENTS OF LENDER; EVIDENCING OF LOANS
 
14


 
2.1
Commitments
 
14


 
2.2
Notes
 
14


 
2.3
Recordkeeping
 
15


ARTICLE 3
 
INTEREST
 
15


 
3.1
Interest Rates
 
15


 
3.2
Interest Payment Dates
 
15


 
3.3
Setting and Notice of LIBOR Rates
 
15


 
3.4
Computation of Interest
 
15


ARTICLE 4
 
PREPAYMENTS
 
15


 
4.1
Prepayments
 
15


 
4.2
Manner of Prepayments
 
16


 
4.3
Repayments
 
16


ARTICLE 5
 
MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES
 
17


 
5.1
Making of Payments
 
17


 
5.2
Application of Certain Payments
 
17


 
5.3
Due Date
 
17


 
5.4
Setoff
 
17


 
5.5
Taxes
 
17


ARTICLE 6
 
INCREASED COSTS; SPECIAL PROVISIONS FOR TERM LOAN
 
19


 
6.1
Increased Costs
 
19


 
6.2
Basis for Determining Interest Rate Inadequate or Unfair
 
20


 
6.3
Changes in Law Rendering the Term Loan Unlawful
 
20


 
6.4
Funding Losses
 
21


 
6.5
Right of Lender to Fund through Other Offices
 
21


 
6.6
Discretion of Lender as to Manner of Funding
 
21


 
6.7
Mitigation of Circumstances
 
21


 
6.8
Conclusiveness of Statements; Survival of Provisions
 
21


ARTICLE 7
 
COLLATERAL AND COLLATERAL ADMINISTRATION
 
22


 
7.1
Grant
 
22


 
7.2
Certain Matters Relating to Receivables
 
22


 
7.3
Communications with Obligors; Loan Parties Remain Liable
 
23


 
7.4
Investment Property
 
23


 
7.5
Proceeds to be Turned Over to Lender
 
24


 
7.6
Application of Proceeds
 
24


 
7.7
Code and Other Remedies
 
25


 
7.8
Pledged Equity
 
26





i



--------------------------------------------------------------------------------





 
7.9
Waiver; Deficiency
 
27


 
7.10
Lender’s Appointment as Attorney-in-Fact, etc
 
27


 
7.11
Duty of Lender
 
28


 
7.12
Acknowledgements
 
29


 
7.13
Additional Parties
 
29


 
7.14
Releases
 
29


 
7.15
Obligations and Liens Absolute and Unconditional
 
29


 
7.16
Reinstatement
 
30


ARTICLE 8
 
REPRESENTATIONS AND WARRANTIES
 
30


 
8.1
Organization
 
30


 
8.2
Authorization; No Conflict
 
30


 
8.3
Validity and Binding Nature
 
31


 
8.4
Financial Condition
 
31


 
8.5
No Material Adverse Change
 
31


 
8.6
Litigation and Contingent Liabilities
 
31


 
8.7
Ownership of Properties; Liens
 
31


 
8.8
Equity Ownership; Subsidiaries
 
31


 
8.9
Pension Plans
 
31


 
8.10
Investment Company Act
 
32


 
8.11
Compliance with Laws
 
32


 
8.12
Regulation U
 
32


 
8.13
Licensed Insurance Company
 
32


 
8.14
Taxes
 
32


 
8.15
Solvency, etc
 
33


 
8.16
Insurance
 
33


 
8.17
Information
 
33


 
8.18
Labor Matters
 
33


 
8.19
Anti-Terrorism Laws
 
34


 
8.20
No Default
 
34


 
8.21
Subordinated Debt
 
34


 
8.22
Perfected First Priority Liens
 
34


 
8.23
Loan Party Information
 
34


 
8.24
Certain Property
 
35


 
8.25
Investment Property
 
35


 
8.26
Intellectual Property
 
35


 
8.27
Right to Use Intellectual Property
 
35


ARTICLE 9
 
AFFIRMATIVE COVENANTS
 
35


 
9.1
Reports, Certificates and Other Information
 
35


 
9.2
Books, Records and Inspections
 
38


 
9.3
Maintenance of Property; Insurance
 
38


 
9.4
Compliance with Laws; Payment of Taxes and Liabilities
 
39


 
9.5
Licensed Insurance Provider
 
39


 
9.6
Maintenance of Existence, etc
 
39





ii



--------------------------------------------------------------------------------





 
9.7
Employee Benefit Plans
 
39


 
9.8
Further Assurances
 
40


 
9.9
Deposit Accounts
 
41


 
9.10
Delivery of Instruments, Certificated Securities and Chattel Paper
 
41


 
9.11
Maintenance of Perfected Security Interest; Further Documentation
 
41


 
9.12
Investment Property
 
42


 
9.13
Intellectual Property
 
43


 
9.14
Other Matters
 
44


 
9.15
A.M. Best Co. Rating
 
45


ARTICLE 10
 
NEGATIVE COVENANTS
 
45


 
10.1
Debt
 
45


 
10.2
Liens
 
46


 
10.3
Operating Leases
 
48


 
10.4
Restricted Payments
 
48


 
10.5
Mergers, Consolidations, Sales
 
48


 
10.6
Modification of Organizational Documents
 
49


 
10.7
Transactions with Affiliates
 
49


 
10.8
Inconsistent Agreements
 
49


 
10.9
Business Activities; Issuance of Equity
 
49


 
10.10
Investments
 
50


 
10.11
Restriction of Amendments to Certain Documents
 
51


 
10.12
Fiscal Year
 
51


 
10.13
Financial Covenants
 
51


ARTICLE 11
 
EFFECTIVENESS; CONDITIONS OF CLOSING, ETC
 
51


 
11.1
Agreement and Note
 
51


 
11.2
Authorization Documents
 
51


 
11.3
Consents and Approvals
 
52


 
11.4
Delivery of Pledged Collateral
 
52


 
11.5
Subordination Agreements
 
52


 
11.6
Insurance
 
52


 
11.7
Payment of Fees
 
52


 
11.8
Financial Statements
 
52


 
11.9
Reserves
 
52


 
11.10
Search Results
 
52


 
11.11
Filings, Registrations and Recordings
 
52


 
11.12
Representations and Warranties
 
53


 
11.13
Other
 
53


ARTICLE 12
 
EVENTS OF DEFAULT AND THEIR EFFECT
 
53


 
12.1
Events of Default
 
53


 
12.2
Effect of Event of Default. If:
 
55


ARTICLE 13
 
GENERAL
 
55


 
13.1
Marshalling; Waiver; Amendments
 
55


 
13.2
Confirmations
 
55





iii



--------------------------------------------------------------------------------





 
13.3
Notices
 
55


 
13.4
Computations
 
56


 
13.5
Costs, Expenses and Taxes
 
56


 
13.6
GOVERNING LAW
 
57


 
13.7
Confidentiality
 
57


 
13.8
Severability
 
57


 
13.9
Nature of Remedies
 
57


 
13.10
Entire Agreement
 
57


 
13.11
Counterparts
 
58


 
13.12
Successors and Assigns
 
58


 
13.13
Assignments; Participations
 
58


 
13.14
Captions
 
59


 
13.15
Customer Identification - USA Patriot Act Notice
 
59


 
13.16
INDEMNIFICATION BY LOAN PARTIES
 
59


 
13.17
Nonliability of Lender
 
60


 
13.18
FORUM SELECTION AND CONSENT TO JURISDICTION
 
61


 
13.19
WAIVER OF JURY TRIAL
 
61


ARTICLE 14
 
LOAN GUARANTY
 
61


 
14.1
Guaranty
 
61


 
14.2
Right of Contribution
 
62


 
14.3
No Subrogation
 
62


 
14.4
Amendments, etc. with respect to the Secured Obligations
 
63


 
14.5
Discharge
 
63


 
14.6
Notice
 
63


 
14.7
Waivers
 
64


 
14.8
Payments
 
66


 
14.9
Representations and Warranties
 
66


ANNEXES
 
 
 
 
 
 
 
ANNEX A
 
Addresses for Notices
 
 
 
 
 
 
 
SCHEDULES
 
 
SCHEDULE 8.8
Equity Ownership; Subsidiaries
 
 
SCHEDULE 10.2
Existing Liens
 
 
SCHEDULE 10.10
Investments
 
 
 
 
 
 
 
 
 
 
 
 
EXHIBITS
 
 
 
 
 
 
 
EXHIBIT A
 
Form of Compliance Certificate
 
 



iv



--------------------------------------------------------------------------------






AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated as of June 28, 2016
(as amended, restated, supplemented or modified from time to time, this
“Agreement”), is entered into by KINSALE CAPITAL GROUP, INC., a Delaware
corporation formerly incorporated in the Islands of Bermuda under the name
Kinsale Capital Group, Ltd, as successor by merger with Kinsale Capital Group,
Inc., a Delaware corporation (the “Borrower”), KINSALE MANAGEMENT, INC., a
Delaware corporation (“Kinsale Management”), ASPERA INSURANCE SERVICES, INC., a
Virginia corporation (“Aspera”), the other Loan Parties from time to time party
hereto, and THE PRIVATEBANK AND TRUST COMPANY (the “Lender”).
R E C I T A L S:
A.    Borrower, Kinsale Management, Aspera and Lender are parties to that
certain Loan and Security Agreement dated as of June 21, 2013, as amended
pursuant to: (i) that certain First Amendment to Loan and Security Agreement
dated as of March 10, 2014; (ii) that certain Consent and Second Amendment to
Loan and Security Agreement dated as of September 2, 2014; (iii) that certain
Third Amendment to Loan and Security Agreement dated as of September 29, 2014;
and (iv) that certain Fourth Amendment to Loan and Security Agreement dated as
of December 4, 2015 (collectively, the “Original Loan Agreement”), which governs
the terms of the “Term Loan” (as such term is used and defined in the Original
Loan Agreement).
B.     Borrower has requested that Lender, and Lender has agreed to, amend and
restate the Original Loan Agreement pursuant to this Agreement.
NOW THEREFORE, in consideration of the mutual agreements set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Borrowers and Lender hereby agree as follows:
ARTICLE 1DEFINITIONS.
1.1    Definitions. When used herein (a) the following terms are used herein as
defined in the UCC: Accounts, Certificated Security, Commercial Tort Claims,
Deposit Accounts, Documents, Electronic Chattel Paper, Equipment, Farm Products,
Fixtures, Goods, Health Care Insurance Receivables, Instruments (as defined in
Article 9 of the UCC), Inventory, Leases, Letter-of-Credit Rights, Money,
Payment Intangibles, Securities, Software, Supporting Obligations, Tangible
Chattel Paper and (b) the following terms shall have the following meanings:
Account Debtor means any Person who is obligated with respect to any Account or
other Receivable.
Agreement is defined in the preamble of this Agreement.
Ancillary Schedules means, individually and collectively as the case may be, the
following ancillary schedules to be delivered to Lender in connection herewith
and as a condition hereof:
(a)    one or more schedules identifying all Investment Property owned by each
Loan Party (such schedules, individually and collectively, the “Investment
Schedules”);
(b)    one or more schedules summarizing all property, casualty, worker’s
compensation, errors and omissions, and/or fidelity bonds/crime insurance
program of each Loan Party (such schedules, individually and collectively, the
“Insurance Schedules”); and





--------------------------------------------------------------------------------





(c)    one or more schedules identifying, with respect to each Loan Party: (i)
its respective jurisdiction of organization, (ii) the location of its chief
executive office, (iii) its exact legal name as it appears on its organizational
documents, and (iv) its issued organizational identification number, if any
(such schedules, individually and collectively, the “Loan Party Schedules”).
Asset Disposition means the sale, lease, assignment or other transfer for value
(each, a “Disposition”) by any Loan Party to any Person (other than a Loan
Party) of any asset of such Loan Party (including, the loss, destruction or
damage of any thereof or any actual or threatened (in writing to any Loan Party)
condemnation, confiscation, requisition, seizure or taking thereof) other than
(a) the Disposition of any asset which is to be replaced, and is in fact
replaced, within 30 days with another asset performing the same or a similar
function, (b) the sale or lease of inventory in the ordinary course of business;
(c) an issuance of Capital Stock by a Subsidiary of Borrower to Borrower or
another Subsidiary (so long as such issuance would be permitted under Section
10.10) or the issuance of directors' qualifying shares or of other nominal
amounts of other Capital Stock that are required to be held by specified Persons
under applicable law, (d) the sale or other disposition of cash or Cash
Equivalent Investments and (e) leases of subleases entered into in the ordinary
course of business to the extent that they do not materially interfere with the
business of Borrower and its Subsidiaries.
Assignee is defined in Section 13.13.1(a).
Attorney Costs means, individually and collectively, all costs, expenses,
charges, fees, and the like incurred by (or on behalf) of Lender in connection
with the making, administration, negotiation, documentation, enforcement or any
other aspect of the Term Loan, including, without limitation, Lender’s
reasonable attorneys’ fees and court costs, whether or not there is a lawsuit,
incurred by (or on behalf) of Lender in connection with the enforcement of this
Agreement and/or any of the other Loan Documents.
Bank Product Agreements means those certain cash management service agreements
entered into from time to time between any Loan Party and Lender or its
Affiliates in connection with any of the Bank Products.
Bank Product Obligations means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Loan Parties to
Lender or its Affiliates pursuant to or evidenced by the Bank Product Agreements
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that a Loan Party is obligated
to reimburse to Lender as a result of Lender purchasing participations or
executing indemnities or reimbursement obligations with respect to the Bank
Products provided to the Loan Parties pursuant to the Bank Product Agreements.
Bank Products means any service or facility extended to any Loan Party by Lender
or its Affiliates, including, without limitation, (a) deposit accounts, (b) cash
management services, including, without limitation, controlled disbursement,
lockbox, electronic funds transfers (including, without limitation, book
transfers, fedwire transfers, ACH transfers), online reporting and other
services relating to accounts maintained with Lender or its Affiliates, and (c)
debit cards.
Bankruptcy Code is defined in Section 14.5.
Base Rate means at any time, the Prime Rate plus 0.50%.
BCAR means A.M. Best Co.’s capital adequacy ratio.


2



--------------------------------------------------------------------------------





Borrower is defined in the preamble of this Agreement.
Borrower Obligations means all Obligations of Borrower.
Business Day means any day on which Lender is open for commercial banking
business in Chicago, Illinois and, in the case of a Business Day which relates
to a Term Loan that bears interest at the LIBOR Rate, on which dealings are
carried on in the London interbank eurodollar market.
Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.
Capital Securities means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.
Cash Equivalent Investment means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by Lender or its holding company) rated at least A-l by
Standard & Poor’s Ratings Services, a Standard & Poor’s Financial Services LLC
business or P-l by Moody’s Investors Service, Inc., (c) any certificate of
deposit, time deposit or banker’s acceptance, maturing not more than one year
after such time, or any overnight Federal Funds transaction that is issued or
sold by Lender or its holding company (or by a commercial banking institution
that is a member of the Federal Reserve System and has a combined capital and
surplus and undivided profits of not less than $500,000,000), (d) any repurchase
agreement entered into with Lender (or commercial banking institution of the
nature referred to in clause (c)) which (i) is secured by a fully perfected
security interest in any obligation of the type described in any of clauses (a)
through (c) above and (ii) has a market value at the time such repurchase
agreement is entered into of not less than 100% of the repurchase obligation of
Lender (or other commercial banking institution) thereunder, (e) money market
accounts or mutual funds which invest exclusively in assets satisfying the
foregoing requirements, and (f) other short term liquid investments approved in
writing by Lender.
Change of Control means the occurrence of any of the following events: (a) any
"Person" or "group" (within the meaning of Rule 13d-5 under the Securities
Exchange Act of 1934) other than Moelis Capital shall, directly or indirectly,
beneficially or of record, own or control 51% or more of the outstanding Capital
Securities of Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Borrower; or (b) Borrower shall cease to,
directly or indirectly, own and control 100% of each class of the outstanding
Capital Securities of Kinsale Insurance and Kinsale Management.
Chattel Paper means all “chattel paper” as such term is defined in
Section 9-102(a)(11) of the UCC and, in any event, including with respect to any
Loan Party, all Electronic Chattel Paper and Tangible Chattel Paper.
Closing Date shall mean the date of this Agreement.
Code means the Internal Revenue Code of 1986.


3



--------------------------------------------------------------------------------





Collateral is defined in Section 7.1.
Collateral Documents means, collectively, the Securities Account Control
Agreement, each control agreement and any other agreement or instrument pursuant
to which Borrower, any Subsidiary or any other Person grants or purports to
grant collateral to Lender or otherwise relates to such collateral.
Compliance Certificate means a certificate in substantially the form of Exhibit
B.
Contingent Liability means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person: (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Capital Securities of any other Person; (c) undertakes or agrees
(whether contingently or otherwise): (i) to purchase, repurchase, or otherwise
acquire any indebtedness, obligation or liability of any other Person or any
property or assets constituting security therefor, (ii) to advance or provide
funds for the payment or discharge of any indebtedness, obligation or liability
of any other Person (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, working capital or other financial condition of any other Person, or
(iii) to make payment to any other Person other than for value received; (d)
agrees to lease property or to purchase securities, property or services from
such other Person with the purpose or intent of assuring the owner of such
indebtedness or obligation of the ability of such other Person to make payment
of the indebtedness or obligation; (e) induces the issuance of any letter of
credit for the benefit of such other Person; or (f) undertakes or agrees
otherwise to assure a creditor against loss. The amount of any Contingent
Liability shall (subject to any limitation set forth herein) be deemed to be the
outstanding principal amount (or maximum permitted principal amount, if larger)
of the indebtedness, obligation or other liability guaranteed or supported
thereby.
Controlled Group means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code or Section 4001 of ERISA.
Copyrights means all copyrights arising under the laws of the United States, any
other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished, all registrations and
recordings thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright
Office, and the right to obtain all renewals of any of the foregoing.
Copyright Licenses means all written agreements naming any Loan Party as
licensor or licensee granting any right under any Copyright, including the grant
of rights to manufacture, distribute, exploit and sell materials derived from
any Copyright.
Debt of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all indebtedness of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) the capitalized amount of
all obligations of such Person as lessee under Capital Leases which have been or
should be recorded as liabilities on a balance sheet of such Person in
accordance with GAAP, (d) all obligations of such Person to pay the deferred
purchase price of property or services (excluding trade accounts


4



--------------------------------------------------------------------------------





payable in the ordinary course of business) which purchase price is due more
than 90 days from the date of incurrence of the obligation thereof or is
evidenced by a note or similar written instrument which have been or should be
recorded as liabilities on a balance sheet of such Person in accordance with
GAAP, (e) all indebtedness secured by a Lien on the property of such Person,
whether or not such indebtedness shall have been assumed by such Person;
provided that if such Person has not assumed or otherwise become liable for such
indebtedness, such indebtedness shall be measured at the fair market value of
such property securing such indebtedness at the time of determination, (f) all
obligations for reimbursement in respect of letters of credit, bankers’
acceptances and similar obligations issued for the account of such Person, (g)
all Bank Product Obligations and Hedging Obligations (on a net basis) of such
Person, (h) all Contingent Liabilities of such Person, (i) all Debt of any
partnership of which such Person is a general partner (unless such Debt is
expressly made non-recourse to such Person), (j) all non-compete payment
obligations, earn-outs and similar obligations of such Person to the extent not
contingent but fixed and (k) any Capital Securities or other equity instrument
of such Person, whether or not mandatorily redeemable, that under GAAP is
characterized as debt, whether pursuant to financial accounting standards board
issuance No. 150 or otherwise; provided that Debt shall not include Excluded
Kinsale Insurance Debt.
Default means any event that, if it continues uncured, will, with lapse of time
or notice or both, constitute an Event of Default.
Dollar and the sign “$” mean lawful money of the United States of America.
Environmental Laws means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
governmental authority, in each case relating to any matter arising out of or
relating to public health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, emission, release, threatened release,
control or cleanup of any Hazardous Substance.
ERISA means the Employee Retirement Income Security Act of 1974.
Event of Default means any of the events described in Section 12.1.
Excluded Kinsale Insurance Debt means Debt incurred by Kinsale Insurance in the
ordinary course of its insurance business, including, without limitation,
policyholder claims (and Debt relating to or arising in connection with the
defense or settlement of such claims), direct third party claims (and Debt
relating to or arising in connection with the defense or settlement of such
claims), Debt relating to or arising in connection with Investments authorized
by the Arkansas Insurance Code, and Debt relating to or arising in connection
with reinsurance assumed and ceding agreements.
Excluded Taxes means any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient:
(a) Taxes imposed on or measured by net income (however denominated), net
receipts or net profits, franchise Taxes, and branch profits Taxes, in each case
(i) imposed as a result of such Recipient being organized under the laws of, or
having is principal office or, in the case of Lender, its applicable lending
office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are imposed as a result of a present or former
connection between such Recipient and the jurisdiction imposing such Tax (other
than connections arising from such Recipient having executed, delivered, become
a party to, performed its obligations under, received payments under or received
or perfected a security interest under any Term Loan or any Loan Document), (b)
any withholding Taxes imposed on amounts payable to or for the account of such
Recipient pursuant to a law in


5



--------------------------------------------------------------------------------





effect on the date on which such Recipient becomes a party to this Agreement or
first becomes entitled to payments under any Loan Document, (c) Taxes
attributable to such Recipient’s failure to comply with Section 5.5(d), and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.
FATCA means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471 (b) (1) of the Code.
Fiscal Quarter means a fiscal quarter of a Fiscal Year.
Fiscal Year means the fiscal year of Borrower and its Subsidiaries, which period
shall be the 12-month period ending on December 31 of each year.
FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.
GAAP means generally accepted accounting principles set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the Securities and Exchange Commission, which are applicable to
the circumstances as of the date of determination.
General Intangibles means all “general intangibles” as such term is defined in
Section 9-102(a)(42) of the UCC and, in any event, including with respect to any
Loan Party, all Payment Intangibles, Software, all contracts, agreements,
instruments and indentures in any form, and portions thereof, to which such Loan
Party is a party or under which such Loan Party has any right, title or interest
or to which such Loan Party or any property of such Loan Party is subject, as
the same from time to time may be amended, supplemented or otherwise modified,
including, without limitation, (a) all rights of such Loan Party to receive
moneys due and to become due to it thereunder or in connection therewith, (b)
all rights of such Loan Party to damages arising thereunder and (c) all rights
of such Loan Party to perform and to exercise all remedies thereunder; provided,
that the foregoing limitation shall not affect, limit, restrict or impair the
grant by such Loan Party of a security interest pursuant to this Agreement in
any Receivable or any money or other amounts due or to become due under any such
Payment Intangible, contract, agreement, instrument or indenture.
Hazardous Substances means hazardous waste, hazardous substance, pollutant,
contaminant, toxic substance, oil, hazardous material, chemical or other
substance regulated by any Environmental Law.
Hedging Agreement means any agreement with respect to any swap, collar, cap,
future, forward or derivative transaction, whether exchange-traded,
over-the-counter or otherwise, including any involving, or settled by reference
to, one or more interest rates, currencies, commodities, equity or debt
instruments, any economic, financial or pricing index or basis, or any similar
transaction, including any option with respect to any of these transactions and
any combination of these transactions.
Hedging Obligation means, with respect to any Person, any liability of such
Person under any Hedging Agreement, including any and all cancellations, buy
backs, reversals, terminations or assignments under any Hedging Agreement.
Indemnified Liabilities is defined in Section 13.16.
Indemnified Taxes means all Taxes other than Excluded Taxes.


6



--------------------------------------------------------------------------------





Intellectual Property means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including all Copyrights,
Copyright Licenses, Patents, Patent Licenses, Trademarks and Trademark Licenses
(if any), and all rights to sue at law or in equity for any infringement or
other impairment thereof, including the right to receive all proceeds and
damages therefrom.
Intercompany Note means any promissory note evidencing loans made by any Loan
Party to any other Loan Party.
Interest Maintenance Account means that certain business checking account of
Borrower held at Lender with account number #2344727.
Interest Period means, with respect to any Term Loan, (i) the period commencing
on the date such Term Loan is borrowed and ending on the last day of the
calendar quarter during which such Term Loan is borrowed and (ii) thereafter,
each period beginning on the first day of a calendar quarter and ending on the
last day of such calendar quarter; provided that, if such Term Loan is borrowed
within seven (7) Business Days prior to the end of a calendar quarter, the
initial Interest Period with respect to such Term Loan shall end on the last day
of the next succeeding calendar quarter.
Investment means, with respect to any Person, any investment in another Person,
whether by acquisition of any debt or Capital Security, by making any loan or
advance, by becoming obligated with respect to a Contingent Liability in respect
of obligations of such other Person (other than travel and similar advances to
employees in the ordinary course of business) or by making an Acquisition.
Investment Property means the collective reference to (a) all “investment
property” as such term is defined in Section 9-102(a)(49) of the UCC (other than
the equity interest of any foreign Subsidiary excluded from the definition of
Pledged Equity), (b) all “financial assets” as such term is defined in Section
8-102(a)(9) of the UCC, and (b) whether or not constituting “investment
property” as so defined, all Pledged Notes and all Pledged Equity.
Issuers means the collective reference to each issuer of any Investment
Property.
Kinsale Insurance means Kinsale Insurance Company, an Arkansas domiciled stock
insurance company.
Kinsale Management is defined in the preamble of this Agreement.
Lender is defined in the preamble of this Agreement. In addition to the
foregoing, for the purpose of identifying the Persons entitled to share in the
Collateral and the proceeds thereof under, and in accordance with the provisions
of, this Agreement and the Collateral Documents, the term “Lender” shall include
Affiliates of Lender providing a Bank Product.
Lender Party is defined in Section 13.16.
LIBOR Office means the office or offices of Lender which shall be making or
maintaining the Term Loans hereunder. A LIBOR Office of Lender may be, at the
option of Lender, either a domestic or foreign office.
LIBOR Rate means, with respect to any Interest Period, a rate of interest equal
to the result of:


7



--------------------------------------------------------------------------------





(a)    (i) the rate per annum (rounded upward to the nearest whole multiple of
1/100 of 1% per annum) as displayed in the Bloomberg Financial Markets system as
the London interbank offered rate for deposits in Dollars at approximately 11:00
A.M. (London time) two (2) Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period (“ICE LIBOR”); or (ii) if
the ICE LIBOR rate is not available at such time for any reason, then the rate
per annum determined by the Lender to be the rate at which deposits in Dollars
for delivery on the first day of such Interest Period in same day funds in the
approximate amount of the subject Term Loan(s) and with a term equivalent to
such Interest Period would be offered in the London interbank Eurodollar market
at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
commencement of such Interest Period; provided however that, notwithstanding the
forgoing or anything contained herein to the contrary, at no time will the rate
of interest resulting from either the forgoing method (i) or (ii) for any
Interest Period be less than zero; plus
(b)    the applicable “Percentage Over Libor” corresponding to the Total Debt to
Capital Ratio as of the last day of the Fiscal Quarter immediately preceding
such Interest Period, as follows:
Total Debt to Capital Ratio
Less than 15%
15% up to 22.5%
22.5% up to 27.5%
Greater than 27%
Percentage Over Libor
2.5%
2.75%
3%
3.5%

Lender’s determination of the LIBOR Rate shall be conclusive, absent manifest
error and shall remain fixed during such Interest Period, provided the
applicable Percentage Over Libor for any Interest Period is subject to
confirmation and retroactive adjustment upon Lender’s receipt and review of the
applicable Compliance Certificate to account for any difference in the Total
Debt to Capital Ratio.
Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.
Loan Documents means this Agreement, the Note, the Collateral Documents, the
Subordination Agreements, all Hedging Agreements in favor of Lender or any of
its Affiliates, and all documents, instruments and agreements delivered in
connection with the foregoing, all as may be amended, restated, supplemented or
modified from time to time.
Loan Guarantor means, each of: (a) Kinsale Management; (b) Aspera; and (c) any
other Person who becomes a party to this Agreement as a guarantor/surety with
respect to the Obligations (or any portion thereof) as required under Section
9.8, pursuant to a joinder agreement or otherwise; it being expressly understood
that Kinsale Insurance is not, and will not be, a Loan Guarantor hereunder.
Loan Guarantor Obligations means, collectively, with respect to each Loan
Guarantor, all Obligations of such Loan Guarantor under each Loan Guaranty.


8



--------------------------------------------------------------------------------





Loan Guaranty means ARTICLE 14 of this Agreement and each separate guaranty
delivered by a Loan Guarantor, as such separate guaranty may be amended,
restated, supplemented or modified from time to time.
Loan Party or Loan Parties means Borrower, the Loan Guarantors and any other
Person who becomes a party to this Agreement pursuant to a joinder agreement or
otherwise, and their respective successors and assigns, it being expressly
understood that Kinsale Insurance is not, and will not be, a Loan Party
hereunder.
Margin Stock means any “margin stock” as defined in Regulation U.
Material Adverse Effect means (a) a material adverse change in the financial
condition, operations, assets, business, or properties of Borrower and its
Subsidiaries taken as a whole, (b) a material adverse effect on the ability of
any Loan Party to perform any of the Obligations under any Loan Document or (c)
a material adverse effect upon any substantial portion of the Pledged Equity (or
any portion thereof) and/or the Pledged Notes (or any portion thereof) or upon
the legality, validity, binding effect or enforceability against any Loan Party
of any Loan Document.
Moelis Capital means Moelis Capital Partners LLC, a Delaware limited liability
company, and its Affiliates.
Multiemployer Pension Plan means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which Borrower or any other member of the Controlled
Group may have any liability.
Net Cash Proceeds means:
(a)    with respect to any Asset Disposition, the aggregate cash proceeds
(including cash proceeds received pursuant to policies of insurance or by way of
deferred payment of principal pursuant to a note, installment receivable or
otherwise, but only as and when received) received by any Loan Party pursuant to
such Asset Disposition net of (i) the direct costs relating to such sale,
transfer or other disposition (including sales commissions and legal, accounting
and investment banking fees), (ii) taxes paid or reasonably estimated by
Borrower to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements) and (iii)
amounts required to be applied to the repayment of any Debt secured by a Lien on
the asset subject to such Asset Disposition (other than the Term Loans); and
(b)    with respect to any issuance of Debt, the aggregate cash proceeds
received by any Loan Party pursuant to such issuance, net of the direct costs of
such issuance (including up-front, underwriters’ and placement fees, and
reasonable legal fees and expenses).
Net Earnings means, for any period, the consolidated net income (or loss) of
Borrower and its consolidated Subsidiaries for such period calculated in
conformity with GAAP, excluding any gains from Asset Dispositions, any
extraordinary gains and any gains from discontinued operations.
Net Worth means, as of any date, the sum of the capital stock and additional
paid-in capital plus retained earnings (or minus accumulated deficit) plus other
comprehensive income (or minus other comprehensive loss) of Borrower and its
consolidated Subsidiaries as of such date calculated on a consolidated basis in
conformity with GAAP.


Non-U.S. Lender is defined in Section 5.5(c)(i).


9



--------------------------------------------------------------------------------





Note means that certain Fifth Amended and Restated Term Note dated as of even
date herewith, made by Borrower payable to the order of Lender in the maximum
principal amount of THIRTY MILLION and No/100 Dollars ($30,000,000), as the same
may be amended, modified, restated, or replaced from time to time.
Obligations means all obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of any Loan Party under this Agreement and any
other Loan Document including Attorney Costs and surety bonds, all Hedging
Obligations permitted hereunder which are owed to Lender or its Affiliates, and
all other Bank Products Obligations, all in each case howsoever created, arising
or evidenced, whether direct or indirect, absolute or contingent, now or
hereafter existing or arising, or due or to become due.
OFAC is defined in Section 9.4.
Operating Lease means any lease of (or other agreement conveying the right to
use) any real or personal property by any Loan Party or any Subsidiary of any
Loan Party, as lessee, other than any Capital Lease.
Original Loan Agreement is defined in the recitals to this Agreement.
Paid in Full means (a) the payment in full in cash and performance of all
Secured Obligations, and (b) the termination of the Term Loan Commitment.
Participant is defined in Section 13.13.2.
Participant Register is defined in Section 13.13.2.
Patents means (a) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith; (b) all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof; and (c) all rights to obtain any reissues or
extensions of the foregoing.
Patent Licenses means all agreements, whether written or oral, providing for the
grant by or to any Loan Party of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent.
Patriot Act is defined in Section 13.15.
PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its functions under ERISA.
Pension Plan means a “pension plan”, as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA or the minimum funding standards of
ERISA (other than a Multiemployer Pension Plan), and as to which Borrower or any
member of the Controlled Group may have any liability, including any liability
by reason of having been a substantial employer within the meaning of Section
4063 of ERISA at any time during the preceding five years, or by reason of being
deemed to be a contributing sponsor under Section 4069 of ERISA.
Permitted Kinsale Insurance Activities means activities engaged in by Kinsale
Insurance in the ordinary course of its insurance business, including, without
limitation, defending and settling policyholder claims, defending and settling
direct third party claims, making Investments authorized by the Arkansas
Insurance Code, entering into and performing its obligations under reinsurance
assumed and ceding agreements and other activities necessary to fulfill its
responsibilities to policyholders or insurance regulators.


10



--------------------------------------------------------------------------------





Permitted Lien means a Lien expressly permitted hereunder pursuant to Section
10.2.
Person means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.
Pledged Equity means all Capital Securities listed on the Investment Schedules,
together with any other equity interests, certificates, options or rights of any
nature whatsoever in respect of the Capital Securities of any Person that may be
issued or granted to, or held by, any Loan Party while this Agreement is in
effect; provided that in no event shall more than 65% of the total outstanding
Capital Securities of any foreign Subsidiary be required to be pledged
hereunder.
Pledged Notes means all promissory notes listed on the Investment Schedules, all
Intercompany Notes at any time issued to any Loan Party and all other promissory
notes issued to or held by any Loan Party (other than promissory notes issued in
connection with extensions of trade credit by any Loan Party in the ordinary
course of business).
Prime Rate means, for any day, the rate of interest in effect for such day as
announced from time to time by Lender as its prime rate (whether or not such
rate is actually charged by Lender), which is not intended to be Lender’s lowest
or most favorable rate of interest at any one time. Any change in the Prime Rate
announced by Lender shall take effect at the opening of business on the day
specified in the public announcement of such change; provided that Lender shall
not be obligated to give notice of any change in the Prime Rate.
Proceeds means all “proceeds” as such term is defined in Section 9-102(a)(64) of
the UCC and, in any event, shall include all dividends or other income from the
Investment Property, collections thereon or distributions or payments with
respect thereto.
Receivable means any right to payment for goods sold or leased or for services
rendered, including without limitation, any Accounts, whether or not such right
is evidenced by an Instrument or Chattel Paper and whether or not it has been
earned by performance.
Recipient means Lender and any other recipient of any payment to be made by or
on account of any obligation of any Loan Party under any Loan Document.
Regulation D means Regulation D of the FRB.
Regulation U means Regulation U of the FRB.
Reportable Event means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement of Section 4043(a), or the failure of a Pension Plan to
meet the minimum funding standards of Section 412 of the Code (without regard to
whether the Pension Plan is a plan described in Section 4021(a)(2) of ERISA) or
under Section 302 of ERISA.
Risk Based Capital Ratio means, with respect to Kinsale Insurance for any Fiscal
Year, the ratio of its Total Adjusted Capital for such Fiscal Year to its
Authorized Control Level for such Fiscal Year, as each such term is defined in
the instructions for the statutory statements of Kinsale Insurance as prescribed
by the Arkansas Department of Insurance.


11



--------------------------------------------------------------------------------





SAP means the Statutory Accounting Principles as prescribed or permitted by the
Arkansas Department of Insurance.
SEC means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.
Secured Obligations means, collectively, the Borrower Obligations and the Loan
Guarantor Obligations.
Securities Act means the Securities Act of 1933, as amended.
Securities Account means that certain securities account of Kinsale Management
held at Wells Fargo Advisors, LLC named “Kinsale Management Inc.” with account
number 2047-6791.
Securities Account Control Agreement means that certain account control
agreement with respect to the Securities Account, dated as of June 21, 2013, by
and among, Lender, Kinsale Management, and Wells Fargo Advisors, LLC, as the
same may be amended, restated, supplemented or modified from time to time.
Senior Debt means all Debt of Borrower and its Subsidiaries other than
Subordinated Debt.
Senior Officer means, with respect to any Loan Party, any of the chief executive
officer, the chief financial officer, the vice president-finance or the
treasurer of such Loan Party.
Statutory Surplus is defined in the instructions for the statutory statements of
Kinsale Insurance as prescribed by the Arkansas Department of Insurance.
Statutory Net Income is defined in the instructions for the statutory statements
of Kinsale Insurance as prescribed the Arkansas Department of Insurance .
Subordinated Debt means any Debt incurred by Borrower which is subordinated to
the Obligations in a manner reasonably satisfactory to the Lender, including,
without limitation, with respect to the right and time of payment of principal
and interest in connection with such Debt.
Subordination Agreements means all subordination agreements executed by a holder
of Subordinated Debt in favor of Lender from time to time after the Closing Date
in form and substance and on terms and conditions reasonably satisfactory to
Lender.
Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Securities as have more than 50%
of the ordinary voting power for the election of directors or other managers of
such corporation, partnership, limited liability company or other entity. Unless
the context otherwise requires, each reference to Subsidiaries herein shall be a
reference to Subsidiaries of Borrower.
Taxes means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing.
Term Loan has the meaning given such term in Section 2.1 below.
Term Loan Commitment has the meaning given such term in Section 2.1 below.


12



--------------------------------------------------------------------------------





Termination Date means the earlier to occur of (a) December 4, 2020 and (b) the
date on which the Term Loan becomes immediately due and payable in whole
pursuant to ARTICLE 12.
Termination Event means, with respect to a Pension Plan that is subject to Title
IV of ERISA, (a) a Reportable Event, (b) the withdrawal of Borrower or any other
member of the Controlled Group from such Pension Plan during a plan year in
which Borrower or any other member of the Controlled Group was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or was deemed such under
Section 4068(f) of ERISA, (c) the termination of such Pension Plan, the filing
of a notice of intent to terminate the Pension Plan or the treatment of an
amendment of such Pension Plan as a termination under Section 4041(c) of ERISA,
(d) the institution by the PBGC of proceedings to terminate such Pension Plan or
(e) any event or condition that might constitute grounds under Section 4042 of
ERISA for the termination of, or appointment of a trustee to administer, such
Pension Plan.
Total Debt means, as of any date, all Debt of Borrower and its consolidated
Subsidiaries as of such date determined on a consolidated basis in conformity
with GAAP, excluding (a) Hedging Obligations and (b) Debt of Borrower to its
Subsidiaries and Debt of Subsidiaries of Borrower to Borrower or to other
Subsidiaries of Borrower.
Total Debt to Capital Ratio means, as of the last day of any Fiscal Quarter, the
ratio of (a) Total Debt as of such day to (b) the sum of Total Debt plus Net
Worth, in each case, as of such day.
Total Plan Liability means, at any time, the present value of all vested and
unvested accrued benefits under all Pension Plans, determined as of the then
most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.
Trademarks means (a) all trademarks, trade names, corporate names, names of Loan
Parties, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and all goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto;
and (b) the right to obtain all renewals thereof.
Trademark Licenses means, collectively, each agreement, whether written or oral,
providing for the grant by or to any Loan Party of any right to use any
Trademark.
UCC means the Uniform Commercial Code as in effect on the date hereof and from
time to time in the State of Illinois, provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interests in any Collateral or the availability of any remedy
hereunder is governed by the Uniform Commercial Code as in effect on or after
the date hereof in any other jurisdiction, “UCC” means the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or effect of perfection or non-perfection or
availability of such remedy.
Unfunded Liability means the amount (if any) by which the present value of all
vested and unvested accrued benefits under all Pension Plans exceeds the fair
market value of all assets allocable to those benefits, all determined as of the
then most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.


13



--------------------------------------------------------------------------------





Wholly-Owned Subsidiary means, as to any Person, a Subsidiary all of the Capital
Securities of which (except directors’ qualifying Capital Securities and foreign
national qualifying shares to the extent required by applicable law) are at the
time directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.
Withholding Certificate is defined in Section 5.5(c)(i).
1.2    Other Interpretive Provisions.
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    Section, Annex, Schedule and Exhibit references are to this Agreement
unless otherwise specified.
(c)    The term “including” is not limiting and means “including without
limitation.”
(d)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”
(e)    Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement and the other Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
supplements and other modifications thereto, but only to the extent such
amendments, restatements, supplements and other modifications are not prohibited
by the terms of any Loan Document, and (ii) references to any statute or
regulation shall be construed as including all statutory and regulatory
provisions amending, replacing, supplementing or interpreting such statute or
regulation.
(f)    This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.
(g)    This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to Lender, Borrower and the
other parties thereto and are the products of all parties. Accordingly, they
shall not be construed against Lender merely because of Lender’s involvement in
their preparation.
ARTICLE 2
COMMITMENTS OF LENDER; EVIDENCING OF LOANS.

2.1    Commitments. Subject to the terms and conditions of this Agreement and
the other Loan Documents, and in reliance upon the representations and
warranties of the Loan Parties set forth herein and in the other Loan Documents,
the Lender agrees to make one or more loans to Borrower (individually and
collectively, the “Term Loan”) in the maximum aggregate principal amount at any
one time outstanding up to, but not exceeding, $30,000,000 (the “Term Loan
Commitment”). The Term Loan is a non-revolving credit facility and, accordingly,
any portion of the principal balance that is repaid or prepaid may not be
re-borrowed. Notwithstanding anything contained herein or in any of the other
Loan Documents to the contrary, each of the Loan Parties hereby acknowledges and
agrees that, as of the date hereof: (a) Lender has previously made certain
advances of the Term Loan to Borrower; (b) the aggregate outstating principal
balance of the Term Loan equals the Term Loan Commitment; and (c) Lender shall
have no further obligation hereunder


14



--------------------------------------------------------------------------------





or under any of the other Loan Documents to make any further advance of the Term
Loan (or any other loan or advance) to Borrower or any other Person.
2.2    Notes. The Term Loan shall be evidenced by a Note, with appropriate
insertions, payable to the order of Lender in a face principal amount equal to
the Term Loan.
2.3    Recordkeeping. Lender shall record in its records, the date and amount of
each Term Loan made by Lender and the repayments of the Term Loan thereof. The
aggregate principal amount outstanding under the Term Loan so recorded shall be
rebuttably presumptive evidence of the principal amount of the Term Loan owing
and unpaid. The failure to so record any such amount or any error in so
recording any such amount shall not, however, limit or otherwise affect the
Obligations of Borrower hereunder or under the Note to repay the principal
amount of the Term Loan hereunder, together with all interest accruing thereon.
ARTICLE 3
INTEREST.

3.1    Interest Rates. Borrower promises to pay interest on the aggregate
principal amount outstanding under the Term Loan for the period commencing on
the first advance of the Term Loan until the Term Loan is paid in full at a rate
per annum equal to, for each Interest Period, the LIBOR Rate applicable to such
Interest Period; provided that at any time an Event of Default exists, at
Lender’s election, the interest rate applicable to the Term Loan shall be
increased by 2% (and, in the case of Obligations not bearing interest, such
Obligations shall bear interest at the LIBOR Rate plus 2%). Notwithstanding the
foregoing, upon the occurrence of an Event of Default under Section 12.1.1 or
Section 12.1.4, such increase shall occur automatically. In no event shall
interest payable by Borrower to Lender hereunder exceed the maximum rate
permitted under applicable law, and if any such provision of this Agreement is
in contravention of any such law, such provision shall be deemed modified to
limit such interest to the maximum rate permitted under such law.
3.2    Interest Payment Dates. Accrued interest on the Term Loan shall be
payable on the last day of each Interest Period, upon a prepayment of the Term
Loan, and at maturity. After maturity, and at any time an Event of Default
exists, accrued interest on the Term Loan shall be payable on demand.
3.3    Setting and Notice of LIBOR Rates. The applicable LIBOR Rate for each
Interest Period shall be determined by Lender, and notice thereof shall be given
by Lender promptly to Borrower. Each determination of the applicable LIBOR Rate
by Lender shall be conclusive and binding upon the parties hereto, in the
absence of demonstrable error. Lender shall, upon written request of Borrower,
deliver to Borrower a statement showing the computations used by Lender in
determining any applicable LIBOR Rate hereunder.
3.4    Computation of Interest. Interest shall be computed for the actual number
of days elapsed on the basis of a year of (a) 360 days for interest calculated
at the LIBOR Rate and (b) 365/366 days for interest calculated at the Base Rate.
The applicable interest rate for each Term Loan that bears interest at the Base
Rate shall change simultaneously with each change in the Base Rate.
ARTICLE 4
PREPAYMENTS.

4.1    Prepayments.
4.1.1    Voluntary Prepayments. Borrower may from time to time prepay the Term
Loan in whole or in part; provided that Borrower shall give Lender notice
thereof not later than 11:00 A.M., Chicago time, on the day of such prepayment
(which shall be a Business Day), specifying the date


15



--------------------------------------------------------------------------------





and amount of prepayment. Any such partial prepayment shall be in an amount
equal to $250,000 or a higher integral multiple of $250,000.
4.1.2    Mandatory Prepayments.
(a)    Borrower shall make a prepayment of the Term Loan until paid in full upon
the occurrence of any of the following at the following times and in the
following amounts:
(i)    concurrently with the receipt by any Loan Party of any Net Cash Proceeds
from any Asset Disposition with respect to any of the Pledged Equity and/or
Pledged Notes, in an amount equal to 100% of such Net Cash Proceeds;
(ii)    within five (5) Business Days from the receipt by any Loan Party of any
Net Cash Proceeds from any Asset Disposition (other than as provided in
subsection (i) above and/or the sale (or other transfer) of the Capital
Securities of Borrower (or any Affiliate of Borrower) and the sale (or other
transfer) of cash or Investment Property deposited in or credited to the
Securities Account in the ordinary course of business), in an amount equal to
100% of such Net Cash Proceeds; provided that, such prepayment shall only be
required if Net Cash Proceeds from Asset Dispositions exceed $10,000,000, in the
aggregate, in any given Fiscal Year; provided further, that so long as no Event
of Default shall have occurred and be continuing, the Borrower and its
Subsidiaries may invest an amount equal to all or any portion of such Net Cash
Proceeds within 365 days of receipt thereof in assets useful in the business of
the Borrower and its Subsidiaries (or any similar or related or ancillary
business), in which case the amount of such Net Cash Proceeds so invested shall
not be required to be applied to prepay the Term Loans pursuant to this Section
4.1.2(a)(ii); and
(ii)    promptly upon the receipt by any Loan Party of any Net Cash Proceeds
from any issuance of any Debt of such Loan Party (excluding (1) Debt permitted
by Section 10.1 and (2) Debt issued by shareholders of Borrower to Borrower), in
an amount equal to 100% of such Net Cash Proceeds.
4.2    Manner of Prepayments. Each voluntary partial prepayment shall be in a
principal amount of $250,000 or a higher integral multiple of $250,000. Any
prepayment of the Term Loan on a day other than the last day of an Interest
Period shall include interest on the principal amount being repaid and shall be
subject to Section 6.4. All prepayments of the Term Loan shall immediately
reduce the outstanding principal balance of the Term Loan and shall be applied
to reduce the principal amount due on the principal payment dates set forth
below in chronological order until the amount of such prepayments are applied in
full.
4.3    Repayments.
4.3.1    Loan. The outstanding principal balance of the Term Loan shall be paid
on a quarterly basis, beginning on September 30, 2016 and ending on September
30, 2020, in equal amounts of $750,000, with a final payment of $17,250,000 to
be paid on December 4, 2020, provided that (a) the principal amount payable on
any payment date other than December 4, 2020 (before giving effect to any
principal prepayment applied in accordance with Section 4.2) shall not exceed 5%
of the aggregate outstanding principal balance of the Term Loan, (b) the
principal amount payable on any payment date shall be reduced by any prepayment
of principal applied in accordance with Section 4.2 and (c) the principal amount
payable on any payment date shall not exceed the aggregate outstanding principal
balance of the Term Loan as of such date. Unless sooner paid in full, the


16



--------------------------------------------------------------------------------





outstanding principal balance of the Term Loan, together with any unpaid
interest accrued thereon, shall be paid in full on the Termination Date.
ARTICLE 5
MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.

5.1    Making of Payments. All payments of principal or interest on the Note,
and of all fees, shall be made by Borrower to Lender in immediately available
funds at the office specified by Lender not later than noon, Chicago time, on
the date due; and funds received after that hour shall be deemed to have been
received by Lender on the following Business Day. All payments under Section 6.1
shall be made by Borrower directly to Lender without setoff, counterclaim or
other defense.
5.2    Application of Certain Payments. So long as no Default or Event of
Default has occurred and is continuing, (a) payments matching specific scheduled
payments then due shall be applied to those scheduled payments and (b) voluntary
and mandatory prepayments shall be applied as set forth in Section 4.2. After
the occurrence and during the continuance of an Event of Default, all amounts
collected or received by Lender as proceeds from the sale of, or other
realization upon, all or any part of the Collateral shall be applied as Lender
shall determine in its discretion.
5.3    Due Date. If any payment of principal or interest with respect to the
Term Loan, or of any fees, falls due on a day which is not a Business Day, then
such due date shall be the immediately preceding Business Day.
5.4    Setoff. Borrower, for itself and each other Loan Party, agrees that
Lender has all rights of set-off and bankers’ lien provided by applicable law,
and in addition thereto, Borrower, for itself and each other Loan Party, agrees
that at any time any Event of Default exists, Lender may apply to the payment of
any Obligations of Borrower and each other Loan Party hereunder, whether or not
then due, any and all balances, credits, deposits, accounts or moneys of
Borrower and each other Loan Party then or thereafter with Lender.
5.5    Taxes.
(a)    All payments made by Borrower under any Loan Document shall be made
without setoff, counterclaim, or other defense. To the extent permitted by
applicable law, all payments under the Loan Documents (including any payment of
principal, interest, or fees) to, or for the benefit, of any Recipient shall be
made by Borrower free and clear of and without deduction or withholding for, or
account of, any Taxes now or hereinafter imposed by any taxing authority.
(b)    If Borrower makes any payment under any Loan Document in respect of which
it is required by applicable law to deduct or withhold any Indemnified Taxes,
Borrower shall increase the payment under such Loan Document such that after the
reduction for the amount of Indemnified Taxes withheld (and any Indemnified
Taxes withheld or imposed with respect to the additional payments required under
this Section 5.5(b)), the amount paid to a Lender equals the amount that was
payable under such Loan Document without regard to this Section 5.5(b) (but for
the avoidance of doubt, taking into account any amounts that are otherwise
permitted to be withheld for Excluded Taxes under this Section 5.5). To the
extent Borrower withholds any Taxes on payments under any Loan Document,
Borrower shall pay the full amount deducted to the relevant taxing authority
within the time allowed for payment under applicable law and shall deliver to
such Lender within 30 days after it has made payment to such authority a receipt
issued by such authority (or other evidence satisfactory to such Lender)
evidencing the payment of all amounts so required to be deducted or withheld
from such payment.


17



--------------------------------------------------------------------------------





(c)    If a Lender is required by law to make any payments of any Indemnified
Taxes on or in relation to any amounts received or receivable under any Loan
Document, or any Indemnified Tax is assessed against a Lender with respect to
amounts received or receivable under any Loan Document, Borrower will indemnify
such person against (i) such Indemnified Tax and (ii) any Indemnified Taxes
imposed as a result of the receipt of the payment under this Section 5.5(c). A
certificate prepared in good faith as to the amount of such payment by a Lender
shall, absent manifest error, be final, conclusive, and binding on all parties;
provided that Borrower shall not be required to compensate a Lender pursuant to
this Section 5.5(c) for any amounts incurred more than six months prior to the
date such Lender notifies Borrower of such Lender’s intention to claim
compensation therefor.
(i)    To the extent permitted by applicable law, each Lender that is not a
United States person within the meaning of Code Section 7701(a)(30) (a “Non-U.S.
Lender”) shall deliver to Borrower on or prior to the Closing Date (or in the
case of a Lender that is an Assignee, on the date of such assignment to such
Lender) two accurate and complete original signed copies of IRS Form W-8BEN,
W-8ECI, or W-8IMY (or any successor or other applicable form prescribed by the
IRS) certifying to such Lender’s entitlement to a complete exemption from, or a
reduced rate in, United States withholding tax on interest payments to be made
hereunder or any Term Loan. If a Lender that is a Non-U.S. Lender is claiming a
complete exemption from withholding on interest pursuant to Code Sections 871(h)
or 881(c), such Lender shall deliver (along with two accurate and complete
original signed copies of IRS Form W-8BEN) a certificate in form and substance
reasonably acceptable to Borrower representing that such Lender is not a bank
for purposes of Section 881(c)(3)(A) of the Code, is not a 10 percent
shareholder (within the meaning of Section 871(c)(3)(B) of the Code) of Borrower
and is not a controlled foreign corporation related to Borrower (within the
meaning of Section 881(c)(3)(C) of the Code) (any such certificate, a
“Withholding Certificate”). In addition, each Lender that is a Non-U.S. Lender
agrees that from time to time after the Closing Date (or, in the case of a
Lender that is an Assignee, after the date of the assignment to such Lender),
when a lapse in time (or change in circumstances occurs) renders the prior
certificates hereunder obsolete or inaccurate in any material respect, such
Lender shall, to the extent permitted under applicable law, deliver to Borrower
two new and accurate and complete original signed copies of an IRS Form W-8BEN,
W-8ECI, or W-8IMY (or any successor or other applicable forms prescribed by the
IRS), and if applicable, a new Withholding Certificate, to confirm or establish
the entitlement of such Lender to an exemption from, or reduction in, United
States withholding tax on interest payments to be made hereunder or any Term
Loan.
(ii)    Each Lender that is not a Non-U.S. Lender shall provide two properly
completed and duly executed copies of IRS Form W-9 (or any successor or other
applicable form) to Borrower certifying that such Lender is exempt from United
States backup withholding Tax. To the extent that a form provided pursuant to
this Section 5.5(c)(ii) is rendered obsolete or inaccurate in any material
respect as result of change in circumstances with respect to the status of a
Lender, such Lender shall, to the extent permitted by applicable law, deliver to
Borrower revised forms necessary to confirm or establish the entitlement to such
Lender’s exemption from United States backup withholding Tax.
(iii)    Notwithstanding anything to the contrary herein, Borrower shall not be
required to pay additional amounts to any Lender, or indemnify any Lender, under
this Section 5.5 to the extent that such obligations would not have arisen but
for the failure of such Lender to comply with this Section 5.5(c).


18



--------------------------------------------------------------------------------





(d)    If a Lender determines, in its sole discretion, that it has received a
refund of any Indemnified Taxes as to which it has been indemnified by Borrower
or with respect to which Borrower has paid additional amounts pursuant to this
Section 5.5, it shall pay over such refund to Borrower (but only to the extent
of indemnity payments made, or additional amounts paid, by Borrower under this
Section 5.5 with respect to the Indemnified Taxes giving rise to such refund),
net of any Taxes imposed by reason of receipt of such refund and all
out-of-pocket expenses of such Lender and without interest (other than any
interest paid by the relevant governmental authority with respect to such
refund, which interest shall be paid to Borrowers); provided, that Borrower,
upon the request of such Lender, agrees to repay any amount paid to Borrower
(plus any penalties, interest or other charges imposed by the relevant
governmental authority) to such Lender in the event such Lender is required to
repay such refund to such governmental authority. Nothing in this Section 5.5(d)
shall be construed to require any Lender to make available its tax returns (or
any other information which it deems confidential) to Borrower or any other
Person.
(e)    If a payment made to a Lender under any Loan Document would be subject to
any U.S. federal income withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Borrower (or, in the case of a Participant, to the
Lender granting the participation only) at the time or times prescribed by law
and at such time or times reasonably requested by Borrower (or, in the case of a
Participant, the Lender granting the participation) such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Borrower (or, in the case of a Participant, the Lender granting the
participation) as may be necessary for Borrower to comply with its obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 5.5(e), “FATCA” is deemed to
include any amendments made to FATCA after the date of this Agreement.
ARTICLE 6
INCREASED COSTS; SPECIAL PROVISIONS FOR TERM LOAN.

6.1    Increased Costs.
(a)     If, after the date hereof, the adoption of, or any change in, any
applicable law, rule or regulation, or any change in the interpretation or
administration of any applicable law, rule or regulation by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by Lender with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency: (i) shall impose, modify or deem applicable any reserve
(including any reserve imposed by the FRB, but excluding any reserve included in
the determination of the LIBOR Rate pursuant to ARTICLE 3), special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by Lender; or (ii) shall impose on Lender any other condition
affecting the Term Loan, the Note or its obligation to make the Term Loan; and
the result of anything described in clauses (i) and (ii) above is to increase
the cost to (or to impose a cost on) Lender (or any LIBOR Office of Lender) of
making or maintaining the Term Loan, or to reduce the amount of any sum received
or receivable by Lender (or its LIBOR Office) under this Agreement or under its
Note with respect thereto, then upon demand by Lender (which demand shall be
accompanied by a statement setting forth the basis for such demand and a
calculation of the amount thereof in reasonable detail), Borrower shall pay
directly to Lender such additional amount as will compensate Lender for such
increased cost or such reduction.


19



--------------------------------------------------------------------------------





(b)    If Lender shall reasonably determine that, after the date hereof, any
change in, or the adoption or phase-in of, any applicable law, rule or
regulation regarding capital adequacy, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or the
compliance by Lender or any Person controlling Lender with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on Lender’s or such controlling Person’s
capital as a consequence of Lender’s obligations hereunder to a level below that
which Lender or such controlling Person could have achieved but for such change,
adoption, phase-in or compliance (taking into consideration Lender’s or such
controlling Person’s policies with respect to capital adequacy) by an amount
deemed by Lender or such controlling Person to be material, then from time to
time, upon demand by Lender (which demand shall be accompanied by a statement
setting forth the basis for such demand and a calculation of the amount thereof
in reasonable detail), Borrower shall pay to Lender such additional amount as
will compensate Lender or such controlling Person for such reduction.
(c)    Notwithstanding anything in this Section 6.1 to the contrary, Borrower
shall only be required to compensate Lender pursuant to this Section 6.1 to the
extent that Lender is imposing applicable increased costs or costs in connection
with capital adequacy requirements similar to those described in clauses (a) and
(b) above generally on other borrowers of loans under similar credit facilities.
6.2    Basis for Determining Interest Rate Inadequate or Unfair. If:
(a)    Lender reasonably determines (which determination shall be binding and
conclusive on Borrower absent manifest error) that by reason of circumstances
affecting the interbank LIBOR market adequate and reasonable means do not exist
for ascertaining the applicable LIBOR Rate; or
(b)    the LIBOR Rate as determined by Lender will not adequately and fairly
reflect the cost to Lender of maintaining or funding the Term Loan for such
Interest Period;
then Lender shall promptly notify Borrower and, so long as such circumstances
shall continue, on the last day of the current Interest Period, the interest
rate on the Term Loan shall, unless then repaid in full, automatically convert
to the Base Rate.
6.3    Changes in Law Rendering the Term Loan Unlawful. If, after the date
hereof, any change in, or the adoption of any law or regulation, or any change
in the interpretation of any applicable law or regulation by any governmental or
other regulatory body charged with the administration thereof, should make it
unlawful for Lender to make, maintain or fund the Term Loan at the LIBOR Rate,
then Lender shall promptly notify each of the other parties hereto and, so long
as such circumstances shall continue, on the last day of the current Interest
Period (or, in any event, on such earlier date as may be required by the
relevant law, regulation or interpretation), the interest rate on the Term Loan
shall, unless then repaid in full, automatically convert to the Base Rate. Each
Term Loan which, but for the circumstances described in the foregoing sentence,
would bear interest at the LIBOR Rate shall remain outstanding for the period
corresponding to such Term Loan absent such circumstances.
6.4    Funding Losses. Borrower hereby agrees that upon demand by Lender (which
demand shall be accompanied by a statement setting forth in reasonable detail
the basis for the amount being claimed), Borrower will indemnify Lender against
any net loss or expense which Lender may sustain or incur (including any net
loss or expense incurred by reason of the liquidation or reemployment of
deposits or other funds


20



--------------------------------------------------------------------------------





acquired by Lender to fund or maintain the Term Loan), as reasonably determined
by Lender, as a result of (a) any payment, prepayment or conversion of the Term
Loan of Lender on a date other than the last day of an Interest Period for the
Term Loan (including any conversion pursuant to Section 6.3) or (b) any failure
of Borrower to borrow or prepay the Term Loan on a date specified therefor in a
notice of borrowing or prepayment pursuant to this Agreement. For this purpose,
all notices to Lender pursuant to this Agreement shall be deemed to be
irrevocable.
6.5    Right of Lender to Fund through Other Offices. Lender may, if it so
elects, fulfill its commitment as to the Term Loan by causing a foreign branch
or Affiliate of Lender to make the Term Loan; provided that in such event for
the purposes of this Agreement the Term Loan shall be deemed to have been made
by Lender and the obligation of Borrower to repay the Term Loan shall
nevertheless be to Lender and shall be deemed held by it, to the extent of the
Term Loan, for the account of such branch or Affiliate.
6.6    Discretion of Lender as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, Lender shall be entitled to fund
and maintain its funding of all or any part of the Term Loan in any manner it
sees fit, it being understood, however, that for the purposes of this Agreement
all determinations hereunder shall be made as if Lender had actually funded and
maintained the Term Loan during each Interest Period for the Term Loan through
the purchase of deposits having a maturity corresponding to such Interest Period
and bearing an interest rate equal to the LIBOR Rate for such Interest Period.
6.7    Mitigation of Circumstances.
(a)    Lender shall promptly notify Borrower of any event of which it has
knowledge which will result in, and will use reasonable commercial efforts
available to it (and not, in Lender’s sole judgment, otherwise disadvantageous
to Lender) to mitigate or avoid, (i) any obligation by Borrower to pay any
amount pursuant to Sections 5.5 or 6.1 or (ii) the occurrence of any
circumstances described in Sections 6.2 or 6.3 (and, if Lender has given notice
of any such event described in clause (i) or (ii) above and thereafter such
event ceases to exist, Lender shall promptly so notify Borrower). Without
limiting the foregoing, Lender will designate a different funding office if such
designation will avoid (or reduce the cost to Borrower of) any event described
in clause (i) or (ii) above and such designation will not, in Lender’s sole
judgment, be otherwise disadvantageous to Lender.
(b)    If Lender demands that Borrower pay any amount pursuant to Sections 5.5
or 6.1, then Borrower may, at its sole expense, upon notice to Lender, require
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 13.13), all of its interests, rights
and obligations under this Agreement to an assignee selected by Borrower that
shall assume such obligations; provided that Lender shall have received from the
assignee payment of an amount equal to the outstanding principal amount of the
Term Loan, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder. Lender shall not be required to make any such assignment if,
prior thereto, as a result of a waiver by Lender or otherwise, the circumstances
entitling Borrower to require such assignment cease to apply.
6.8    Conclusiveness of Statements; Survival of Provisions. Determinations and
statements of Lender pursuant to Sections 6.1, 6.2, 6.3 or 6.4 shall be
conclusive absent demonstrable error. Lender may use reasonable averaging and
attribution methods in determining compensation under Sections 6.1 and 6.4, and
the provisions of such Sections shall survive repayment of the Obligations,
cancellation of any Note(s) and termination of this Agreement.
ARTICLE 7
COLLATERAL AND COLLATERAL ADMINISTRATION.



21



--------------------------------------------------------------------------------





7.1    Grant. Each Loan Party hereby grants, assigns and transfers to Lender and
(to the extent provided herein) Lender’s Affiliates, as collateral security for
the prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Secured Obligations, a continuing
security interest in all right, title and interest of such Loan Party in, to and
under the following (collectively with respect to all Loan Parties, the
“Collateral”): (a) all property, wherever located, whether real or personal, now
owned or existing or at any time hereafter arising or acquired by such Loan
Party or in which such Loan Party now has or at any time in the future may
acquire any right, title or interest, including all of such Loan Party’s Pledged
Equity, Accounts, Chattel Paper, Commercial Tort Claims, Deposit Accounts,
Documents, Equipment, Fixtures, General Intangibles, Health Care Insurance
Receivables, Farm Products, Goods, Instruments, Intellectual Property,
Inventory, Investment Property, Leases, Letter-of-Credit Rights, Money, Records,
securities accounts (including, without limitation, the Securities Account),
Securities and Supporting Obligations, (b) all books and records pertaining to
any of the foregoing, (c) all Proceeds and products of any of the foregoing, and
(d) all collateral security and guaranties given by any Person with respect to
any of the foregoing. Where the context requires, terms relating to the
Collateral or any part thereof, when used in relation to a Loan Party, shall
refer to such Loan Party’s Collateral or the relevant part thereof.
7.2    Certain Matters Relating to Receivables.
(a)    At any time and from time to time after the occurrence and during the
continuance of an Event of Default, Lender shall have the right to make test
verifications of the Receivables of any Loan Party in any manner and through any
medium that it reasonably considers advisable, and each Loan Party shall furnish
all such assistance and information as Lender may require in connection with
such test verifications. At any time and from time to time after the occurrence
and during the continuance of an Event of Default, upon Lender’s request and at
the expense of the relevant Loan Party, such Loan Party shall cause independent
public accountants or others reasonably satisfactory to Lender to furnish to
Lender reports showing reconciliations, agings and test verifications of, and
trial balances for, such Receivables. Anything herein to the contrary
notwithstanding, the provisions of this Section 7.2 shall only apply if the
aggregate amount of the then outstanding Receivables of any Loan Party exceeds
$5,000,000.
(b)    Lender hereby authorizes each Loan Party to collect any Receivables of
such Loan Party, and Lender may curtail or terminate such authority at any time
after the occurrence and during the continuance of an Event of Default. If
required by Lender at any time after the occurrence and during the continuance
of an Event of Default, any payments of such Receivables, when collected by any
Loan Party, (i) shall be forthwith (and, in any event, within two (2) Business
Days) deposited by such Loan Party in the exact form received, duly indorsed by
such Loan Party to Lender if required, in a collateral account maintained under
the sole dominion and control of Lender, subject to withdrawal by Lender for its
own account only as provided in Section 7.6, and (ii) until so turned over,
shall be held by such Loan Party in trust for Lender, segregated from other
funds of such Loan Party. Each such deposit of payments of such Receivables
shall be accompanied by a report identifying in reasonable detail the nature and
source of the payments included in the deposit.
(c)    At any time and from time to time after the occurrence and during the
continuance of an Event of Default, at Lender’s request, each Loan Party shall
deliver to Lender all original and other documents evidencing, and relating to,
the agreements and transactions which gave rise to any Receivables of such Loan
Party, including all original orders, invoices and shipping receipts.
7.3    Communications with Obligors; Loan Parties Remain Liable.


22



--------------------------------------------------------------------------------





(f)    Lender in its own name or in the name of others may at any time after the
occurrence and during the continuance of an Event of Default communicate with
the Account Debtors under the Receivables of any Loan Party to verify with them
to Lender’s satisfaction the existence, amount and terms of such Receivables.
(g)    Upon the request of Lender at any time after the occurrence and during
the continuance of an Event of Default, each Loan Party shall notify the Account
Debtors under the Receivables of such Loan Party that such Receivables have been
assigned to Lender and that payments in respect thereof shall be made directly
to Lender. Lender shall have the right to notify such Account Debtors of the
same should such Loan Party fail to do so within two (2) Business Days of
Lender’s request.
(h)    Anything herein to the contrary notwithstanding, each Loan Party shall
remain liable in respect of each of the Receivables of such Loan Party to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. Lender shall have no obligation or liability under any such
Receivable (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by Lender of any payment relating thereto, nor
shall Lender be obligated in any manner to perform any of the obligations of any
Loan Party under or pursuant to any such Receivable (or any agreement giving
rise thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.
(i)    For the purpose of enabling Lender to exercise rights and remedies under
this Agreement, each Loan Party hereby grants to Lender an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to such Loan Party) to use, license or sublicense any Intellectual
Property now owned or hereafter acquired by such Loan Party, and wherever the
same may be located, and including in such license access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof.
7.4    Investment Property.
(a)    Unless an Event of Default shall have occurred and be continuing, each
Loan Party shall be permitted to receive cash dividends and distributions in
accordance with Section 10.4, and to exercise all voting and other rights with
respect to the Investment Property of such Loan Party; provided, that no vote
shall be cast or other right exercised or action taken which could reasonably be
expected to impair the Collateral or which would result in any violation of any
provision of this Agreement or any other Loan Document.
(b)    If an Event of Default shall occur and be continuing, Lender shall have
the right, in each case upon notice to Borrower, (i) to receive any and all cash
dividends and distributions, payments or other Proceeds paid in respect of any
Investment Property of any Loan Party and make application thereof to the
Secured Obligations in such order as Lender may determine, and (ii) to require
that any or all of such Investment Property be registered in the name of Lender
or its nominee, subject to compliance with the applicable provisions of the
Arkansas Insurance Holding Company Regulatory Act, and upon such registration
Lender or its nominee may thereafter exercise (x) all voting and other rights
pertaining to such Investment Property and (y) any and all rights of conversion,


23



--------------------------------------------------------------------------------





exchange and subscription and any other rights, privileges or options pertaining
to such Investment Property as if it were the absolute owner thereof (including
the right to exchange at its discretion any and all of such Investment Property
upon the merger, consolidation, reorganization, recapitalization or other
fundamental change in the corporate or other structure of any Issuer, or upon
the exercise by any Loan Party or Lender of any right, privilege or option
pertaining to such Investment Property, and in connection therewith, the right
to deposit and deliver any and all of such Investment Property with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as Lender may determine), all without liability except
to account for property actually received by it, but Lender shall have no duty
to any Loan Party to exercise any such right, privilege or option and shall not
be responsible for any failure to do so or delay in so doing. To the extent
necessary, Borrower shall cause Kinsale Insurance to promptly file a Form B
amendment pursuant to the Arkansas Insurance Holding Company Regulatory Act
disclosing the transactions contemplated by this Agreement. If an Event of
Default shall occur and be continuing, Borrower shall, at the request of Lender,
take such actions, or cause Kinsale Insurance to take such actions, as may be
required under the Arkansas Insurance Holding Company Regulatory Act to enable
Lender to exercise the rights and remedies provided for in this Agreement.
Additionally, each Loan Party shall do all things and take all such actions as
are necessary to cause Lender to be admitted as a member of any of its
Subsidiaries that is organized as a limited liability company.
(c)    Each Loan Party hereby authorizes and instructs each Issuer of any
Investment Property of such Loan Party to (i) comply with any instruction
received by it from Lender in writing that (x) states that an Event of Default
has occurred and is continuing and (y) is otherwise in accordance with the terms
of this Agreement, without any other or further instructions from such Loan
Party, and each Loan Party agrees that each such Issuer shall be fully protected
in so complying, (ii) unless otherwise expressly permitted hereby, pay any
dividends, distributions or other payments with respect to such Investment
Property directly to Lender and (iii) mark in its books and records to indicate
Lender’s security interest in such Investment Property.
7.5    Proceeds to be Turned Over to Lender. In addition to the rights of Lender
specified in Section 7.3 with respect to payments of Receivables, if an Event of
Default shall occur and be continuing, all Proceeds from the sale of, or other
realization upon, all or any part of the Collateral received by any Loan Party
consisting of cash, checks and other cash equivalent items shall be held by such
Loan Party in trust for Lender, segregated from other funds of such Loan Party,
and shall, forthwith upon receipt by such Loan Party, be turned over to Lender
in the exact form received by such Loan Party (duly indorsed by such Loan Party
to Lender, if required). All such Proceeds received by Lender hereunder shall be
held by Lender in a collateral account maintained under its sole dominion and
control. All such Proceeds, while held by Lender in any collateral account (or
by such Loan Party in trust for Lender) established pursuant hereto, shall
continue to be held as collateral security for the Secured Obligations and shall
not constitute payment thereof until applied as provided in Section 7.6.
7.6    Application of Proceeds. At such intervals as may be agreed upon by
Borrower and Lender, or, if an Event of Default shall have occurred and be
continuing, at any time at Lender’s election, Lender may apply all or any part
of Proceeds from the sale of, or other realization upon, all or any part of the
Collateral in payment of the Secured Obligations in such order as Lender shall
determine in its discretion. Any part of such funds which Lender elects not so
to apply and deems not required as collateral security for the Secured
Obligations shall be paid over from time to time by Lender to the applicable
Loan Party or to whomsoever may be lawfully entitled to receive the same. Any
balance of such Proceeds remaining after the Secured Obligations shall have been
Paid in Full shall be paid over by Lender to the applicable Loan Party or to
whomsoever may be lawfully entitled to receive the same. In the absence of a
specific


24



--------------------------------------------------------------------------------





determination by Lender, the Proceeds from the sale of, or other realization
upon, all or any part of the Collateral in payment of the Secured Obligations
shall be applied in the following order:
FIRST, to the payment of all fees, costs, expenses and indemnities of Lender (in
its capacity as such), including Attorney Costs, and any other Secured
Obligations owing to Lender in respect of sums advanced by Lender to preserve
the Collateral or to preserve its security interest in the Collateral, until
paid in full;
SECOND, to the payment of all of the Secured Obligations (other than Hedging
Obligations and other Bank Product Obligations) consisting of accrued and unpaid
interest owing to Lender, until paid in full;
THIRD, to the payment of all Secured Obligations consisting of principal or
Hedging Obligations owing to Lender, until paid in full;
FOURTH, to the payment of all Bank Products Obligations (other than Hedging
Obligations) owing to Lender or its Affiliates, until paid in full;
FIFTH, to the payment of all other Secured Obligations owing to Lender, until
paid in full; and
SIXTH, to the payment of any remaining Proceeds, if any, to whomever may be
lawfully entitled to receive such amounts.
7.7    Code and Other Remedies.
(a)    If an Event of Default shall occur and be continuing, Lender may
exercise, in addition to all other rights and remedies granted to it in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC or any other applicable law. Without limiting the generality of
the foregoing, Lender, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Loan Party or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of Lender or elsewhere upon such terms and conditions as it may
deem advisable and at such prices as it may deem best, for cash or on credit or
for future delivery with assumption of any credit risk. Lender shall have the
right upon any such public sale or sales, and, to the extent permitted by law,
upon any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in any Loan Party,
which right or equity is hereby waived and released. Each Loan Party further
agrees, at Lender’s request, to assemble the Collateral and make it available to
Lender at places which Lender shall reasonably select, whether at such Loan
Party’s premises or elsewhere. Lender shall apply the net proceeds of any action
taken by it pursuant to this Section 7.7, after deducting all reasonable costs
and expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of Lender hereunder, including Attorney Costs, to the
payment in whole or in part of the Secured Obligations, in such order as Lender
may elect (or, in the absence of a specific determination by Lender, as set
forth in Section 7.6), and only after such


25



--------------------------------------------------------------------------------





application and after the payment by Lender of any other amount required by any
provision of law, need Lender account for the surplus, if any, to any Loan
Party. To the extent permitted by applicable law, each Loan Party waives all
claims, damages and demands it may acquire against Lender arising out of the
exercise by Lender of any rights hereunder. If any notice of a proposed sale or
other disposition of Collateral shall be required by law, such notice shall be
deemed reasonable and proper if given at least 10 days before such sale or other
disposition.
(b)    To the extent that applicable law imposes duties on Lender to exercise
remedies in a commercially reasonable manner, the Loan Parties acknowledge and
agree that it is not commercially unreasonable for Lender: (i) to fail to incur
expenses reasonably deemed significant by Lender to prepare Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of (it being understood that any disposition of the Capital
Securities of Kinsale Insurance must be made in compliance with the Arkansas
Insurance Holding Company Regulatory Act), (iii) to fail to exercise collection
remedies against any Account Debtor or other Persons obligated on Collateral or
to remove liens or encumbrances on or any adverse claims against Collateral,
(iv) to exercise collection remedies against any Account Debtor and other
Persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists, (v) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature, (vi) to contact other Persons,
whether or not in the same business as the Loan Parties, for expressions of
interest in acquiring all or any portion of the Collateral, (vii) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
or (xi) to the extent deemed appropriate by Lender in good faith, to obtain the
services of other brokers, investment bankers, consultants and other
professionals to assist Lender in the collection or disposition of any of the
Collateral. The Loan Parties acknowledge that the purpose of this paragraph is
to provide non-exhaustive indications of what actions or omissions by Lender
would not be commercially unreasonable in Lender’s exercise of remedies against
the Collateral and that other actions or omissions by Lender shall not be deemed
commercially unreasonable solely on account of not being indicated in this
paragraph. Without limitation upon the foregoing, nothing contained in this
paragraph shall be construed to grant any rights to the Loan Parties or to
impose any duties on Lender that would not have been granted or imposed by this
Agreement or by applicable law in the absence of this paragraph.
7.8    Pledged Equity.
(a)    Each Loan Party recognizes that Lender may be unable to effect a public
sale of any or all the Pledged Equity, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. Each Loan Party acknowledges
and agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. Lender shall be under no obligation to
delay a sale of any of the


26



--------------------------------------------------------------------------------





Pledged Equity for the period of time necessary to permit the Issuer thereof to
register such securities or other interests for public sale under the Securities
Act, or under applicable state securities laws, even if such Issuer would agree
to do so.
(b)    Each Loan Party agrees to use its best efforts to do or cause to be done
all such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Equity pursuant to this Section 7.8 valid and binding and
in compliance with applicable law. Each Loan Party further agrees that a breach
of any of the covenants contained in this Section 7.8 will cause irreparable
injury to Lender, that Lender has no adequate remedy at law in respect of such
breach and, as a consequence, that each and every covenant contained in this
Section 7.8 shall be specifically enforceable against such Loan Party, and such
Loan Party hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants except for a defense that no Event of
Default has occurred and is continuing under this Agreement.
7.9    Waiver; Deficiency. Each Loan Party shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral
are insufficient to pay the Secured Obligations in full and the fees and
disbursements of any attorneys employed by Lender to collect such deficiency.
7.10    Lender’s Appointment as Attorney-in-Fact, etc.
(a)    Each Loan Party hereby irrevocably constitutes and appoints Lender and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Loan Party and in the name of such Loan Party or in its own
name, to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary or desirable to accomplish the
purposes of this Agreement, and, without limiting the generality of the
foregoing, each Loan Party hereby gives Lender the power and right, on behalf of
and at the expense of such Loan Party, without notice to or assent by such Loan
Party, to do any or all of the following:
(i)    in the name of such Loan Party or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable of any Loan
Party or with respect to any other Collateral and file any claim or take any
other action or proceeding in any court of law or equity or otherwise deemed
appropriate by Lender for the purpose of collecting any and all such moneys due
under any such Receivable or with respect to any other Collateral whenever
payable;
(ii)    in the case of any Intellectual Property of any Loan Party, execute and
deliver, and have recorded, any and all agreements, instruments, documents and
papers as Lender may request to evidence Lender’s security interest in such
Intellectual Property and the goodwill and General Intangibles of such Loan
Party relating thereto or represented thereby;
(iii)    discharge Liens levied or placed on or threatened against the
Collateral (other than Permitted Liens), and effect any repairs or insurance
called for by the terms of this Agreement and pay all or any part of the
premiums therefor and the costs thereof;
(iv)    execute, in connection with any sale provided for in Section 7.7 or 7.8,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and


27



--------------------------------------------------------------------------------





(v)    (1) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to Lender or as Lender shall direct; (2) ask or demand for, collect, and receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Collateral; (3)
sign and indorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral; (4) commence and prosecute any suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect the Collateral or
any portion thereof and to enforce any other right in respect of any Collateral;
(5) defend any suit, action or proceeding brought against such Loan Party with
respect to any Collateral; (6) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as Lender may deem appropriate; (7) assign any Copyright, Patent or
Trademark of any Loan Party throughout the world for such term or terms, on such
conditions, and in such manner, as Lender shall in its sole discretion
determine; (8) vote any right or interest with respect to any Investment
Property of any Loan Party; (9) order good standing certificates and conduct
lien searches with respect to any Loan Party or the Collateral in respect of
such jurisdictions or offices as Lender may deem appropriate; and (10) generally
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though Lender were the
absolute owner thereof for all purposes, and do, at Lender’s option and such
Loan Party’s expense, at any time, or from time to time, all acts and things
which Lender deems necessary to protect, preserve or realize upon the Collateral
and Lender’s security interests therein and to effect the intent of this
Agreement, all as fully and effectively as such Loan Party might do.
Anything in this Section 7.10(a) to the contrary notwithstanding, Lender agrees
that it will not exercise any rights under the power of attorney provided for in
this Section 7.10(a) unless an Event of Default shall have occurred and be
continuing.
(b)    If any Loan Party fails to perform or comply with any of its agreements
contained herein, Lender, at its option, but without any obligation so to do,
may perform or comply, or otherwise cause performance or compliance, with such
agreement.
(c)    Each Loan Party hereby ratifies all that such attorneys shall lawfully do
or cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.
7.11    Duty of Lender. Lender’s sole duty with respect to the custody,
safekeeping, and economic and physical preservation of the Collateral in its
possession shall be to deal with it in a commercially reasonable manner and in
the same manner as Lender deals with similar property for its own account.
Neither Lender nor any of its officers, directors, employees or agents shall be
liable for any failure to demand, collect or realize upon any of the Collateral
or for any delay in doing so or shall be under any obligation to sell or
otherwise dispose of any Collateral upon the request of any Loan Party or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on Lender hereunder are
solely to protect Lender’s interests in the Collateral and shall not impose any
duty upon Lender to exercise any such powers. Lender shall be accountable only
for amounts that it actually receives as a result of the exercise of such
powers, and neither Lender nor any of its officers, directors, employees or
agents shall be responsible to any Loan Party for any act or failure to act
hereunder.


28



--------------------------------------------------------------------------------





7.12    Acknowledgements. Each Loan Party hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;
(b)    Lender has no fiduciary relationship with or duty to any Loan Party
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Loan Parties, on the one hand, and
Lender, on the other hand, in connection herewith or therewith is solely that of
debtor and creditor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby by the Loan
Parties and Lender.
7.13    Additional Parties. Each Loan Party that is required to become a party
to this Agreement pursuant to Section 9.8 of this Agreement shall become a Loan
Party for all purposes of this Agreement upon execution and delivery by such
Loan Party of a joinder agreement in form and substance reasonably acceptable to
Lender.
7.14    Releases.
(a)    At such time as the Secured Obligations have been Paid in Full, the
Collateral shall be released from the Liens created hereby, and this Agreement
and all obligations (other than those expressly stated to survive such
termination) of Lender and each Loan Party hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party, and
all rights to the Collateral shall revert to the Loan Party. At the request and
sole expense of any Loan Party following any such termination, Lender shall
deliver to the Loan Parties any Collateral held by Lender hereunder and shall
execute and deliver to the Loan Parties such documents as the Loan Parties shall
reasonably request to evidence such termination.
(b)    If any of the Collateral shall be sold, transferred or otherwise disposed
of by any Loan Party in a transaction permitted by this Agreement, then Lender,
at the request and sole expense of such Loan Party, shall execute and deliver to
such Loan Party all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on such Collateral. At the
request and sole expense of Borrower, a Loan Guarantor shall be released from
its obligations hereunder in the event that all the equity interests of such
Loan Guarantor shall be sold, transferred or otherwise disposed of in a
transaction permitted by this Agreement; provided that Borrower shall have
delivered to Lender, with reasonable notice prior to the date of the proposed
release, a written request for release identifying the relevant Loan Guarantor
and the terms of the sale or other disposition in reasonable detail, including
the price thereof and any expenses in connection therewith, together with a
certification by Borrower stating that such transaction is in compliance with
this Agreement and the other Loan Documents.
7.15    Obligations and Liens Absolute and Unconditional. Each Loan Party
understands and agrees that the obligations of each Loan Party under this
Agreement shall be construed as continuing, absolute and unconditional without
regard to (a) the validity or enforceability of any Loan Document, any of the
Secured Obligations or any other collateral security therefor or guaranty or
right of offset with respect thereto at any time or from time to time held by
Lender, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
any Loan Party or any other Person against Lender, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of any Loan Party) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of


29



--------------------------------------------------------------------------------





any Loan Party for the Secured Obligations, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Loan Party, Lender may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against any other Loan Party or any other Person or
against any collateral security or guaranty for the Secured Obligations or any
right of offset with respect thereto, and any failure by Lender to make any such
demand, to pursue such other rights or remedies or to collect any payments from
any other Loan Party or any other Person or to realize upon any such collateral
security or guaranty or to exercise any such right of offset, or any release of
any other Loan Party or any other Person or any such collateral security,
guaranty or right of offset, shall not relieve any Loan Party of any obligation
or liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of Lender against any
Loan Party. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.
7.16    Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Loan
Party or any Issuer of any Investment Property of any Loan Party for liquidation
or reorganization, should any Loan Party or any such Issuer become insolvent or
make an assignment for the benefit of creditors or should a receiver or trustee
be appointed for all or any significant part of any Loan Party’s or any such
Issuer’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference”, “fraudulent conveyance”, or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.
ARTICLE 8
REPRESENTATIONS AND WARRANTIES.

To induce Lender to enter into this Agreement and to induce Lender to make the
Term Loan, each Loan Party represents and warrants to Lender that, as of the
date hereof:
8.1    Organization. Each Loan Party and each Subsidiary of any Loan Party is
validly existing and, to the extent such concept is applicable in the relevant
jurisdiction, in good standing under the laws of its jurisdiction of
organization; and each Loan Party and each Subsidiary of any Loan Party is in
good standing and is duly qualified to do business in each jurisdiction where,
because of the nature of its activities or properties, such qualification is
required, except for such jurisdictions where the failure to so qualify could
not reasonably be expected to have a Material Adverse Effect.
8.2    Authorization; No Conflict. All necessary and appropriate action has been
taken by each Loan Party in order to, and each Loan Party has full power, right
and authority, and is duly authorized, to execute and deliver each Loan Document
to which it is a party and perform its Obligations under each Loan Document to
which it is a party, and Borrower is duly authorized to borrow monies hereunder.
The execution, delivery and performance by each Loan Party of each Loan Document
to which it is a party, and the borrowings by Borrower hereunder, do not and
will not (a) require any consent or approval of any governmental agency or
authority (other than the filing of a Form B amendment pursuant to the Arkansas
Insurance Holding Company Regulatory Act which has been previously completed,
and any consent or approval which has been previously obtained, each of which is
in full force and effect), (b) conflict with (i) any provision of law, (ii) the
charter, by-laws, operating agreement or other organizational documents of any
Loan Party or any Subsidiary of any Loan Party or (iii) any material agreement,
indenture, instrument or other document, or any judgment, order or decree, which
is binding upon any Loan Party or any Subsidiary of any Loan Party


30



--------------------------------------------------------------------------------





or any of their respective properties, except with respect to (i) and (iii) to
the extent such conflict could not reasonably be expected to have a Material
Adverse Effect, or (c) require, or result in, the creation or imposition of any
Lien on any asset of any Loan Party or any Subsidiary of any Loan Party (other
than Liens in favor of Lender created pursuant to the Collateral Documents).
8.3    Validity and Binding Nature. Each of this Agreement and each other Loan
Document to which any Loan Party is a party is the legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.
8.4    Financial Condition. The audited financial statements of Borrower and its
consolidated Subsidiaries as at December 31, 2015 and the unaudited financial
statements of Borrower and its consolidated Subsidiaries as at March 31, 2016,
copies of each of which have been delivered to Lender, were prepared in
accordance with GAAP and present fairly (or in the case of the unaudited
financial statement, present fairly in all material respects) the financial
condition of such entities as at such dates and the results of their operations
for the periods then ended.
8.5    No Material Adverse Change. Since March 31, 2016, there has been no
material adverse change in the financial condition, operations, assets, business
or properties of Borrower and its Subsidiaries taken as a whole.
8.6    Litigation and Contingent Liabilities. No litigation (including
derivative actions), arbitration proceeding or governmental investigation or
proceeding is pending or, to the knowledge of any Loan Party or any Subsidiary
of any Loan Party, threatened against any Loan Party or any Subsidiary of any
Loan Party which could reasonably be expected to have a Material Adverse Effect.
Neither any Loan Party nor any Subsidiary of any Loan Party has any material
contingent liabilities, other than such liabilities: (a) incident to such
actions/proceedings (as applicable) previously disclosed, in writing, to Lender
as of the Closing Date, if any; (b) permitted by Section 10.1 and/or (c) with
respect to Kinsale Insurance, which are part of the Excluded Kinsale Insurance
Debt.
8.7    Ownership of Properties; Liens. Each Loan Party has good and valid rights
in or the power to transfer its Collateral, owns good and, in the case of real
property, marketable title to all of its properties and assets, including its
Collateral, real and personal, tangible and intangible, of any nature whatsoever
(including Intellectual Property), free and clear of all Liens, charges and
claims (including infringement claims with respect to Intellectual Property)
except Permitted Liens. No financing statement or other public notice with
respect to all or any part of the Collateral is on file or of record in any
public office, except filings evidencing Permitted Liens and filings for which
termination statements have been delivered to Lender. Each Loan Party is duly
authorized to sell, transfer, pledge and grant a Lien in its Collateral.
8.8    Equity Ownership; Subsidiaries. All issued and outstanding Capital
Securities of each Loan Party and each Subsidiary of the Loan Parties are duly
authorized and validly issued, fully paid, non-assessable, and free and clear of
all Liens other than those in favor of Lender, and such securities were issued
in compliance with all applicable state and federal laws concerning the issuance
of securities. Schedule 8.8 sets forth the authorized Capital Securities of each
Loan Party and each Subsidiary of the Loan Parties as of the Closing Date. All
of the issued and outstanding Capital Securities of each Wholly-Owned Subsidiary
are, directly or indirectly, owned by Borrower.
8.9    Pension Plans.


31



--------------------------------------------------------------------------------





(d)    Except as would not reasonably be expected to have a Material Adverse
Effect, (i) each Pension Plan complies with all applicable requirements of law
and regulations, (ii) no contribution failure under Section 412 of the Code,
Section 302 of ERISA or the terms of any Pension Plan has occurred with respect
to any Pension Plan, sufficient to give rise to a Lien under Section 303(k) of
ERISA, (iii) there are no pending or, to the knowledge of any Loan Party or any
Subsidiary of any Loan Party, threatened, claims, actions, investigations or
lawsuits against any Pension Plan, any fiduciary of any Pension Plan, any Loan
Party, any Subsidiary of any Loan Party or any other member of the Controlled
Group with respect to a Pension Plan or a Multiemployer Pension Plan, (iv) none
of any Loan Party, any Subsidiary of any Loan Party or any other member of the
Controlled Group has engaged in any prohibited transaction (as defined in
Section 4975 of the Code or Section 406 of ERISA) in connection with any Pension
Plan or Multiemployer Pension Plan, (v) within the past five years, none of any
Loan Party, any Subsidiary of any Loan Party or any other member of the
Controlled Group has engaged in a transaction which resulted in a Pension Plan
with an Unfunded Liability being transferred out of the Controlled Group and
(vi) no Termination Event has occurred or is reasonably expected to occur with
respect to any Pension Plan.
(e)    Except as would not reasonably be expected to have a Material Adverse
Effect, (i) all contributions (if any) have been made to any Multiemployer
Pension Plan that are required to be made by any Loan Party, any Subsidiary of
any Loan Party or any other member of the Controlled Group under the terms of
the plan or of any collective bargaining agreement or by applicable law, (ii)
none of any Loan Party, any Subsidiary of any Loan Party or any other member of
the Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Pension Plan, incurred any withdrawal liability with respect to any such plan or
received notice of any claim or demand for withdrawal liability or partial
withdrawal liability from any such plan, and no condition has occurred which, if
continued, could result in a withdrawal or partial withdrawal from any such
plan, and (iii) none of any Loan Party, any Subsidiary of any Loan Party or any
other member of the Controlled Group has received any notice that any
Multiemployer Pension Plan is in reorganization, that increased contributions
may be required to avoid a reduction in plan benefits or the imposition of any
excise tax, that any such plan is or has been funded at a rate less than that
required under Section 412 of the Code, that any such plan is or may be
terminated, or that any such plan is or may become insolvent.
8.10    Investment Company Act. Neither any Loan Party nor any Subsidiary of any
Loan Party is an “investment company” or a company “controlled” by an
“investment company” or a “subsidiary” of an “investment company,” within the
meaning of the Investment Company Act of 1940.
8.11    Compliance with Laws. Each Loan Party and each Subsidiary of the Loan
Parties is in compliance in all material respects with the requirements of all
laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
8.12    Regulation U. Borrower is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.
8.13    Licensed Insurance Company. Kinsale Insurance is licensed as an
insurance company in every jurisdiction in which it is required to be licensed
and is approved or permitted to write insurance on a surplus lines basis in
every jurisdiction in which it writes insurance and where it is not so licensed.


32



--------------------------------------------------------------------------------





8.14    Taxes. Except where failure to file or pay could not reasonably be
expected to have a Material Adverse Effect, each Loan Party has timely filed all
material tax returns and reports required by law to have been filed by it and
has paid all Taxes and governmental charges due and payable with respect to such
returns, except any such Taxes or charges which are being diligently contested
in good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP shall have been set aside on its books. The Loan Parties
have made adequate reserves on their respective books and records in accordance
with GAAP or SAP, as applicable, for all Taxes that have accrued but which are
not yet due and payable. None of the Loan Parties has participated in any
transaction that relates to a year of the taxpayer (which is still open under
the applicable statute of limitations) which is a “listed transaction” within
the meaning of Treasury Regulation Section 1.6011-4(b)(2) (irrespective of the
date when the transaction was entered into) that has not been properly disclosed
or otherwise duly reported to the relevant taxing authority.
8.15    Solvency, etc. On the Closing Date, with respect to each Loan Party and
each Subsidiary of the Loan Parties, individually: (a) the fair value of its
assets is greater than the amount of its liabilities (including disputed,
contingent and unliquidated liabilities) as such value is established and
liabilities evaluated in accordance with GAAP, (b) the present fair saleable
value of its assets is not less than the amount that will be required to pay the
probable liability on its debts as they become absolute and matured, (c) it is
able to realize upon its assets and pay its debts and other liabilities
(including disputed, contingent and unliquidated liabilities) as they mature in
the normal course of business, (d) it does not intend to, and does not believe
that it will, incur debts or liabilities beyond its ability to pay as such debts
and liabilities mature and (e) it is not engaged in business or a transaction,
and is not about to engage in business or a transaction, for which its property
would constitute unreasonably small capital.
8.16    Insurance. Set forth in the Insurance Schedules is a complete and
accurate summary of the property, casualty, worker’s compensation, errors and
omissions, fidelity bonds/crime insurance program of the Loan Parties and the
Subsidiaries of the Loan Parties as of the Closing Date (including the names of
all insurers, policy numbers, expiration dates, amounts and types of coverage,
annual premiums, exclusions, deductibles, self-insured retention, and a
description in reasonable detail of any self-insurance program, retrospective
rating plan, fronting arrangement or other risk assumption arrangement involving
any Loan Party or any Subsidiary of any Loan Party). Each Loan Party and each
Subsidiary of the Loan Parties, and their respective properties, are insured
with financially sound and reputable insurance companies which are not
Affiliates of the Loan Parties or the Subsidiaries of the Loan Parties, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where such Loan Parties or such Subsidiaries operate.
8.17    Information. All information heretofore or contemporaneously herewith
furnished in writing by any Loan Party or any Subsidiary of any Loan Party to
Lender for purposes of or in connection with this Agreement and the transactions
contemplated hereby is (in each case, as modified or supplemented by other
written information so furnished), true and accurate in every material respect
on the date as of which such information is dated or certified, and none of such
information omits to state any material fact necessary to make such information
not misleading in light of the circumstances under which made (it being
recognized by Lender that any projections and forecasts provided by any Loan
Party or any Subsidiary of any Loan Party are based on good faith estimates and
assumptions believed by such Loan Party or such Subsidiary to be reasonable as
of the date of the applicable projections or assumptions and that actual results
during the period or periods covered by any such projections and forecasts may
differ from projected or forecasted results).
8.18    Labor Matters. Neither any Loan Party nor any Subsidiary of any Loan
Party is subject to any labor or collective bargaining agreement. There are no
existing or threatened strikes, lockouts or other labor disputes involving any
Loan Party or any Subsidiary of any Loan Party that singly or in the aggregate


33



--------------------------------------------------------------------------------





could reasonably be expected to have a Material Adverse Effect. Hours worked by
and payment made to employees of the Loan Parties and the Subsidiaries of the
Loan Parties are not in violation of the Fair Labor Standards Act or any other
applicable law, rule or regulation dealing with such matters.
8.19    Anti-Terrorism Laws. Neither any Loan Party nor any Subsidiary of any
Loan Party (and, to the knowledge of any Loan Party or any Subsidiary of any
Loan Party, no joint venture or Subsidiary thereof):
(a)    is in violation in any material respects of any United States
Requirements of Law relating to terrorism, sanctions or money laundering (the
“Anti-Terrorism Laws”), including the United States Executive Order No. 13224 on
Terrorist Financing (the “Anti-Terrorism Order”) and the Patriot Act.
(b)    (i) is listed in the annex to, or is otherwise subject to the provisions
of, the Anti-Terrorism Order, (ii) is owned or controlled by, or acting for or
on behalf of, any person listed in the annex to, or is otherwise subject to the
provisions of, the Anti-Terrorism Order, (iii) commits, threatens or conspires
to commit or supports “terrorism” as defined in the Anti-Terrorism Order or (iv)
is named as a “specially designated national and blocked person” in the most
current list published by OFAC.
(c)    (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any person
described in clauses (b)(i) through (b)(iv) above, (ii) deals in, or otherwise
engages in any transactions relating to, any property or interests in property
blocked pursuant to the Anti-Terrorism Order or (iii) engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.
8.20    No Default. No Default or Event of Default exists.
8.21    Subordinated Debt. The subordination provisions of the Subordinated Debt
are enforceable against the holders of the Subordinated Debt by Lender. All
Obligations constituting Senior Debt are entitled to the benefits of the
subordination provisions contained in the Subordinated Debt. Each Loan Party
acknowledges that Lender is entering into this Agreement and making the Term
Loan in reliance upon the subordination provisions of the Subordinated Debt and
this Section 8.21.
8.22    Perfected First Priority Liens. None of this Agreement, nor any other
documents or instruments delivered in connection herewith, constitutes the
creation of a new Debt or the extinguishment of the Debt evidenced by the
Original Loan Agreement (and/or any other Loan Document executed in connection
therewith) and the Original Loan Agreement and the other Loan Documents as in
effect prior to the Closing Date and such Obligations (under and as defined in
the Original Credit Agreement) are in all respects continuing with only the
terms being modified as provided in this Agreement, nor will they in any way
affect or impair the Liens granted in favor of Lender pursuant to the Original
Loan Agreement, the Collateral Documents and/or any of the other Loan Documents
(and/or Lender’s interest in and to the Collateral), which each Loan Party
hereby acknowledges to be a valid and existing first priority Lien on the
Collateral described therein (subject only to Permitted Liens). Each Loan Party
further agrees that the Liens granted pursuant to the Original Loan Agreement,
the Collateral Documents and the other Loan Documents each continue to be in
full force and effect, unaffected and unimpaired by this Agreement, and that
said Lien shall so continue as a first priority lien (subject only to Permitted
Liens) until the Debt secured by the Original Loan Agreement, the Collateral
Documents and the other Loan Documents (including without limitation, the Term
Loan) is irrevocably Paid in Full.


34



--------------------------------------------------------------------------------





8.23    Loan Party Information. As of the Closing Date, the Loan Party Schedules
completely and accurately identify: (a) each Loan Party’s jurisdiction of
organization, (b) the location of each Loan Party’s chief executive office, (c)
each Loan Party’s exact legal name as it appears on its organizational documents
and (d) each Loan Party’s organizational identification number (to the extent a
Loan Party is organized in a jurisdiction which assigns such numbers). In the
past five years, no Loan Party had its chief executive offices at any location,
or has had any other name, other than as set forth in the Loan Party Schedules.
8.24    Certain Property. None of the Collateral constitutes, or is the Proceeds
of, (a) Farm Products, (b) Health Care Insurance Receivables or (c) vessels,
aircraft or any other property (other than motor vehicles) subject to any
certificate of title or other registration statute of the United States, any
State or other jurisdiction.
8.25    Investment Property.
(a)    The Pledged Equity of each Loan Party constitutes all the issued and
outstanding equity interests of each Issuer owned by such Loan Party or, in the
case of any foreign Subsidiary, 65% of all issued and outstanding equity
interests of such foreign Subsidiary.
(b)    All of the Pledged Equity has been duly and validly issued and is fully
paid and nonassessable.
(c)    The Investment Schedules list all Investment Property owned by each Loan
Party as of the Closing Date. Each Loan Party is the record and beneficial owner
of, and has good and marketable title to, its Investment Property, free of any
and all Liens or options in favor of, or claims of, any other Person, except
Permitted Liens.
(d)    No person other than Lender has possession or control of any of the
Pledged Equity of such nature that perfection of a security interest is
accomplished by control (except that a depository institution other than Lender
may have possession (but not control) of the Securities Account).
(e)    Upon delivery to Lender of any certificated Pledged Equity, Lender shall
have a fully perfected first priority security interest in such Pledged Equity
so long as Lender maintains possession of such Pledged Equity.
(f)    No membership interests or partnership interests constituting Pledged
Equity are certificated or are comprised of Securities.
8.26    Intellectual Property. On the date hereof: (a) all Intellectual Property
owned by any Loan Party and material to its business is valid, subsisting,
unexpired and enforceable and has not been abandoned; and (b) none of the
Intellectual Property owned by any Loan Party and material to its business is
the subject of any licensing or franchise agreement pursuant to which such Loan
Party is the licensor or franchisor.
8.27    Right to Use Intellectual Property. Each Loan Party has a license or
other right to use Intellectual Property as is necessary for the conduct of the
businesses of such Loan Party, without any infringement upon rights of others
which could reasonably be expected to have a Material Adverse Effect.
ARTICLE 9
AFFIRMATIVE COVENANTS.

Until the expiration or termination of the Term Loan Commitment and thereafter
until all Obligations hereunder and under the other Loan Documents are paid and
performed in full, each Loan Party agrees (or, in the case of Section 9.1,
Borrower agrees) that, unless at any time Lender shall otherwise expressly
consent in writing, it will:


35



--------------------------------------------------------------------------------





9.1    Reports, Certificates and Other Information. Furnish to Lender:
9.1.2    Annual Report. Promptly when available and in any event within 120 days
after the close of each Fiscal Year, (a) a copy of the annual audit report of
Borrower and its consolidated Subsidiaries for such Fiscal Year, including
therein a consolidated balance sheet of Borrower and its consolidated
Subsidiaries as of the end of such Fiscal Year and an income statement and
statement of stockholders’ equity of Borrower and its consolidated Subsidiaries
for such Fiscal Year, certified without adverse reference to going concern value
and without qualification by independent auditors of recognized standing (other
than a qualification related to the maturity of Term Loans or any other Debt or
potential non-compliance with any financial covenant hereunder), and (b) a
consolidating balance sheet of Borrower and its consolidated Subsidiaries as of
the end of such Fiscal Year and a consolidating income statement and statement
of stockholders’ equity of Borrower and its consolidated Subsidiaries for such
Fiscal Year, certified by a Senior Officer of Borrower.
9.1.3    Interim Reports. Promptly when available and in any event within 45
days after the end of each Fiscal Quarter (other than the fourth Fiscal Quarter
of any Fiscal Year), consolidated and consolidating balance sheets of Borrower
and its consolidated Subsidiaries as of the end of such Fiscal Quarter, together
with consolidated and consolidating income statements and statements of
stockholders’ equity of Borrower and its consolidated Subsidiaries for such
Fiscal Quarter and for the period beginning with the first day of the related
Fiscal Year and ending on the last day of such Fiscal Quarter, together with a
comparison with the corresponding period of the previous Fiscal Year, certified
by a Senior Officer of Borrower.
9.1.4    Compliance Certificates. Contemporaneously with the furnishing of a
copy of each annual audit report pursuant to Section 9.1.1 and each set of
quarterly statements pursuant to Section 9.1.2, a duly completed Compliance
Certificate, with appropriate insertions, dated the date of such annual report
or such quarterly statements and signed by a Senior Officer of Borrower,
containing a computation of each of the financial ratios and restrictions set
forth in Section 10.13 and to the effect that such officer has not become aware
of any Default or Event of Default that has occurred and is continuing or, if
there is any such event, describing it and the steps, if any, being taken to
cure it.
9.1.5    Reports to the SEC and to Shareholders. Promptly upon the filing,
sending or posting (as applicable)( thereof, copies of (or, alternatively,
notice of such filing/sending/posting and electronic access to) all: (a)
regular, periodic or special reports of any Loan Party or any Subsidiary of any
Loan Party filed with the SEC; (b) registration statements of any Loan Party or
any Subsidiary of any Loan Party filed with the SEC (other than on Form S-8);
and (c) proxy statements or other communications made to security holders
generally.
9.1.6    Notice of Default, Litigation and ERISA Matters. Promptly upon becoming
aware of any of the following, written notice describing the same and the steps
being taken by any Loan Party or any Subsidiary of any Loan Party affected
thereby with respect thereto:
(c)    the occurrence of an Event of Default or a Default;
(d)    any litigation, arbitration or governmental investigation or proceeding
not previously disclosed by any Loan Party or any Subsidiary of any Loan Party
to Lender which has been instituted or, to the knowledge of such Loan Party or
such Subsidiary, is threatened against any Loan Party or any Subsidiary of any
Loan Party or to which any of the properties


36



--------------------------------------------------------------------------------





of any thereof is subject which could reasonably be expected to have a Material
Adverse Effect;
(e)    (i) Borrower or any Subsidiary of Borrower taking any action that results
in a Reportable Event, (ii) the failure of Borrower or any Subsidiary of
Borrower to make a required contribution to any Pension Plan (if such failure is
sufficient to give rise to a Lien under Section 303(k) of ERISA) or to any
Multiemployer Pension Plan, (iii) Borrower or any Subsidiary of Borrower taking
any action with respect to a Pension Plan which could result in the requirement
that any Loan Party or any Subsidiary of any Loan Party furnish a bond or other
security to the PBGC or such Pension Plan, or (iv) the withdrawal by Borrower or
any Subsidiary of Borrower from any Multiemployer Pension Plan or the receipt by
Borrower or any Subsidiary of Borrower of notice that any Multiemployer Pension
Plan is in reorganization, may be terminated or is or may become insolvent;
(f)    any Lien (other than Permitted Liens) on any of the Pledged Equity (or
any portion thereof) and/or any of the Pledged Notes (or any portion thereof)
which could reasonably be expected to adversely affect the ability of Lender to
exercise any of its remedies hereunder; and/or
(g)    any other event which could reasonably be expected to have a Material
Adverse Effect.
9.1.7    Management Reports. Promptly upon receipt thereof, copies of all
detailed financial and management reports submitted to Borrower by independent
auditors in connection with each annual or interim audit made by such auditors
of the books of Borrower and its Subsidiaries.
9.1.8    Projections. As soon as practicable, and in any event not later than 30
days prior to the commencement of each Fiscal Year, financial projections for
Borrower and its Subsidiaries for such Fiscal Year (including quarterly
operating and cash flow budgets) prepared in a manner consistent with the
projections delivered by Borrower to Lender prior to the Closing Date or
otherwise in a manner reasonably satisfactory to Lender accompanied by a
certificate of a Senior Officer of Borrower to the effect that (a) such
projections were prepared by Borrower in good faith, (b) Borrower has a
reasonable basis for the assumptions contained in such projections and (c) such
projections have been prepared in accordance with such assumptions.
9.1.9    Subordinated Debt Notices. Promptly following receipt thereof, copies
of all material notices (including notices of default or acceleration) received
from any holder or trustee of, under or with respect to any Subordinated Debt.
9.1.10    Incurred Debt Related to Ratings. Promptly provide written notice of
(i) the incurrence by Borrower of any Subordinated Debt to which Kinsale
Insurance is a party; and (ii) any amendments, modifications or waivers to any
provisions related thereto which are materially adverse to the Lender.
9.1.11    Reinsurance Agreements. No later than June 30 of every Fiscal Year, a
copy or summary of all reinsurance agreements to which Kinsale Insurance is a
party.
9.1.12    Updated Schedules. Contemporaneously with the furnishing of each
annual audit report pursuant to Section 9.1.1, updated versions (solely to the
extent necessary to update the information previously provided to Lender with
respect thereto) of Schedule 8.8, Schedule 9.28, the


37



--------------------------------------------------------------------------------





Insurance Schedules, and the Loan Party Schedules, showing information as of the
date of such audit report (it being agreed and understood that this requirement
shall be in addition to the other notice and delivery requirements set forth
herein). Lender may also from time to time, in its sole discretion (but not more
than once in any Fiscal Year unless an Event of Default shall have occurred and
be continuing), request that the Loan Parties provide updated schedules.
9.1.13    Other Information. Promptly from time to time, such other information
(including, without limitation, business or financial data, reports, appraisals
and projections) concerning the Loan Parties and the Subsidiaries of the Loan
Parties, or their respective properties or business, as Lender may reasonably
request.
9.1.14    General. Notwithstanding the forgoing, Lender acknowledges that any
financial statement, report, notice, proxy statement, registration statement,
prospectus or other document required to be delivered pursuant to this Section
9.1 shall (to the extent the same is required to be delivered to the SEC by
Borrower or any of the other Loan Parties, as applicable) be deemed to have been
delivered to Lender on the later of the date on which such financial statement,
report, notice, proxy statement, registration statement, prospectus or other
document is posted on the SEC’s website on the Internet at www.sec.gov or the
date the same is readily accessible to the Lender; provided that Borrower shall
promptly give notice of any such posting to Lender. Furthermore, if any
financial statement, certificate or other information required to be delivered
pursuant to this Section 9.1 shall be required to be delivered on any date that
is not a Business Day, such financial statement, certificate or other
information may be delivered to the Lender on the next succeeding Business Day
after such date.
9.2    Books, Records and Inspections. Keep, and cause each other Loan Party and
each Subsidiary of the Loan Parties to keep, its books and records in accordance
with sound business practices sufficient to allow the preparation of financial
statements in accordance with GAAP; and permit Lender or any representative
thereof, in each case at the expense of Borrower during normal business hours
and upon reasonable advance notice to Borrower, to: (a) inspect the properties
and operations of such Loan Party or such Subsidiary; (b) visit any or all of
its offices, to discuss its financial matters with its officers and its
independent auditors (and each such Loan Party hereby authorizes such
independent auditors to discuss such financial matters with Lender or any
representative thereof); and (c) examine (and photocopy extracts from) any of
its books or other records. Notwithstanding anything to the contrary herein,
Lender is entitled to conduct as many inspections and audits as it deems
appropriate; provided, that only one such inspection or audit shall be at the
expense of Borrower during any period of twelve (12) consecutive months so long
as no Event of Default has occurred and is continuing. Notwithstanding anything
to the contrary in this Section 9.2 or any other Loan Document, none of Borrower
or any of its Subsidiaries shall be required to disclose, permit the inspection,
examination or making of copies or taking of extracts of, or discussion of, any
document, information or other matter (a) that constitutes non-financial trade
secrets or non-financial proprietary information, (b) in respect of which
disclosure to Lender (or any of their respective representatives) is prohibited
by any applicable law or any binding contractual agreement or (c) is subject to
attorney-client or similar privilege or constitutes attorney work product.
9.3    Maintenance of Property; Insurance.
(a)    Keep, and cause each other Loan Party and each Subsidiary of the Loan
Parties to keep, all property useful and necessary in the business of the Loan
Parties and the Subsidiaries of the Loan Parties in good working order and
condition, ordinary wear and tear excepted.


38



--------------------------------------------------------------------------------





(b)    Maintain, and cause each other Loan Party and each Subsidiary of the Loan
Parties to maintain, with responsible insurance companies, such insurance
coverage as may be required by any law or governmental regulation or court
decree or order applicable to it and such other insurance, to such extent and
against such hazards and liabilities, as is customarily maintained by companies
similarly situated, with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for such persons; and, upon the
reasonable request of Lender, furnish to Lender original or electronic copies of
policies evidencing such insurance, and a certificate setting forth in
reasonable detail the nature and extent of all insurance maintained by the Loan
Parties and the Subsidiaries of the Loan Parties. Such Loan Party shall cause,
and shall cause each other Loan Party to cause, (i) each issuer of a property
insurance policy maintained by such Loan Party to provide Lender with an
endorsement showing Lender as loss payee with respect to such policy, and (ii)
each issuer of a general liability or umbrella liability policy maintained by
such Loan Party to include Lender as an additional insured with respect to such
policy.
9.4    Compliance with Laws; Payment of Taxes and Liabilities. (a) Comply, and
cause each other Loan Party and each Subsidiary of the Loan Parties to comply,
in all material respects with all applicable laws, rules, regulations, decrees,
orders, judgments, licenses and permits, except where failure to comply could
not reasonably be expected to have a Material Adverse Effect; (b) without
limiting clause (a) above, ensure, and cause each other Loan Party and each
Subsidiary of the Loan Parties to ensure, that no person who owns a controlling
interest in or otherwise controls such Loan Party or such Subsidiary is or shall
be (i) listed on the Specially Designated Nationals and Blocked Person List
maintained by the Office of Foreign Assets Control (“OFAC”), Department of the
Treasury, and/or any other similar lists maintained by OFAC pursuant to any
authorizing statute, Executive Order or regulation or (ii) a person designated
under Section 1(b), (c) or (d) of Executive Order No. 13224 (September 23,
2001), any related enabling legislation or any other similar Executive Orders,
(c) without limiting clause (a) above, comply, and cause each other Loan Party
and each Subsidiary of the Loan Parties to comply, with all applicable Bank
Secrecy Act and anti-money laundering laws and regulations and (d) except where
failure to comply could not reasonably be expected to have a Material Adverse
Effect, pay, and cause each other Loan Party and each Subsidiary of the Loan
Parties to pay, prior to delinquency, all material taxes and other governmental
charges against it or any of its property, including the Collateral, as well as
claims of any kind which, if unpaid, could become a Lien on any of its property;
provided that the foregoing shall not require any Loan Party or any Subsidiary
of any Loan Party to pay any such tax or charge so long as it shall contest the
validity thereof in good faith by appropriate proceedings and shall set aside on
its books adequate reserves with respect thereto in accordance with GAAP and, in
the case of a claim which could become a Lien on any Collateral, such contest
proceedings shall stay the foreclosure of such Lien or the sale of any portion
of the Collateral to satisfy such claim.
9.5    Licensed Insurance Provider. Cause Kinsale Insurance to maintain: (a) its
license as an insurance company in every jurisdiction in which Kinsale Insurance
is required to maintain a license as an insurance provider and (b) its approval
or permission to write insurance on a surplus line basis in every jurisdiction
in which it writes insurance and where it is not so licensed.
9.6    Maintenance of Existence, etc. Subject to Section 10.5, maintain and
preserve, and cause each other Loan Party and each Subsidiary of the Loan
Parties to maintain and preserve: (a) its existence and good standing, to the
extent applicable in such jurisdiction, in the jurisdiction of its organization
and (b) its qualification to do business and good standing in each jurisdiction
where the nature of its business makes such qualification necessary (other than
such jurisdictions in which the failure to be qualified or in good standing
could not reasonably be expected to have a Material Adverse Effect).
9.7    Employee Benefit Plans.


39



--------------------------------------------------------------------------------





(a)    Maintain, and cause each of its Subsidiaries to maintain, each Pension
Plan in compliance with all applicable requirements of law and regulations,
except as such failure would not reasonably be expected to have a Material
Adverse Effect.
(b)    Make, and cause each of its Subsidiaries to make, on a timely basis, all
required contributions to any Multiemployer Pension Plan, except as such failure
would not reasonably be expected to have a Material Adverse Effect.
(c)    Not, and not permit any of its Subsidiaries to, (i) seek a waiver of the
minimum funding standards of ERISA, (ii) terminate or withdraw from any Pension
Plan or Multiemployer Pension Plan or (iii) take any other action with respect
to any Pension Plan that would reasonably be expected to entitle the PBGC to
terminate, impose liability in respect of, or cause a trustee to be appointed to
administer, any Pension Plan, unless the actions or events described in clauses
(i), (ii) and (iii) individually or in the aggregate would not reasonably be
expected to have a Material Adverse Effect.
9.8    Further Assurances.
(a)    Take, and cause each other Loan Party to take, such actions as are
necessary or as Lender may reasonably request from time to time to ensure that
the Obligations of each Loan Party under the Loan Documents are secured by a
first priority perfected Lien in favor of Lender (subject only to Permitted
Liens) on substantially all of the assets of Borrower and each Loan Party (as
well as all Capital Securities of each domestic Subsidiary and 65% of all
Capital Securities of each direct foreign Subsidiary) and guaranteed by each
Loan Guarantor (including, upon the acquisition or creation thereof, any
domestic Subsidiary acquired or created after the Closing Date other than any
non-Wholly-Owned Subsidiary or any Subsidiary that is prohibited by applicable
law, rule or regulation or by any contractual obligation existing on the date
any such Subsidiary is acquired (so long as such prohibition is not incurred in
contemplation of such acquisition) or created from guaranteeing the Obligations
or which would require governmental (including regulatory) consent, approval,
license or authorization to guarantee the Obligations), in each case as Lender
may determine, including: (i) the execution and delivery of guaranties, security
agreements, pledge agreements, mortgages, deeds of trust, financing statements
and other documents, and the filing or recording of any of the foregoing; and
(ii) the delivery of certificated securities and other Collateral with respect
to which perfection is obtained by possession, provided, that the provisions of
this Section 9.8(a) relating to perfection shall only apply to (A) the Pledged
Equity, (B) the Securities Account, (C) Collateral a security interest in which
may be perfected through the filing of a financing statement under the UCC and
(D) any other Collateral a security interest in which is required to be
perfected pursuant to the terms of this Agreement.
(b)    Promptly upon the creation or acquisition of a Subsidiary by such Loan
Party, provide written notice of the same to Lender and, if required by Section
9.8(a), within sixty (60) days of such creation or acquisition, deliver to
Lender a joinder agreement executed by such Subsidiary (in form and substance
reasonably acceptable to Lender), all related certificated securities, duly
indorsed in a manner satisfactory to Lender evidencing the Capital Securities of
such Subsidiary, a UCC financing statement naming such Subsidiary as debtor and
Lender as secured party, and any other documentation reasonably requested by
Lender.
(c)    At any time and from time to time, upon the written request of Lender,
and at the sole expense of such Loan Party, promptly and duly execute and
deliver, and have recorded, and cause each other Loan Party to promptly and duly
execute and deliver, and have recorded, such


40



--------------------------------------------------------------------------------





further instruments and documents and take, and cause each other Loan Party to
take, such further actions as Lender may reasonably request for the purpose of
obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, including (i) filing any financing or continuation
statements under the UCC (or other similar laws) in effect in any jurisdiction
with respect to the security interests created hereby, and (ii) in the case of
any other relevant Collateral, taking any actions necessary to enable Lender to
obtain “control” (within the meaning of the applicable UCC) with respect
thereto, including without limitation, if requested by Lender, entering into
account control agreements granting Lender control of any deposit or other
account held at a financial institution other than Lender; provided, that,
except in the case of the Pledged Equity and the Securities Account, clause (ii)
above shall only apply if an Event of Default shall have occurred and be
continuing or the fair market value of such relevant Collateral exceeds
$2,500,000 (in the aggregate).
(d)    Assign, and cause each other Loan Party to assign to Lender, its right to
payment of any Account of such Loan Party for which the Account Debtor is the
United States or any department, agency or instrumentality thereof, pursuant to
the Assignment of Claims Act of 1940, and promptly deliver evidence of such
assignment to Lender (in form satisfactory to Lender) once received.
9.9    Deposit Accounts. Unless Lender otherwise consents in writing, maintain,
and cause each other Loan Party to maintain, all of its treasury management
accounts and principal deposit accounts with Lender; provided, that this Section
9.9 shall not apply to the Securities Account.
9.10    Delivery of Instruments, Certificated Securities and Chattel Paper. If
any amount payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument, Certificated Security or Chattel Paper,
immediately deliver, or cause any other applicable Loan Party to immediately
deliver, such Instrument, Certificated Security or Chattel Paper to Lender, duly
indorsed in a manner satisfactory to Lender, to be held as Collateral pursuant
to this Agreement and, in the case of Electronic Chattel Paper, cause Lender to
have control thereof within the meaning set forth in Section 9-105 of the UCC,
provided, that, except in the case of the Pledged Equity and subject to the
applicable provisions of Section 9.12, this sentence shall only apply if the
fair market value of such Instruments, Certificated Securities and/or Chattel
Paper exceeds $2,500,000 (in the aggregate). If an Event of Default shall have
occurred and be continuing, upon the request of Lender, any Instrument,
Certificated Security or Chattel Paper of any Loan Party not theretofore
delivered to Lender and at such time being held by any Loan Party shall be
immediately delivered to Lender, duly indorsed in a manner satisfactory to
Lender, to be held as Collateral pursuant to this Agreement and, in the case of
Electronic Chattel Paper, the applicable Loan Party shall cause Lender to have
control thereof within the meaning set forth in Section 9-105 of the UCC.
9.11    Maintenance of Perfected Security Interest; Further Documentation.
(a)    Such Loan Party shall maintain the security interest created by this
Agreement as a perfected security interest (to the extent that such security
interest is required to be perfected pursuant to this Agreement), having at
least the priority described in Section 8.22 and shall defend such security
interest against the claims and demands of all Persons whomsoever.
(b)    Such Loan Party shall not pledge, assign, transfer, create or permit to
exist any tax liens and other Liens, encumbrances and security interests on any
part of the Collateral other than Permitted Liens, and such Loan Party shall not
enter into any agreement doing the same (other than with respect to Permitted
Liens).


41



--------------------------------------------------------------------------------





(c)    Such Loan Party shall not permit the filing of any financing statements
or other documents perfecting a Lien upon or security interest in any of the
Collateral except as permitted under Section 10.11.
(d)    Such Loan Party will furnish to Lender from time to time statements and
schedules further identifying and describing the assets and property of such
Loan Party and such other reports in connection therewith as Lender may
reasonably request, all in reasonable detail.
(e)    Such Loan Party shall promptly notify Lender of any material change with
respect to the Pledged Equity (or any portion thereof) and/or the Pledged Notes
(or any portion thereof) which is adverse to the interests of the Lender.
(f)    Changes in Locations, Name, etc. Such Loan Party shall provide written
notice to Lender within 60 days of (and shall deliver to Lender, if applicable,
all additional financing statements and other documents reasonably requested by
Lender as to the validity, perfection and priority of the security interests
provided for herein): (i) a change in its jurisdiction of organization or the
location of its chief executive office from that specified in the Loan Party
Schedules or in any subsequent notice delivered pursuant to this Section 9.11;
or (ii) a change in its name, identity or corporate structure.
9.12    Investment Property.
(a)    If such Loan Party shall become entitled to receive or shall receive any
certificate, option or rights in respect of the equity interests of any Issuer
of any Investment Property of such Loan Party, whether in addition to, in
substitution of, as a conversion of, or in exchange for, any of the Pledged
Equity, or otherwise in respect thereof, such Loan Party shall accept the same
as the agent of Lender, hold the same in trust for Lender and deliver the same
forthwith to Lender in the exact form received, duly indorsed by such Loan Party
to Lender, if required, together with an undated instrument of transfer covering
such certificate duly executed in blank by such Loan Party and with, if Lender
so requests, signature guarantied, to be held by Lender, subject to the terms
hereof, as additional Collateral for the Secured Obligations. Upon the
occurrence and during the continuance of an Event of Default, (i) any sums paid
upon or in respect of any Investment Property of any Loan Party upon the
liquidation or dissolution of any Issuer shall be paid over to Lender to be held
by it hereunder as additional Collateral for the Secured Obligations, and (ii)
in case any distribution of capital shall be made on or in respect of such
Investment Property or any property shall be distributed upon or with respect to
such Investment Property pursuant to the recapitalization or reclassification of
the capital of any Issuer or pursuant to the reorganization thereof, the
property so distributed shall, unless otherwise subject to a perfected Lien in
favor of Lender, be delivered to Lender to be held by it hereunder as additional
Collateral for the Secured Obligations. Upon the occurrence and during the
continuance of an Event of Default, if any sums of money or property so paid or
distributed in respect of the Investment Property of any Loan Party shall be
received by such Loan Party, such Loan Party shall, until such money or property
is paid or delivered to Lender, hold such money or property in trust for Lender,
segregated from other funds of such Loan Party, as additional Collateral for the
Secured Obligations.
(b)    Without the prior written consent of Lender, such Loan Party will not (i)
sell, assign, transfer, exchange, or otherwise dispose of, or grant any option
with respect to, the Investment Property of such Loan Party or Proceeds thereof
(except pursuant to a transaction expressly permitted by this Agreement and
except that Kinsale Management may sell, assign, transfer, exchange, or
otherwise dispose of Investment Property deposited in or credited to the
Securities Account in the


42



--------------------------------------------------------------------------------





ordinary course of business), (ii) create, incur or permit to exist any Lien or
option in favor of, or any claim of any Person with respect to, any of the
Investment Property of such Loan Party or Proceeds thereof, or any interest
therein, except for Permitted Liens, (iii) enter into any agreement or
undertaking restricting the right or ability of such Loan Party, or Lender to
sell, assign or transfer any of the Investment Property of such Loan Party or
Proceeds thereof, except, with respect to such Investment Property,
shareholders’ agreements entered into by such Loan Party with respect to Persons
in which such Loan Party maintains an ownership interest of 50% or less, (iv) do
or take any other action which will impair Lender’s interests or rights in the
Investment Property of such Loan Party in any material respect or (v) allow any
membership interests or partnership interests comprising its Pledged Equity to
be comprised of Securities.
(c)    In the case of each Loan Party or any Subsidiary of any Loan Party which
is an Issuer, such Loan Party agrees, or such Loan Party shall cause such
Subsidiary to agree, that (i) it will be bound by the terms of this Agreement
relating to the Investment Property issued by it and will comply with such terms
insofar as such terms are applicable to it, (ii) it will notify Lender promptly
in writing of the occurrence of any of the events described in Section 9.12(a)
with respect to the Investment Property issued by it, (iii) the terms of
Sections 7.4 and 7.7 shall apply to such Issuer with respect to all actions that
may be required of it pursuant to Section 7.4 or 7.7 regarding the Investment
Property issued by it and (iv) it shall mark in books and records to indicate
Lender’s security interest in the Investment Property issued by it.
9.13    Intellectual Property.
(a)    Such Loan Party (either itself or through licensees) will (i) continue to
use each Trademark material to its business in order to maintain such Trademark
in full force free from any claim of abandonment for non-use, (ii) maintain as
in the past the quality of products and services offered under such Trademark,
(iii) use such Trademark with the appropriate notice of registration and all
other notices and legends required by applicable law, (iv) not adopt or use any
mark which is confusingly similar or a colorable imitation of such Trademark
unless Lender shall obtain a perfected security interest in such mark pursuant
to this Agreement, and (v) not (and not permit any licensee or sublicensee
thereof to) do any act or knowingly omit to do any act whereby such Trademark
would reasonably be expected to become invalidated or impaired in any way.
(b)    Such Loan Party (either itself or through licensees) will not do any act,
or knowingly omit to do any act, whereby any Patent material to its business
would reasonably be expected to become forfeited, abandoned or dedicated to the
public.
(c)    Such Loan Party (either itself or through licensees) (i) will employ each
Copyright material to its business and (ii) will not (and will not permit any
licensee or sublicensee thereof to) do any act or knowingly omit to do any act
whereby any material portion of such Copyrights would reasonably be expected to
become invalidated or otherwise impaired. Such Loan Party will not (either
itself or through licensees) do any act whereby any material portion of such
Copyrights would reasonably be expected to fall into the public domain.
(d)    Such Loan Party (either itself or through licensees) will not do any act
that knowingly uses any Intellectual Property material to its business to
infringe the intellectual property rights of any other Person.
(e)    Such Loan Party will notify Lender promptly if it knows, or has reason to
know, that any application or registration relating to any Intellectual Property
material to its business may


43



--------------------------------------------------------------------------------





become forfeited, abandoned or dedicated to the public, or of any adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding, such Loan Party’s ownership of, or the validity of, any
Intellectual Property material to its business or such Loan Party’s right to
register the same or to own and maintain the same.
(f)    Whenever such Loan Party, either by itself or through any agent,
employee, licensee or designee, (i) shall file an application for the
registration of any Intellectual Property with the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof or (ii) obtain
rights in any Intellectual Property on or after the Closing Date, such Loan
Party shall report such filing to Lender concurrently with the next delivery of
financial statements of Borrower pursuant to Section 9.1 of this Agreement. Upon
the request of Lender, such Loan Party shall execute and deliver, and have
recorded, any and all agreements, instruments, documents, and papers as Lender
may request to evidence Lender’s security interest in any Copyright, Patent or
Trademark of any Loan Party and the goodwill and General Intangibles of such
Loan Party relating thereto or represented thereby.
(g)    Such Loan Party will take all reasonable and necessary steps to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of all Intellectual Property material to its
business.
(h)    In the event that any Intellectual Property owned by such Loan Party and
material to its business is infringed upon or misappropriated or diluted by a
third party, such Loan Party shall (i) take such actions as such Loan Party
shall reasonably deem appropriate under the circumstances to protect such
Intellectual Property and (ii) if such Intellectual Property is of material
economic value, promptly notify Lender after it learns thereof and, to the
extent, in its reasonable judgment, such Loan Party determines it appropriate
under the circumstances, sue for infringement, misappropriation or dilution, to
seek injunctive relief where appropriate and to recover any and all damages for
such infringement, misappropriation or dilution.
9.14    Other Matters.
(a)    Each Loan Party authorizes Lender to, at any time and from time to time,
file financing statements, continuation statements, and amendments thereto that
describe the Collateral as “all assets” of such Loan Party, or words of similar
effect, and which contain any other information required pursuant to the UCC for
the sufficiency of filing office acceptance of any financing statement,
continuation statement, or amendment, and each Loan Party agrees to furnish any
such information to Lender promptly upon request. Any such financing statement,
continuation statement, or amendment may be filed at any time in any
jurisdiction where such filing is required or permitted to perfect the security
interest of Lender in any Collateral.
(b)    Each Loan Party shall, at any time and from time and to time, take such
steps as Lender may reasonably request for Lender (i) to obtain an
acknowledgment, in form and substance reasonably satisfactory to Lender, of any
bailee having possession of any of the Collateral, stating that bailee holds
such Collateral for Lender (but only if the fair market value of such Collateral
exceeds $2,500,000, in the aggregate), (ii) to obtain “control” of any
Letter-of-Credit Rights or Electronic Chattel Paper, with any agreements
establishing control to be in form and substance reasonably satisfactory to
Lender (but only if the fair market value of such Letter-of-Credit Rights or
Electronic Chattel Paper exceeds $2,500,000, in the aggregate), and (iii)
otherwise to insure the


44



--------------------------------------------------------------------------------





continued perfection and priority of Lender’s security interest in any of the
Collateral and of the preservation of its rights therein (but only to the extent
that such Collateral is (A) the Pledged Equity, (B) the Securities Account, (C)
Collateral a security interest in which may be perfected through the filing of a
financing statement under the UCC and (D) any other Collateral a security
interest in which is required to be perfected pursuant to the terms of this
Agreement. If any Loan Party shall at any time acquire a Commercial Tort Claim
exceeding $2,500,000, such Loan Party shall promptly notify Lender thereof in
writing, therein providing a reasonable description and summary thereof, and
upon delivery thereof to Lender, such Loan Party shall be deemed to thereby
grant to Lender (and such Loan Party hereby grants to Lender) a security
interest and lien in and to such Commercial Tort Claim and all proceeds thereof,
all upon the terms of and governed by this Agreement.
(c)    Without limiting the generality of the foregoing, if any Loan Party at
any time holds or acquires an interest in any Electronic Chattel Paper or any
“transferable record”, as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in §16 of the
Uniform Electronic Transactions Act as in effect in any relevant jurisdiction,
such Loan Party shall promptly notify Lender thereof and, at the request of
Lender, shall take such action as Lender may reasonably request to vest in
Lender “control” under Section 9-105 of the UCC of such Electronic Chattel Paper
or control under Section 201 of the federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, §16 of the Uniform Electronic
Transactions Act, as so in effect in such jurisdiction, of such transferable
record (but only if the fair market value of such Electronic Chattel Paper or
transferable record exceeds $2,500,000, in the aggregate). Lender agrees with
the Loan Parties that Lender will arrange, pursuant to procedures satisfactory
to Lender and so long as such procedures will not result in Lender’s loss of
control, for the Loan Parties to make alterations to any such Electronic Chattel
Paper or transferable record permitted under Section 9-105 of the UCC or, as the
case may be, Section 201 of the federal Electronic Signatures in Global and
National Commerce Act or §16 of the Uniform Electronic Transactions Act for a
party in control to make without loss of control, unless an Event of Default has
occurred and is continuing or would occur after taking into account any action
by any Loan Party with respect to such Electronic Chattel Paper or transferable
record.
9.15    A.M. Best Co. Rating. Kinsale Insurance shall maintain a rating of at
least “A-” by A.M. Best Co.
ARTICLE 10
NEGATIVE COVENANTS

Until the expiration or termination of the Term Loan Commitment and thereafter
until all Obligations hereunder and under the other Loan Documents are paid and
performed in full, each Loan Party agrees that, unless at any time Lender shall
otherwise expressly consent in writing, it will:


10.1    Debt.
(a)    Not, and not permit any other Loan Party or any Subsidiary of any Loan
Party to, create, incur, assume or suffer to exist any Debt, except:
(i)    Obligations under this Agreement and the other Loan Documents;
(ii)    Debt secured by Liens permitted by Section 10.2(d), and extensions,
renewals and refinancings thereof;


45



--------------------------------------------------------------------------------





(iii)    Debt of Borrower to any domestic Wholly-Owned Subsidiary or Debt of any
domestic Wholly-Owned Subsidiary to Borrower or another domestic Wholly-Owned
Subsidiary;
(iv)    Subordinated Debt;
(v)    Bank Product Obligations in an aggregate outstanding amount not at any
time exceeding $5,000,000;
(vi)    the Excluded Kinsale Insurance Debt;
(vii)    Contingent Liabilities arising with respect to customary
indemnification obligations, adjustment of purchase price, deferred purchase
price, escrow arrangements, earn-outs or similar obligations, or from
guaranties, surety bonds or performance bonds securing the performance of the
Borrower or any of its Subsidiaries in favor of purchasers in connection with
dispositions permitted under Section 10.5;
(viii)    Debt in respect of Capital Leases and purchase money obligations for
fixed or capital assets within the limitations set forth in Section 10.2(d), in
an aggregate outstanding amount not at any time exceeding $5,000,000;
(ix)    Debt owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;
(x)    Debt under bid bonds, performance bonds, surety bonds, bonds to secure
statutory obligations (including obligations under workers compensation,
unemployment insurance and other social security legislation) and similar
obligations, in each case, incurred by the Borrower or its Subsidiaries in the
ordinary course of business, including guarantees or obligations with respect to
letters of credit supporting such bid bonds, performance bonds, surety bonds and
similar obligations;
(xi)    endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business;
(xii)    in addition to the Debt listed above, Debt in an aggregate outstanding
principal amount not, at any time, exceeding $5,000,000 provided that, at the
time of the creation or incurrence of any such Debt, no Default or Event of
Default shall exist or would otherwise result from such creation or incurrence;
and/or
(xiii)    Hedging Obligations incurred in the ordinary course of business and
for bona fide hedging purposes not for speculation.
(b)    Notwithstanding the forgoing or anything contained herein to the
contrary, with respect to any Debt of the type permitted pursuant to Section
10.1(a)(iv) and 10.1(a)(xii) (to the extent such Debt is debt for borrowed
money), above, Borrower agrees that it shall provide the Lender with the first
right to finance such Debt during the term of the Loan. In the event that
either: (i) Lender has not agreed to finance such Debt; or (ii) Lender has
agreed to finance such Debt but Borrower shall have received a bona fide offer
from an unrelated, third-party, lender agreeing to extend such Debt on
substantially more favorable material terms and Lender has not agreed to match


46



--------------------------------------------------------------------------------





such terms (subject to the Lender’s normal and customary terms); Lender shall be
deemed to have waived its option to finance such Debt pursuant to this Section
10.1(b).
10.2    Liens. Not, and not permit any other Loan Party or any Subsidiary of any
Loan Party to, create or permit to exist any Lien on any of its real or personal
properties, assets or rights of whatsoever nature (whether now owned or
hereafter acquired), except:
(a)    inchoate Liens for taxes or other governmental charges not at the time
delinquent or thereafter payable without penalty or being diligently contested
in good faith by appropriate proceedings and, in each case, for which it
maintains adequate reserves in accordance with GAAP;
(b)    Liens arising in the ordinary course of business (such as (i) Liens of
carriers, warehousemen, mechanics and materialmen and other similar Liens
imposed by law and (ii) Liens in the form of deposits or pledges incurred in
connection with worker’s compensation, unemployment compensation and other types
of social security (excluding Liens arising under ERISA) or in connection with
surety and appeal bonds, statutory obligations, bids, performance bonds, trade
contracts and similar obligations);
(c)    Liens described on Schedule 10.2 as of the Closing Date;
(d)    subject to the limitations set forth in Section 10.1(a)(ii) and
10.1(a)(viii), Liens: (i) arising in connection with Capital Leases (and
attaching only to the property being leased, provided that if any Capital Leases
are provided by the same lender, the Liens attaching to such property can be
cross-collateralized with other property the subject of a Capital Lease provided
by such lender); (ii)  existing on property at the time of the acquisition
thereof or at the time of the acquisition or merger of a Person owning such
property by or with any Loan Party (and not created in contemplation of such
acquisition or merger); (iii) Liens that constitute purchase money security
interests on any property securing debt incurred for the purpose of financing
all or any part of the cost of acquiring, constructing or improving such
property, provided that any such Lien attaches to such property within 90 days
of the acquisition, construction or improvement thereof and attaches solely to
the property so acquired, constructed or improved; and (iv) on real property
securing Debt; provided that the principal amount of such Debt shall not exceed
80% of the appraised value of such real property as of the date on which such
Liens are granted;
(e)    attachments, appeal bonds, judgments and other similar Liens arising in
connection with court proceedings, provided the execution or other enforcement
of such Liens is effectively stayed and the claims secured thereby are being
actively contested in good faith and by appropriate proceedings;
(f)    easements, rights of way, restrictions, minor defects or irregularities
in title and other similar Liens not interfering in any material respect with
the ordinary conduct of the business of any Loan Party or any Subsidiary of any
Loan Party;
(g)    Liens arising under this Agreement and the other Loan Documents;
(h)    deposits to secure the performance of bids, tenders, trade contracts and
leases (other than Debt), statutory obligations, surety and appeal bonds,
performance bonds and other similar obligations incurred in the ordinary course
of business;


47



--------------------------------------------------------------------------------





(i)    Liens arising solely as a result of statutory or common law rights of
setoff or similar rights and remedies as to deposit accounts or other funds
maintained with depository institutions;
(j)    Liens securing or arising in connection with Excluded Kinsale Insurance
Debt;
(k)    the replacement, extension or renewal of any Lien permitted by clause (c)
or (d) above upon or in the same property subject thereto arising out of the
extension, renewal or replacement of the Debt secured thereby (without increase
in the amount thereof (other than with respect to unpaid accrued interest and
premiums (including tender premiums) thereon, any committed or undrawn amounts,
defeasance costs, underwriting discounts, fees, commissions and expenses
associated with such Debt);
(l)    Liens granted in connection with the Debt permitted pursuant to Section
10.1(a)(iii), and 10.1(a)(xii); provided that, at the time of the creation or
incurrence of any such Lien, no Default or Event of Default shall exist or would
otherwise result from such creation or incurrence; and/or
(m)    precautionary UCC financing statements filed in connection with any
Operating Lease or consignment of goods.
10.3    Operating Leases. Not permit the aggregate amount of all rental payments
under Operating Leases made (or scheduled to be made) by any Loan Party or any
Subsidiary of any Loan Party (on a consolidated basis) to exceed $5,000,000 in
any Fiscal Year.
10.4    Restricted Payments. Not, and not permit any other Loan Party or any
Subsidiary of any Loan Party to: (a) make any distribution to any holders of its
Capital Securities (other than dividend payments from Kinsale Insurance to
Borrower or from any Loan Party to any other Loan Party), (b) purchase or redeem
any of its Capital Securities, (c) pay any management fees or similar fees to
any of its equityholders or to any Affiliate of any of its equityholders (it
being understood that this clause (c) shall not include intercompany or director
fees paid in the ordinary course of business for customary management or
director services), (d) make any redemption, prepayment (whether mandatory or
optional), defeasance, repurchase or any other payment in respect of any
Subordinated Debt (other than as permitted by the terms of such Subordinated
Debt) or (e) set aside funds for any of the foregoing; provided that this
Section 10.4 shall not prohibit distributions, purchases, redemptions or
payments described in clauses (a) though (e) above to the extent that no Default
or Event of Default shall then exist or would otherwise result from the same.
10.5    Mergers, Consolidations, Sales.
(a)    Not, and not permit any other Loan Party or any Subsidiary of any Loan
Party to, be a party to any merger, consolidation or amalgamation, except for
any of the same where: (i) with respect to Borrower, Borrower is the surviving
entity; (ii) with respect to any other Loan Party, such Loan Party is the
surviving entity or the surviving entity (if not a Loan Party, shall become a
Loan Party on or prior to consummation of such merger, consolidation or
amalgamation) and (iii) with respect to any Subsidiary of any Loan Party, such
Person is the surviving entity or the surviving entity shall become a Subsidiary
of such Loan Party.
(b)    Not, and not permit any other Loan Party or any Subsidiary of any Loan
Party to, sell, transfer, dispose of, convey or lease any of its assets or
Capital Securities (including the sale of Capital Securities of any Subsidiary)
except for: (i) sales or other dispositions of Cash Equivalent Investments in
the ordinary course of business; (ii) sales or other dispositions constituting
leases,


48



--------------------------------------------------------------------------------





subleases, licenses and sublicenses in the ordinary course of business; (iii)
sales or other dispositions of obsolete or worn out property and/or non-core
assets acquired in connection with an Acquisition; (iv) sales or other
dispositions of property by (A) any Subsidiary that is not a Loan Party to
another Subsidiary that is not a Loan Party, (B) by any Loan Party to any other
Loan Party and (C) between a Loan Party and a Subsidiary that is not a Loan
Party, provided the same is conducted at arm’s length and on commercially
reasonable terms; (v) sales or other dispositions by Borrower of its Capital
Securities in connection with an initial public offering (IPO) by Borrower; (vi)
sales or other dispositions of Inventory in the ordinary course of business;
(vii) sales of other dispositions of equipment or real property to the extent
that such property is exchanged for credit against the purchase price of similar
replacement property or the proceeds of such sale or other disposition are
reasonably promptly applied to the purchase price of such replacement property;
(viii) sales or other dispositions in the ordinary course of business of
investments made by Kinsale Insurance, (ix) sales or other dispositions in the
ordinary course of business of cash or Investment Property deposited in or
credited to the Securities Account and/or (x) other sales, transfers,
dispositions, conveyances, or leases, in addition to the forgoing, provided that
the aggregate fair market value of all property sold, transferred, disposed of,
conveyed or leased in reliance on this clause (x) during any Fiscal Year shall
not exceed five percent (5%) of the total assets of the Borrower and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP.
10.6    Modification of Organizational Documents. Not permit the charters,
by-laws, operating agreements or other organizational documents of any Loan
Party or any Subsidiary of any Loan Party to be amended or modified in any way
which could reasonably be expected to have a Material Adverse Effect, except to
the extent the same is amended or modified to facilitate, or otherwise in
connection with, an initial public offering (IPO) by such Loan Party or
Subsidiary.
10.7    Transactions with Affiliates. Not, and not permit any other Loan Party
or any Subsidiary of any Loan Party to, enter into, or cause, suffer or permit
to exist any material transaction, arrangement or contract with any of its other
Affiliates (other than the Loan Parties and the Subsidiaries of the Loan
Parties) which is not entered into in good faith, at arm’s length and/or on
commercially reasonable terms; provided that this provision shall not prohibit
(1) any transaction with a Person that would constitute a transaction with an
Affiliate solely because a Loan Party or Subsidiary owns Capital Securities in
or otherwise controls such person and (2) any transaction that has otherwise
been approved, in good faith, by a majority of disinterested directors of the
Borrower or relevant Subsidiary (or the applicable committee thereof).
10.8    Inconsistent Agreements. Not, and not permit any other Loan Party or any
Subsidiary of any Loan Party to, enter into any agreement containing any
provision which would: (a) be violated or breached by any borrowing by Borrower
hereunder or by the performance by any Loan Party of any of its Obligations
hereunder or under any other Loan Document; (b) prohibit any Loan Party from
granting to Lender, a Lien on any of its assets; or (c) create or permit to
exist or become effective any encumbrance or restriction on the ability of any
Loan Party or any Subsidiary of any Loan Party to: (i) pay dividends or make
other distributions to Borrower, any Loan Party or any Subsidiary of any Loan
Party, or pay any Debt owed to any Loan Party or any Subsidiary of any Loan
Party; (ii) make loans or advances to any Loan Party or any Subsidiary of any
Loan Party; and/or or (iii) transfer any of its assets or properties to any Loan
Party or any Subsidiary of any Loan Party; except: (A) customary restrictions
and conditions contained in agreements relating to the sale of all or a
substantial part of the assets of any Subsidiary pending such sale, provided
that such restrictions and conditions apply only to the Subsidiary to be sold
and such sale is permitted hereunder; (B) restrictions or conditions imposed by
any agreement relating to purchase money Debt, Capital Leases and other secured
Debt permitted by this Agreement if such restrictions or conditions apply only
to the property or assets securing such Debt; (C) customary provisions in leases
and other contracts restricting the assignment thereof; (D) restrictions and
conditions imposed hereunder, under any other Loan Documents


49



--------------------------------------------------------------------------------





and/or under any applicable law; and (E) restrictions and conditions contained
in the organizational documents and/or other agreements of any Person acquired
by, and becoming a Subsidiary of, a Loan Party after the Closing Date which were
in effect at the time of such acquisition, so long as the subject organizational
document/agreement was not entered into in contemplation of such acquisition
(and any amendments, modifications, extensions or renewals thereof which are no
more onerous than the existing agreement).
10.9    Business Activities; Issuance of Equity. Not, and not permit any other
Loan Party or any Subsidiary of any Loan Party to, engage in any line of
business other than the businesses engaged in on the date hereof and businesses
reasonably related thereto (such line of business including, but not limited to
the in-house underwriting of risk). Not, and not permit any other Loan Party or
any Subsidiary of any Loan Party to, issue any Capital Securities (other than
any issuance in accordance with Section 10.5 and further issuances of Capital
Securities by direct Subsidiaries of Borrower made to the Borrower), provided
that this sentence shall not apply to Borrower.
10.10    Investments. Not, and not permit any other Loan Party or any Subsidiary
of any Loan Party to, make or permit to exist any Investment in any other
Person, except the following:
(a)    (i) Investments in any Person that is a Loan Party prior to giving effect
to such Investment, (ii) Investments by Borrower and its Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (iii) Investments by
Subsidiaries that are not Loan Parties in other Subsidiaries that are not Loan
Parties and (iv) Investments by any Loan Party in Subsidiaries that are not Loan
Parties in the aggregate, up to $10,000,000 in any given Fiscal Year;
(b)    Investments constituting Debt permitted by Section 10.1;
(c)    Contingent Liabilities constituting Debt permitted by Section 10.1 or
Liens permitted by Section 10.2;
(d)    Cash Equivalent Investments;
(e)    bank deposits in the ordinary course of business;
(f)    Investments in securities of Account Debtors received pursuant to any
plan of reorganization or similar arrangement upon the bankruptcy or insolvency
of such Account Debtors and Investments received in satisfaction or partial
satisfaction of Debt from financially troubled Account Debtors to the extent
reasonably necessary to prevent or limit loss;
(g)    Investments listed on Schedule 10.10 as of the Closing Date and
modifications, replacements, renewals or extensions thereof to the extent not
involving any new cash Investment.
(h)    Investments made by Kinsale Insurance and authorized by the Arkansas
Insurance Code;
(i)    Investments made by Kinsale Management in publicly-traded securities that
can be readily converted to cash;
(j)    with respect to any Person acquired by, and becoming a Subsidiary of, a
Loan Party after the Closing Date, such Investments held by such Subsidiary as
of the date of acquisition;
(k)    other Investments, in addition to the Investments listed above, provided
that, the aggregate amount of such Investments does not, at any time, exceed
five percent (5%) of the total


50



--------------------------------------------------------------------------------





assets of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP;
(l)    Investments in Hedging Agreements specifically permitted under this
Agreement;
(m)    Investments received in connection with the disposition of assets
permitted under this Agreement; and/or
(n)    modifications, replacements, and/or renewals of scheduled Investments, to
the extent the original Investment is permitted pursuant to the terms of this
Agreement and the other Loan Documents; provided that (x) any Investment which
when made complies with the requirements of the definition of the term “Cash
Equivalent Investment” may continue to be held notwithstanding that such
Investment if made thereafter would not comply with such requirements; and (y)
no Investment otherwise permitted by clause (k) above shall be permitted to be
made if, immediately before or after giving effect thereto, any Default or Event
of Default exists.
10.11    Restriction of Amendments to Certain Documents. Not amend or otherwise
modify, or waive, and not permit any other Loan Party or any Subsidiary of any
Loan Party to amend, otherwise modify or waive, any rights under any provisions
of any Subordinated Debt to the extent the same would: (a) result in a Material
Adverse Effect with respect to any Loan Party; or (b) after giving effect
thereto, result in a Default or Event of Default hereunder.
10.12    Fiscal Year. Not change its Fiscal Year.
10.13    Financial Covenants.
10.13.2    Minimum Risk Based Capital. Not permit the Risk Based Capital Ratio
for Kinsale Insurance to be less than 350% for any Fiscal Year.
10.13.3    Statutory Surplus. Not permit the Statutory Surplus for Kinsale
Insurance as of the last day of any Fiscal Quarter, commencing with the Fiscal
Quarter ending June 30, 2016, to be less than (a) 90% of the Statutory Surplus
for Kinsale Insurance as of March 31, 2016 plus (b) 50% of the Statutory Net
Income of Kinsale Insurance for each Fiscal Quarter ending after March 31, 2016.
10.13.4    Total Debt to Capital Ratio. Not permit the Total Debt to Capital
Ratio as of the last day of any Fiscal Quarter to exceed 1.00 to 2.50.
10.13.5    Net Worth. Not permit Net Worth as of the last day of any Fiscal
Quarter, commencing with the Fiscal Quarter ending June 30, 2016, to be less
than the sum of (a) 85% of Net Worth as of March 31, 2016 plus (b) 50% of Net
Earnings for each Fiscal Quarter ending after March 31, 2016.
Notwithstanding any provision of this Agreement to the contrary, Lender
acknowledges that Kinsale Insurance may engage in Permitted Kinsale Insurance
Activities without violating the provisions of Section 10.1 through Section 10.8
and Section 10.10 through Section 10.12.


ARTICLE 11
EFFECTIVENESS; CONDITIONS OF CLOSING, ETC.

As a condition precedent to the effectiveness of this Agreement, and the
obligation of the Lender to be bound by the terms hereof, the Loan Parties shall
execute and/or deliver to Lender (to the extent not


51



--------------------------------------------------------------------------------





previously provided), the following documents and other items, each of which
shall be in form and substance to reasonably satisfactory to Lender:


11.1    Agreement and Note. Duly executed copies of this Agreement and the Note.
11.2    Authorization and Ancillary Documents. For each Loan Party, as
applicable: (a) such Person’s charter (or similar formation document), certified
by the appropriate governmental authority; (b) good standing certificates for
such Person in its state of incorporation (or formation), to the extent such
concept is applicable in the relevant jurisdiction; (c) such Person’s bylaws (or
similar governing document); (d) resolutions of such Person’s board of directors
(or similar governing body) approving and authorizing such Person’s execution,
delivery and performance of the Loan Documents to which it is party and the
transactions contemplated thereby; (e) signature and incumbency certificates of
the officers of such Person executing any of the Loan Documents (it being
understood that Lender may conclusively rely on each such certificate until
formally advised by a like certificate of any changes therein); and (f) all such
Ancillary Schedules applicable to such Loan Party; each and all of the forgoing
being certified by the secretary or an assistant secretary (or similar Senior
Officer) of such Lon Party as being true and correct as of the Closing Date, and
in full force and effect without modification (where applicable).
11.3    Consents and Approvals. Evidence that all consents and all governmental,
regulatory and other third party approvals required in connection with the
execution, delivery and performance by Borrower of the Loan Documents to which
it is a party have been granted (including without limitation, copies of any
Form B amendment to filed by Borrower pursuant to the Arkansas Insurance Holding
Company Regulatory Act disclosing the transactions contemplated by this
Agreement).
11.4    Delivery of Pledged Collateral. To the extent required by this Agreement
and/or any of the other Loan Documents and not previously delivered to Lender,
the certificates evidencing the Certificated Securities of any Loan Party, duly
indorsed in a manner satisfactory to Lender.
11.5    Subordination Agreements. To the extent required by this Agreement
and/or any of the other Loan Documents and not previously delivered to Lender,
Subordination Agreements with respect to all Subordinated Debt.
11.6    Insurance. To the extent required by this Agreement and/or any of the
other Loan Documents and not previously delivered to Lender, evidence of the
existence of insurance required to be maintained pursuant to Section 9.3(b),
together with evidence(acceptable to Lender in its reasonable discretion) that
Lender has been named as a loss payee and an additional insured on all related
insurance policies (to the extent required by Section 9.3(b).
11.7    Payment of Fees. Evidence of payment by Borrower of all accrued and
unpaid fees, costs and expenses to the extent due and payable on the Closing
Date, together with all Attorney Costs of Lender incurred in connection with the
negotiation and documentation of this Agreement and the transactions
contemplated hereby. Without limiting the generality of the forgoing, Borrowers
shall have paid to Lender, and Lender shall have received, an amount equal to
any and all Attorney Costs and other fees and expenses incurred by (or on behalf
of Lender) up through, and including, the Closing Date in connection with the
transactions contemplated by this Agreement.
11.8    Financial Statements. Audited financial statements of Borrower and its
consolidated Subsidiaries for the Fiscal Year ended December 31, 2015 and
unaudited financial statements of Borrower and its consolidated Subsidiaries for
the Fiscal Quarter ending March 31, 2016.


52



--------------------------------------------------------------------------------





11.9    Reserves. A satisfactory independent report of Milliman Inc. dated
December 31, 2015 with respect to any reserves of Kinsale Insurance.
11.10    Search Results. Current UCC, federal and state tax Lien and judgment
searches, pending suit and litigation searches and bankruptcy court filings
searches covering each Loan Party (if any).
11.11    Filings, Registrations and Recordings. To the extent required by this
Agreement and/or any of the other Loan Documents and not previously delivered to
Lender, each document (including UCC financing statements) required by the
Collateral Documents or under law or reasonably requested by Lender to be filed,
registered or recorded in order to create in favor of Lender, in each case to
the extent required pursuant to this Agreement, a perfected Lien on the
Collateral described therein, prior to any other Liens (subject only to Liens
permitted pursuant to Section 10.2), in proper form for filing, registration or
recording.
11.12    Representations and Warranties. The representations and warranties of
Borrower and each other Loan Party set forth in this Agreement and the other
Loan Documents (as applicable) shall be true and correct, in all material
respects, with the same effect as if made on the Closing Date (except to the
extent stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date).
11.13    Other. Such other documents as Lender may reasonably request (including
without limitation, such amendments or other documents as may be required, in
Lender’s sole discretion, in connection with the Collateral Documents, or any of
them).
ARTICLE 12    EVENTS OF DEFAULT AND THEIR EFFECT.
12.1    Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:
12.1.2    Non-Payment of the Term Loan, etc. Failure by Borrower or any other
Loan Party to make: (a) any payment of principal or interest hereunder or under
the Note immediately upon maturity or acceleration (as applicable); (b) any
payment of principal or interest hereunder or under the Note when due (other
than upon maturity or acceleration) within five (5) Business Days of the date
when due; or (c) any other payment under the Loan Documents within five (5)
Business Days of the date when due or, if no date is stated, within five (5)
Business Days after demand (or such shorter period as may be expressly provided
for herein or therein).
12.1.3    Non-Payment of Other Debt. Any default or event of default shall occur
under the terms, documents, agreements or instruments applicable to or
evidencing any Debt of any Loan Party or any Subsidiary of any Loan Party where
the aggregate amount for all such Debt so affected (and including undrawn
committed or available amounts and amounts owing to all creditors under any
combined or syndicated credit arrangement) exceeds $2,500,000 and such default
shall permit any Person, or any trustee or agent for such Person, to cause such
Debt to become due and payable (or require any Loan Party to purchase or redeem
such Debt or post cash collateral in respect thereof) prior to its expressed
maturity.
12.1.4    Bankruptcy, Insolvency, etc. Any Loan Party or any Subsidiary of any
Loan Party becomes insolvent or generally fails to pay, or admits in writing its
inability or refusal to pay, debts as they become due; or any Loan Party or any
Subsidiary of any Loan Party applies for, consents to, or acquiesces in the
appointment of a trustee, receiver or other custodian for such Loan Party or
such Subsidiary, as applicable, or any property thereof, or makes a general
assignment for the benefit of


53



--------------------------------------------------------------------------------





creditors; or, in the absence of such application, consent or acquiescence, a
trustee, receiver or other custodian is appointed for any Loan Party or any
Subsidiary of any Loan Party or for a substantial part of the property of any
thereof and is not discharged within 60 days; or any bankruptcy, reorganization,
debt arrangement, or other case or proceeding under any bankruptcy or insolvency
law, or any dissolution or liquidation proceeding, is commenced in respect of
any Loan Party or any Subsidiary of any Loan Party, and if such case or
proceeding is not commenced by such Loan Party or such Subsidiary, it is
consented to or acquiesced in by such Loan Party or such Subsidiary, or remains
for 60 days undismissed; or any Loan Party or any Subsidiary of any Loan Party
takes any action to authorize, or in furtherance of, any of the foregoing.
12.1.5    Non-Compliance with Loan Documents. (a) Failure by any Loan Party to
comply with or to perform, or the failure by any Loan Party to cause any of its
Subsidiaries to comply with or to perform, any covenant set forth in Sections
9.1.5(a), and 9.6, or ARTICLE 10; or (b) failure by any Loan Party to comply
with or to perform, or the failure by any Loan Party to cause its Subsidiaries
to comply with or to perform, any other provision of this Agreement or any other
Loan Document (and not constituting an Event of Default under any other
provision of this ARTICLE 12) and continuance of such failure described in this
clause (b) for 30 days.
12.1.6    Representations; Warranties. Any representation, warranty,
certification or statement of any Loan Party in this Agreement, the other Loan
Documents or any other agreement with the Lender shall be false in any material
respect when made or deemed made.
12.1.7    Pension Plans. (a) Any Person institutes steps to terminate a Pension
Plan if as a result of such termination Borrower or any Subsidiary of Borrower
could be required to make a contribution to such Pension Plan, or could incur a
liability or obligation to such Pension Plan, in excess of $5,000,000; (b) a
contribution failure occurs with respect to any Pension Plan sufficient to give
rise to a Lien under Section 303(k) of ERISA; (c) the Unfunded Liability exceeds
twenty percent of the Total Plan Liability, or (d) there shall occur any
withdrawal or partial withdrawal from a Multiemployer Pension Plan and the
withdrawal liability of the Borrower or any Subsidiary of the Borrower (without
unaccrued interest) to Multiemployer Pension Plans as a result of such
withdrawal (including any outstanding withdrawal liability that Borrower or any
Subsidiary of the Borrower has incurred on the date of such withdrawal) exceeds
$5,000,000 (in the aggregate).
12.1.8    Judgments. Any judgment or judgments, writ or writs, or warrant or
warrants of attachment, or any similar process or processes in an aggregate
amount (to the extent not covered by independent third party insurance or one or
more third-party reinsurance contracts, in each case as to which the insurer
does not dispute coverage) in excess of (a) in the case of any Loan Party or any
Subsidiary of any Loan Party other than Kinsale Insurance, $2,500,000 (in the
aggregate), and (b) in the case of Kinsale Insurance, 5% of the Statutory
Surplus for Kinsale Insurance as of the last day of the preceding Fiscal
Quarter, shall be rendered against any Loan Party or Kinsale Insurance and shall
not have been paid, discharged or vacated or had execution thereof stayed
pending appeal within 60 days (in the case of clause (a)) or 90 days (in the
case of clause (b)) after entry or filing of such judgments.
12.1.9    Attachment. A notice of lien, levy, or assignment is filed or recorded
with respect to the Pledged Equity (or any portion thereof) by the United States
government or any department, agency or instrumentality thereof or by any state,
county, municipal or other governmental agency, or if any taxes or debts owing
at any time to any one of them becomes a lien or encumbrance upon the Pledged
Equity (or any portion thereof), and any of the foregoing is not released,
bonded or


54



--------------------------------------------------------------------------------





otherwise secured to Lender's reasonable satisfaction within sixty (60) days
after the same becomes a lien or encumbrance on such assets.
12.1.10    Loan Documents. Any of the Loan Documents shall for any reason not be
or shall cease to be in full force and effect, or any of the Loan Documents is
declared to be null and void.
12.1.11    Invalidity of Collateral Documents, Perfection, etc. Any Loan Party
(or any Person by, through or on behalf of any Loan Party) shall contest in any
manner the validity, binding nature or enforceability of any Collateral
Document; and/or Lender shall, at any time and for any reason (other than as a
result of the gross negligence or willful misconduct of Lender), fail to have a
perfected, first priority, security interest in, and Lien on, the Pledged Equity
(or any portion thereof) and/or the Pledged Notes (or any portion thereof).
12.1.12    Invalidity of Subordination Provisions, etc. Any subordination
provision in any document or instrument governing Subordinated Debt, or any
subordination provision in any subordination agreement that relates to any
Subordinated Debt, or any subordination provision in any guaranty by any Loan
Party of any Subordinated Debt, shall cease to be in full force and effect, or
any Loan Party or any other Person (including the holder of any applicable
Subordinated Debt) shall contest in any manner the validity, binding nature or
enforceability of any such provision.
12.1.13    Change of Control. A Change of Control shall occur.
12.2    Effect of Event of Default. If:
(a)    any Event of Default described in Section 12.1.3 shall occur, the Term
Loan Commitment shall immediately terminate and the Term Loan and all other
Obligations hereunder shall become immediately due and payable, all without
presentment, demand, protest or notice of any kind;
(b)    any other Event of Default shall occur and be continuing, Lender may
declare the Term Loan Commitment to be terminated or reduced in whole or in part
and/or declare all or any part of the Term Loan and all other Obligations
hereunder to be due and payable, whereupon the Term Loan Commitment shall
immediately terminate (or be reduced, as applicable) and/or the Term Loan and
other Obligations hereunder shall become immediately due and payable (in whole
or in part, as applicable), all without presentment, demand, protest or notice
of any kind, and
(c)    any Event of Default shall occur and be continuing, Lender shall have (i)
all rights and remedies provided for in this Agreement and the other Loan
Documents, (ii) all rights and remedies provided by the UCC (in each applicable
jurisdiction) and (iii) all rights and remedies provided by any other applicable
law (including, without limitation, all other legal and equitable remedies
available to Lender). Lender shall promptly advise Borrower of any such
declaration, but failure to do so shall not impair the effect of such
declaration.
ARTICLE 13
GENERAL.

13.1    Marshalling; Waiver; Amendments. To the extent that it lawfully may,
each Loan Party hereby agrees that it will not invoke any law relating to the
marshalling of Collateral which might cause delay in or impede the enforcement
of Lender’s rights under this Agreement or under any other instrument creating
or evidencing any of the Obligations or under which any of the Obligations is
outstanding or by which any of the Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it


55



--------------------------------------------------------------------------------





lawfully may, each Loan Party hereby irrevocably waives the benefits of all such
laws. No amendment, modification or waiver of, or consent with respect to, any
provision of this Agreement or the other Loan Documents shall in any event be
effective unless the same shall be in writing and acknowledged by Lender and
Borrower, and then any such amendment, modification, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.
13.2    Confirmations. Borrower and each holder of a Note agree from time to
time, upon written request received by it from the other, to confirm to the
other in writing the aggregate unpaid principal balance of the Term Loan then
outstanding under such Note.
13.3    Notices. All notices hereunder shall be in writing (including facsimile
or electronic transmission) and shall be sent to the applicable party at its
address shown on Annex A or at such other address as such party may, by written
notice received by the other parties, have designated as its address for such
purpose. Notices sent by facsimile or electronic transmission shall be deemed to
have been given when sent; notices sent by mail shall be deemed to have been
given three Business Days after the date when sent by registered or certified
mail, postage prepaid; and notices sent by hand delivery or overnight courier
service shall be deemed to have been given when received.
13.4    Computations. Where the character or amount of any asset or liability or
item of income or expense is required to be determined, or any consolidation or
other accounting computation is required to be made, for the purpose of this
Agreement, such determination or calculation shall, to the extent applicable and
except as otherwise specified in this Agreement, be made in accordance with
GAAP, SAP or the instructions for the statutory statements of Kinsale Insurance
as prescribed by the Arkansas Department of Insurance, as applicable,
consistently applied; provided that if any Loan Party notifies Lender that the
Loan Parties wish to amend any covenant in ARTICLE 9 or 10.13 (or any related
definition) to eliminate or to take into account the effect of any change in
GAAP on the operation of such covenant (or if Lender notifies the Loan Parties
that Lender wishes to amend ARTICLE 9 or 10.13 (or any related definition) for
such purpose), then Loan Parties’ compliance with such covenant shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
(or related definition) is amended in a manner satisfactory to the Loan Parties
and Lender. If at any time any change in GAAP would affect the classification of
leases, leases shall continue to be classified and accounted for on a basis
consistent with that reflected in the audited financial statements of Borrower
and its consolidated Subsidiaries delivered pursuant to Section 11.8 for all
purposes of this Agreement unless the Loan Parties and Lender shall enter into a
mutually acceptable amendment addressing such change as provided for above.
13.5    Costs, Expenses and Taxes.
(a)    Each Loan Party, jointly and severally, agrees to pay on demand all
reasonable out-of-pocket costs and expenses of Lender (including Attorney Costs
and any Indemnified Taxes) in connection with the preparation, execution,
syndication, delivery and administration (including perfection and protection of
any Collateral (to the extent required by this Agreement) and the costs of
Intralinks (or other similar service), if applicable) of this Agreement, the
other Loan Documents and all other documents provided for herein or delivered or
to be delivered hereunder or in connection herewith (including any amendment,
supplement or waiver to any Loan Document), whether or not the transactions
contemplated hereby or thereby shall be consummated, and all reasonable
out-of-pocket costs and expenses (including Attorney Costs and any Indemnified
Taxes) incurred by Lender after an Event of Default in connection with the
collection of the Obligations or the enforcement of this Agreement the other
Loan Documents or any such other documents or during any workout, restructuring
or negotiations in respect thereof. In addition, each Loan Party agrees to pay,
and to


56



--------------------------------------------------------------------------------





save Lender harmless from all liability for, any fees of the Loan Parties’
auditors in connection with any reasonable exercise by Lender of their rights
pursuant to Section 9.2. All Obligations provided for in this Section 13.5 shall
survive repayment of the Term Loan, cancellation of the Note and termination of
this Agreement.
(b)    Each Loan Party agrees to pay, and to save Lender harmless from, any and
all liabilities with respect to, or resulting from any delay in paying, any and
all stamp, excise, sales or other taxes which may be payable or determined to be
payable with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement.
(c)    The agreements in this Section 13.5 shall survive repayment of all (and
shall be) Secured Obligations (and termination of all commitments under this
Agreement), any foreclosure under, or any modification, release or discharge of,
any or all of the Collateral Documents and termination of this Agreement.
13.6    GOVERNING LAW. THIS AGREEMENT AND THE NOTE SHALL BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.
13.7    Confidentiality. As required by federal law and Lender’s policies and
practices, Lender may need to obtain, verify, and record certain customer
identification information and documentation in connection with opening or
maintaining accounts, or establishing or continuing to provide services. Lender
agrees to use commercially reasonable efforts (equivalent to the efforts Lender
applies to maintain the confidentiality of its own confidential information) to
maintain as confidential all information provided to it by any Loan Party or any
Subsidiary of any Loan Party and designated as confidential, except that Lender
may disclose such information (a) to Persons employed or engaged by Lender in
evaluating, approving, structuring or administering the Term Loan and the Term
Loan Commitment; (b) to any assignee or participant or potential assignee or
participant that has agreed to comply with the covenant contained in this
Section 13.7 (and any such assignee or participant or potential assignee or
participant may disclose such information to Persons employed or engaged by them
as described in clause (a) above); (c) as required or requested by any federal
or state regulatory authority or examiner, or any insurance industry
association, or as reasonably believed by Lender to be compelled by any court
decree, subpoena or legal or administrative order or process; (d) as, on the
advice of Lender’s counsel, is required by law; (e) in connection with the
exercise of any right or remedy under the Loan Documents or in connection with
any litigation to which Lender is a party; (f) to any nationally recognized
rating agency that requires access to information about Lender’s investment
portfolio in connection with ratings issued with respect to Lender; (g) to any
Affiliate of Lender, or any other Person who may provide Bank Products to the
Loan Parties; (h) to Lender’s independent auditors and other professional
advisors as to which such information has been identified as confidential; or
(i) that ceases to be confidential through no fault of Lender. Notwithstanding
the foregoing, Borrower consents to the publication by Lender of a tombstone or
similar advertising material relating to the financing transactions contemplated
by this Agreement, and Lender reserves the right to provide to industry trade
organizations information necessary and customary for inclusion in league table
measurements. If any provision of any confidentiality agreement, non-disclosure
agreement or other similar agreement between Borrower and Lender conflicts with
or contradicts this Section 13.7 with respect to the treatment of confidential
information, this section shall supersede all such prior or contemporaneous
agreements and understandings between the parties.
13.8    Severability. Whenever possible each provision of this Agreement shall
be interpreted in such manner as to be effective and valid pursuant to Section
13.13.1 under applicable law, but if any provision


57



--------------------------------------------------------------------------------





of this Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement. All obligations of the Loan Parties and rights of Lender
expressed herein or in any other Loan Document shall be in addition to and not
in limitation of those provided by applicable law.
13.9    Nature of Remedies. All Obligations of the Loan Parties and rights of
Lender expressed herein or in any other Loan Document shall be in addition to
and not in limitation of those provided by applicable law. No failure to
exercise and no delay in exercising, on the part of Lender, any right, remedy,
power or privilege hereunder, shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.
13.10    Entire Agreement. This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among the parties
hereto and supersedes all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof and any prior arrangements made with respect to the payment by the Loan
Parties of (or any indemnification for) any fees, costs or expenses payable to
or incurred (or to be incurred) by or on behalf of Lender.
13.11    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement. Receipt
of an executed signature page to this Agreement by facsimile or other electronic
transmission shall constitute effective delivery thereof. Electronic records of
executed Loan Documents maintained by Lender shall be deemed to be originals.
13.12    Successors and Assigns. This Agreement shall be binding upon the Loan
Parties, Lender and their respective successors and assigns, and shall inure to
the benefit of the Loan Parties, Lender and the successors and assigns of
Lender. No other Person shall be a direct or indirect legal beneficiary of, or
have any direct or indirect cause of action or claim in connection with, this
Agreement or any of the other Loan Documents. No Loan Party may assign or
transfer any of its rights or Obligations under this Agreement without the prior
written consent of Lender.
13.13    Assignments; Participations.
13.13.1    Assignments.
(1)    Lender may at any time assign to one or more Persons (any such Person, an
“Assignee”) all or any portion of the Term Loan and the Term Loan Commitment,
with the prior written consent of Borrower, so long as no Event of Default
exists (which consent shall not be unreasonably withheld or delayed and shall
not be required for an assignment by Lender to an Affiliate of Lender). Borrower
shall be deemed to have granted its consent to any assignment requiring its
consent hereunder unless Borrower has expressly objected to such assignment
within ten (10) Business Days after notice thereof.
(a)    From and after the date on which the conditions described above have been
met, (i) such Assignee shall be deemed automatically to have become a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to an assignment agreement between Lender and
the Assignee, shall have the rights and


58



--------------------------------------------------------------------------------





obligations of Lender hereunder and (ii) Lender, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment
Agreement, shall be released from its rights (other than its indemnification
rights) and obligations hereunder. Upon the request of the Assignee (and, as
applicable, Lender) pursuant to an effective assignment agreement, Borrower
shall execute and deliver to the Assignee (and, as applicable, Lender) a Note in
the principal amount of the Assignee’s pro rata share of the Term Loan
Commitment plus the principal amount of the Assignee’s Term Loan (and, as
applicable, a Note in the principal amount of the Term Loan retained by Lender).
Each such Note shall be dated the effective date of such assignment. Upon
receipt by Lender of such Note, Lender shall return to Borrower any prior Note
held by it.
(b)    Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section 13.13.1 shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for Lender as a party hereto.
13.13.2    Participations. Lender may at any time sell to one or more Persons
participating interests in the Term Loan, the Term Loan Commitment or its other
interests hereunder (any such Person, a “Participant”). In the event of a sale
by Lender of a participating interest to a Participant, (a) Lender’s obligations
hereunder shall remain unchanged for all purposes, (b) Borrower shall continue
to deal solely and directly with Lender in connection with Lender’s rights and
obligations hereunder and (c) all amounts payable by Borrower shall be
determined as if Lender had not sold such participation and shall be paid
directly to Lender. Borrower agrees that if amounts outstanding under this
Agreement are due and payable (as a result of acceleration or otherwise), each
Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as
Lender under this Agreement; provided that such right of set-off shall be
subject to the obligation of each Participant to share with Lender, and Lender
agrees to share with each Participant, on a pro rata basis. Borrower also agrees
that each Participant shall be entitled to the benefits of Section 5.5 or
ARTICLE 6 as if it were Lender (provided that on the date of the participation
no Participant shall be entitled to any greater compensation pursuant to Section
5.5 or ARTICLE 6 than would have been paid to Lender on such date if no
participation had been sold and that each Participant complies with Section 5.5
or ARTICLE 6 as if it were a direct assignee). Each Lender that sells a
participation to a Participant shall, acting solely for this purpose as a
non-fiduciary agent of Borrower, maintain at one of its offices a register for
the recordation of the names and addresses of each such Participant, and the
commitments of, and principal amount of the Term Loan owing to, such Participant
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any Participant or any information relating to a Participant’s
interest in the Term Loan, commitments or its other obligations under any Loan
Document) to any Person except to the extent that disclosure is required to
establish that such a participation in a Term Loan, commitment or other
obligation is held by a Participant who is a non-resident alien individual
(within the meaning of Code Section 871) or a foreign corporation (within the
meaning of Code Section 881) is in registered form (as described above). The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall have the right to treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.


59



--------------------------------------------------------------------------------





13.14    Captions. Section captions used in this Agreement are for convenience
only and shall not affect the construction of this Agreement.
13.15    Customer Identification - USA Patriot Act Notice. Lender (for itself
and not on behalf of any other party) hereby notifies the Loan Parties that,
pursuant to the requirements of the USA Patriot Act, Title III of Pub. L.
107-56, signed into law October 26, 2001 (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow Lender, as applicable, to identify the Loan Parties
in accordance with the Patriot Act.
13.16    INDEMNIFICATION BY LOAN PARTIES. IN CONSIDERATION OF THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY LENDER AND THE AGREEMENT BY LENDER TO EXTEND THE
COMMITMENTS PROVIDED HEREUNDER, EACH LOAN PARTY HEREBY AGREES TO INDEMNIFY,
EXONERATE AND HOLD LENDER AND EACH OF THE OFFICERS, DIRECTORS, EMPLOYEES,
AFFILIATES AND AGENTS OF LENDER (EACH A “LENDER PARTY”) FREE AND HARMLESS FROM
AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, LOSSES, LIABILITIES,
DAMAGES AND EXPENSES, INCLUDING REASONABLE ATTORNEY’S FEES AND COURT COSTS
(COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”), INCURRED BY LENDER PARTIES OR ANY
OF THEM AS A RESULT OF, OR ARISING OUT OF, OR RELATING TO (A) ANY TENDER OFFER,
MERGER, PURCHASE OF CAPITAL SECURITIES, PURCHASE OF ASSETS OR OTHER SIMILAR
TRANSACTION FINANCED OR PROPOSED TO BE FINANCED IN WHOLE OR IN PART, DIRECTLY OR
INDIRECTLY, WITH THE PROCEEDS OF THE TERM LOAN, (B) THE USE, HANDLING, RELEASE,
EMISSION, DISCHARGE, TRANSPORTATION, STORAGE, TREATMENT OR DISPOSAL OF ANY
HAZARDOUS SUBSTANCE AT ANY PROPERTY OWNED OR LEASED BY ANY LOAN PARTY OR ANY
SUBSIDIARY OF ANY LOAN PARTY, (C) ANY VIOLATION OF ANY ENVIRONMENTAL LAWS WITH
RESPECT TO CONDITIONS AT ANY PROPERTY OWNED OR LEASED BY ANY LOAN PARTY OR ANY
SUBSIDIARY OF ANY LOAN PARTY OR THE OPERATIONS CONDUCTED THEREON, (D) THE
INVESTIGATION, CLEANUP OR REMEDIATION OF OFFSITE LOCATIONS AT WHICH ANY LOAN
PARTY OR ANY SUBSIDIARY OF ANY LOAN PARTY OR THEIR RESPECTIVE PREDECESSORS ARE
ALLEGED TO HAVE DIRECTLY OR INDIRECTLY DISPOSED OF HAZARDOUS SUBSTANCES OR (E)
THE EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT BY ANY OF LENDER PARTIES, EXCEPT FOR ANY SUCH INDEMNIFIED
LIABILITIES ARISING ON ACCOUNT OF THE APPLICABLE LENDER PARTY’S BAD FAITH, GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OR THE APPLICABLE LENDER PARTY’S MATERIAL
BREACH OF ITS OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT AS
DETERMINED BY A FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION. IF AND TO THE EXTENT THAT THE FOREGOING UNDERTAKING MAY BE
UNENFORCEABLE FOR ANY REASON, EACH LOAN PARTY HEREBY AGREES TO MAKE THE MAXIMUM
CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE INDEMNIFIED
LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW. ALL OBLIGATIONS PROVIDED
FOR IN THIS SECTION 13.16 SHALL SURVIVE REPAYMENT OF THE TERM LOAN, CANCELLATION
OF THE NOTE, ANY FORECLOSURE UNDER, OR ANY MODIFICATION, RELEASE OR DISCHARGE
OF, ANY OR ALL OF THE COLLATERAL DOCUMENTS AND TERMINATION OF THIS AGREEMENT.
13.17    Nonliability of Lender. The relationship between Borrower on the one
hand and Lender on the other hand shall be solely that of borrower and lender.
Lender has no fiduciary relationship with or duty


60



--------------------------------------------------------------------------------





to any Loan Party arising out of or in connection with this Agreement or any of
the other Loan Documents, and the relationship between the Loan Parties, on the
one hand, and Lender, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor. Lender undertakes no responsibility to any
Loan Party to review or inform any Loan Party of any matter in connection with
any phase of any Loan Party’s business or operations. Each Loan Party agrees
that Lender shall have no liability to any Loan Party (whether sounding in tort,
contract or otherwise) for losses suffered by any Loan Party in connection with,
arising out of, or in any way related to the transactions contemplated and the
relationship established by the Loan Documents, or any act, omission or event
occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the bad faith, gross negligence or willful misconduct of the party
from which recovery is sought or from a material breach by such party of its
obligations hereunder or under any other Loan Document. NO LENDER PARTY SHALL BE
LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF ANY INFORMATION OR
OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR OTHER SIMILAR INFORMATION
TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT, NOR SHALL ANY LENDER
PARTY HAVE ANY LIABILITY WITH RESPECT TO, AND EACH LOAN PARTY HEREBY WAIVES,
RELEASES AND AGREES NOT TO SUE FOR ANY SPECIAL, PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
ARISING OUT OF ITS ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH (WHETHER
BEFORE OR AFTER THE CLOSING DATE). Each Loan Party acknowledges that it has been
advised by counsel in the negotiation, execution and delivery of this Agreement
and the other Loan Documents to which it is a party. No joint venture is created
hereby or by the other Loan Documents or otherwise exists by virtue of the
transactions contemplated hereby among the Loan Parties and Lender.
13.18    FORUM SELECTION AND CONSENT TO JURISDICTION. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS
OF THE STATE OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE LENDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN
ANY OTHER JURISDICTION. EACH LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS
TO THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED
STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF
ANY SUCH LITIGATION AS SET FORTH ABOVE. EACH LOAN PARTY FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS. EACH LOAN PARTY HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
13.19    WAIVER OF JURY TRIAL. EACH LOAN PARTY AND LENDER HEREBY WAIVES ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT AND ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY
LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, AND
AGREES THAT ANY


61



--------------------------------------------------------------------------------





SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
ARTICLE 14
LOAN GUARANTY.

14.1    Guaranty.
14.1.2    Each of the Loan Guarantors hereby, jointly and severally,
unconditionally and irrevocably, as a primary obligor and not only a surety,
guaranties to Lender and its successors, indorsees, transferees and assigns, the
prompt and complete payment and performance by Borrower when due (whether at the
stated maturity, by acceleration or otherwise) of the Secured Obligations. Each
Loan Guarantor further agrees to pay all costs and expenses, including, without
limitation, all Attorney Costs paid or incurred by Lender in endeavoring to
collect all or any part of the Secured Obligations from, or in prosecuting any
action against, any Loan Guarantor, Borrower or any other guarantor of all or
any part of the Secured Obligations. All amounts payable by any Loan Guarantor
under this ARTICLE 14 shall be payable upon demand by Lender, without set-off or
counterclaim.
14.1.3    Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Loan Guarantor hereunder and
under the other Loan Documents shall in no event exceed the amount which can be
guaranteed by such Loan Guarantor under applicable federal and state laws
relating to the insolvency of debtors (after giving effect to the right of
contribution established in Section 14.2).
14.1.4    Each Loan Guarantor agrees that the Secured Obligations may at any
time and from time to time exceed the amount of the liability of such Loan
Guarantor hereunder without impairing the guaranty contained in this ARTICLE 14
or affecting the rights and remedies of Lender hereunder.
14.1.5    The guaranty contained in this ARTICLE 14 shall remain in full force
and effect until all of the Secured Obligations shall have been Paid in Full.
14.1.6    No payment made by Borrower, any of the Loan Guarantors, any other
guarantor or any other Person or received or collected by Lender from Borrower,
any of the Loan Guarantors, any other guarantor or any other Person by virtue of
any action or proceeding or any set-off or appropriation or application at any
time or from time to time in reduction of or in payment of the Secured
Obligations shall be deemed to modify, reduce, release or otherwise affect the
liability of any Loan Guarantor hereunder which shall, notwithstanding any such
payment (other than any payment made by such Loan Guarantor in respect of the
Secured Obligations or any payment received or collected from such Loan
Guarantor in respect of the Secured Obligations), remain liable for the Secured
Obligations up to the maximum liability of such Loan Guarantor hereunder until
the Secured Obligations are Paid in Full.
14.2    Right of Contribution. Each Loan Guarantor hereby agrees that, to the
extent that a Loan Guarantor shall have paid more than its proportionate share
of any payment made hereunder, such Loan Guarantor shall be entitled to seek and
receive contribution from and against any other Loan Guarantor hereunder which
has not paid its proportionate share of such payment. Each Loan Guarantor’s
right of contribution shall be subject to the terms and conditions of Section
14.3. The provisions of this Section 14.2 shall in no respect limit the
obligations and liabilities of any Loan Guarantor to Lender, and each Loan
Guarantor shall remain liable to Lender for the full amount guaranteed by such
Loan Guarantor hereunder.


62



--------------------------------------------------------------------------------





14.3    No Subrogation. Notwithstanding any payment made by any Loan Guarantor
hereunder or any set-off or application of funds of any Loan Guarantor by
Lender, no Loan Guarantor shall be entitled to be subrogated to any of the
rights of Lender against Borrower or any other Loan Guarantor or any collateral
security or guaranty or right of offset held by Lender for the payment of the
Secured Obligations, nor shall any Loan Guarantor seek or be entitled to seek
any contribution or reimbursement from Borrower or any other Loan Guarantor in
respect of payments made by such Loan Guarantor hereunder, until all of the
Secured Obligations are Paid in Full. Should any Loan Guarantor have the right,
notwithstanding the foregoing, to exercise its subrogation rights, such Loan
Guarantor hereby expressly and irrevocably (a) subordinates any and all rights
at law or in equity to subrogation, reimbursement, exoneration, contribution,
indemnification or set off that such Loan Guarantor may have to the payment and
performance in full of the Secured Obligations until the Secured Obligations are
Paid in Full and (b) waives any and all defenses available to a surety,
guarantor or accommodation co-obligor until the Secured Obligations are Paid in
Full. Each Loan Guarantor acknowledges and agrees that this subordination is
intended to benefit Lender and shall not limit or otherwise affect any Loan
Guarantor’s liability hereunder or the enforceability of this ARTICLE 14, and
that Lender and its successors and assigns are intended third party
beneficiaries of the waivers and agreements set forth in this ARTICLE 14. If any
amount shall be paid to any Loan Guarantor on account of such subrogation rights
at any time when all of the Secured Obligations shall not have been Paid in
Full, such amount shall be held by such Loan Guarantor in trust for Lender,
shall be segregated from other funds of such Loan Guarantor, and shall,
forthwith upon receipt by such Loan Guarantor, be turned over to Lender in the
exact form received by such Loan Guarantor (duly indorsed by such Loan
Guarantor, if required), to be applied against the Secured Obligations, whether
matured or unmatured, in such order as Lender may determine.
14.4    Amendments, etc. with respect to the Secured Obligations. Each Loan
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Loan Guarantor and without notice to or
further assent by any Loan Guarantor, any demand for payment of any of the
Secured Obligations made by Lender may be rescinded by Lender and any of the
Secured Obligations continued, and the Secured Obligations, or the liability of
Borrower or any other Person upon or for any part thereof, or any collateral
security or guaranty therefor or right of offset with respect thereto, may, from
time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by Lender, and this
Agreement and the other Loan Documents and any other documents executed and
delivered in connection herewith and therewith may be amended, modified,
supplemented or terminated, in whole or in part, as Lender may deem advisable
from time to time. Lender shall have no obligation to protect, secure, perfect
or insure any Lien at any time held by it as security for the Secured
Obligations or for the guaranty contained in this ARTICLE 14 or any property
subject thereto.
14.5    Discharge. Each Loan Guarantor’s guaranty hereunder shall not be
discharged or otherwise affected as a result of: (a) the invalidity or
unenforceability of any security for or other guaranty of all or any part of the
Secured Obligations or of any promissory note or other agreement, document or
instrument (including, without limitation, this Agreement and the other Loan
Documents) evidencing or in respect of all or any part of the Secured
Obligations, or the lack of perfection or continuing perfection or failure of
priority of any security for all or any part of the Secured Obligations or any
other guaranty therefor; (b) the absence of any attempt to collect the Secured
Obligations, or any portion thereof, from Borrower, or any other guarantor or
other action to enforce the same; (c) any failure by Lender to acquire, perfect
and maintain any security interest in, or to preserve any rights to, any
security or collateral for all or any part of the Secured Obligations or any
guaranty therefor; (d) any change, restructuring or termination of the corporate
structure, ownership or existence of Borrower or any Loan Guarantor; (e) any
election by Lender in any proceeding instituted under Chapter 11 of Title 11 of
the United States Code (11 U.S.C. § 101 et seq.) (the “Bankruptcy Code”); (f)
any borrowing or grant of a security interest by Borrower or any Loan Guarantor,
as debtors-in-possession, or extension of credit, under the Bankruptcy Code; (g)
the disallowance, under the Bankruptcy


63



--------------------------------------------------------------------------------





Code, of all or any portion of Lender’s claim(s) for repayment of the Secured
Obligations; (h) any use of cash collateral under the Bankruptcy Code; (i) any
agreement or stipulation as to the provision of adequate protection in any
bankruptcy proceeding; (j) the avoidance of any lien in favor of Lender for any
reason; (k) any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, liquidation or dissolution proceeding commenced by or
against Borrower, any Loan Guarantor or any other guarantor, maker or endorser,
including without limitation, any discharge of, or bar or stay against
collecting or accelerating, all or any of the Secured Obligations (or any
interest thereon) in or as a result of any such proceeding; (l) any failure by
Lender to file or enforce a claim against Borrower, any Loan Guarantor or such
Person’s estate in any bankruptcy or insolvency case or proceeding; (m) any
action taken by Lender that is authorized by this Agreement; (n) any election by
Lender under Section 9-604(a) of the Uniform Commercial Code as enacted in any
relevant jurisdiction as to any security for the Secured Obligations or any
guaranty of all or any part of the Secured Obligations; or (o) any other
circumstance which might otherwise constitute a statutory, legal or equitable
discharge or defense of a surety or guarantor, including, without limitation,
any defense any Loan Guarantor may have pursuant to the Illinois Sureties Act.
14.6    Notice. Lender may, from time to time, at its sole discretion and
without notice to any Loan Guarantor (or any of them), take any or all of the
following actions: (a) retain or obtain a security interest in any property to
secure any of the Secured Obligations or any obligation hereunder, (b) retain or
obtain the primary or secondary obligation of any obligor or obligors, in
addition to the undersigned, with respect to any of the Secured Obligations, (c)
extend or renew any of the Secured Obligations for one or more periods (whether
or not longer than the original period), alter or exchange any of the Secured
Obligations, or release or compromise any obligation of any Loan Guarantor or
any obligation of any nature of any other obligor with respect to any of the
Secured Obligations, (d) release any guaranty or right of offset or its security
interest in, or surrender, release or permit any substitution or exchange for,
all or any part of any property securing any of the Secured Obligations or any
obligation hereunder, or extend or renew for one or more periods (whether or not
longer than the original period) or release, compromise, alter or exchange any
obligations of any nature of any obligor with respect to any such property, and
(e) resort to any Loan Guarantor for payment of any of the Secured Obligations
when due, whether or not Lender shall have resorted to any property securing any
of the Secured Obligations or any obligation hereunder or shall have proceeded
against any other of the undersigned, or any other obligor primarily or
secondarily obligated with respect to any of the Secured Obligations.
14.7    Waivers. Each Loan Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Secured Obligations and notice of or
proof of reliance by Lender upon the guaranty contained in this ARTICLE 14 or
acceptance of the guaranty contained in this ARTICLE 14; the Secured
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guaranty contained in this ARTICLE 14, and all dealings between
Borrower and any of the Loan Guarantors, on the one hand, and Lender, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guaranty contained in this ARTICLE 14. Each
Loan Guarantor waives (a) diligence, presentment, protest, demand for payment
and notice of default, dishonor or nonpayment and all other notices whatsoever
to or upon Borrower or any of the Loan Guarantors with respect to the Secured
Obligations, (b) notice of the existence or creation or non-payment of all or
any of the Secured Obligations and (c) all diligence in collection or protection
of or realization upon any Secured Obligations or any security for or guaranty
of any Secured Obligations.
14.7.2    Each Loan Guarantor further waives, in each case to the extent
permitted by applicable law:


64



--------------------------------------------------------------------------------





(a)    Notices: (i) of default in respect of the Secured Obligations or any
other guaranty, (ii) of the existence, creation or incurrence of new or
additional indebtedness or other Secured Obligations, arising either from
additional loans extended to Borrower or otherwise, (iii) that the principal
amount, or any portion thereof, and/or any interest on any document or
instrument evidencing all or any part of the Secured Obligations is due, (iv) of
any and all proceedings to collect from Borrower any maker, endorser or any
other guarantor of all or any part of the Secured Obligations, or from anyone
else, (v) of exchange, sale, surrender or other handling of any security or
collateral given to Lender to secure payment of the Secured Obligations or any
guaranty therefor, (vi) of assignment, sale or other transfer of the Note to a
transferee thereof, (vii) of any action taken by Lender that is authorized by
this Agreement and (viii) which such Loan Guarantor is otherwise entitled to
receive;
(b)    any right to require Lender to: (i) proceed first against Borrower or any
other Person whatsoever, (ii) proceed against or exhaust any security given to
or held by Lender in connection with the Secured Obligations or any other
guaranty, or (iii) pursue any other remedy in Lender’s power whatsoever;
(c)    any defense arising by reason of (i) any legal disability or other
defense of Borrower or any Loan Guarantor with respect to all or any portion of
the Secured Obligations, (ii) the cessation from any cause whatsoever (other
than payment) of the liability of Borrower or any Loan Guarantor with respect to
all or any portion of the Secured Obligations, or (iii) any act or omission of
Lender or others which directly or indirectly, by operation of law or otherwise,
results in or aids the discharge or release of Borrower, any Loan Guarantor, or
any security given to or held by Lender in connection with the Secured
Obligations or any other guaranty;
(d)    any and all other guaranty or suretyship defenses under applicable law,
including, without limitation, under the Illinois Sureties Act; and
(e)    the benefit of any statute of limitations, bar date, equitable defense of
laches affecting the Secured Obligations or any Loan Guarantor’s liability
hereunder or the enforcement hereof.
All waivers granted by the Loan Guarantor hereunder shall be unconditional and
irrevocable irrespective of whether the Secured Obligations have been Paid in
Full by the Loan Guarantors or any other party.
14.7.3    Each Loan Guarantor consents and agrees that Lender shall be under no
obligation to marshal any assets in favor of any Loan Guarantor or against or in
payment of any or all of the Secured Obligations. Each Loan Guarantor further
agrees that, to the extent that Borrower makes a payment or payments to Lender,
or Lender receives any proceeds of collateral, which payment or payments or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to Borrower, its estates,
trustee, receiver or any other party, including, without limitation, such Loan
Guarantor, under any bankruptcy law, state or federal law, common law or
equitable theory, then to the extent of such payment or repayment, the Secured
Obligations or the part thereof which has been paid, reduced or satisfied by
such amount, and any Loan Guarantor's obligations hereunder with respect to such
portion of the Secured Obligations, shall be reinstated and continued in full
force and effect as of the date such initial payment, reduction or satisfaction
occurred.


65



--------------------------------------------------------------------------------





14.7.4    Each Loan Guarantor agrees that, if an Event of Default shall have
occurred and be continuing, any and all claims of any Loan Guarantor against
Borrower, any endorser or any other guarantor of all or any part of the Secured
Obligations, or against any of Borrower’s properties, whether arising by reason
of any payment by such Loan Guarantor to Lender pursuant to this ARTICLE 14 or
with respect to any “Intercompany Indebtedness” (as hereinafter defined), shall
be subordinate and subject in right of payment to the prior payment, in full, of
all of the Secured Obligations. Notwithstanding any right of any Loan Guarantor
to ask, demand, sue for, take or receive any payment from Borrower, if an Event
of Default shall have occurred and be continuing, all rights, liens and security
interests of such Loan Guarantor, whether now or hereafter arising and howsoever
existing, in any assets of Borrower shall be and are subordinated to the rights
of Lender in those assets. If an Event of Default shall have occurred and be
continuing, no Loan Guarantor shall have right to possession of any such asset
or to foreclose upon any such asset, whether by judicial action or otherwise,
unless and until all of the Secured Obligations shall have been Paid in Full. If
all or any part of the assets of Borrower, or the proceeds thereof, are subject
to any distribution, division or application to the creditors of Borrower,
whether partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding, or if the business of Borrower
is dissolved or if substantially all of the assets of Borrower are sold, then,
and in any such event (such events being herein referred to as an “Insolvency
Event”), any payment or distribution of any kind or character, either in cash,
securities or other property, which shall be payable or deliverable upon or with
respect to any indebtedness of Borrower to any Loan Guarantor (“Intercompany
Indebtedness”) shall be paid or delivered directly to Lender for application on
any of the Secured Obligations, due or to become due, until such Secured
Obligations shall have first been Paid in Full. If an Insolvency Event shall
have occurred and any amount shall be paid to any Loan Guarantor on account of
Intercompany Indebtedness at any time when all of the Secured Obligations shall
not have been Paid in Full, such amount shall be held by such Loan Guarantor in
trust for Lender, segregated from other funds of such Loan Guarantor, and shall,
forthwith upon receipt by such Loan Guarantor, be turned over to Lender in the
exact form received by such Loan Guarantor (duly indorsed by such Loan
Guarantor, if required), to be applied against the Secured Obligations, whether
matured or unmatured, in such order as Lender may determine. Such Loan Guarantor
agrees that until the Secured Obligations have been Paid in Full, such Loan
Guarantor will not assign or transfer to any Person (other than Lender) any
claim such Loan Guarantor has or may have against any Borrower.
14.8    Payments. Each Loan Guarantor hereby guaranties that payments hereunder
will be paid to Lender without set-off or counterclaim in Dollars at the office
of Lender specified herein.
14.9    Representations and Warranties. Each Loan Guarantor represents and
warrants to Lender as of the date hereof, as of the date any Loan Party becomes
a party hereto pursuant to a joinder, that there is no litigation or
administrative proceeding pending or, to the knowledge of such Loan Guarantor,
threatened to restrain or enjoin the transactions contemplated by this ARTICLE
14, or questioning the validity hereof, or in any way contesting the powers of
such Loan Guarantor to perform its obligations under this ARTICLE 14, or in
which an unfavorable decision, ruling or finding would reasonably be expected to
adversely affect the transactions contemplated by this ARTICLE 14.


[**Remainder Of Page Intentionally Left Blank; Signature Page Follows**]


66



--------------------------------------------------------------------------------






The parties hereto have caused this Agreement to be duly executed and delivered
by their duly authorized officers as of the date first set forth above.




KINSALE CAPITAL GROUP, INC., as Borrower




By:      /s/ Michael P. Kehoe         
Name:      Michael P. Kehoe         
Title:      CEO               


KINSALE MANAGEMENT, INC., as Loan Guarantor




By:      /s/ Michael P. Kehoe         
Name:      Michael P. Kehoe         
Title:      CEO               


ASPERA INSURANCE SERVICES, INC., as Loan Guarantor




By:      /s/ Michael P. Kehoe         
Name:      Michael P. Kehoe         
Title:      CEO               




THE PRIVATEBANK AND TRUST COMPANY, as Lender




By:      /s/ Austin G. Love         
Name:      Austin G. Love            
Title:      Associate Managing Director      












--------------------------------------------------------------------------------






ANNEX A


ADDRESSES FOR NOTICE




To the Lender:
 
The PrivateBank and Trust Company
120 South LaSalle Street
Chicago, Illinois 60603
Attention: Andrew C. Haak, Managing Director
 
 
 
With a copy of notices sent to Lender sent to:
(provided such copy shall not constitute notice)
 
Freeborn & Peters LLP
311 South Wacker Drive, Suite 3000
Chicago, Illinois 60606
Attention: Anthony J. Zeoli, Esq.
 
 
 
To Borrower:
 
Kinsale Capital Group, Inc.
2221 Edward Holland Drive, Suite 600
Richmond, Virginia 23230
Attention: Michael P. Kehoe


To The Loan Guarantors:
 
Kinsale Management, Inc.;
Aspera Insurance Services, Inc.
c/o Kinsale Capital Group, Inc.
2221 Edward Holland Drive, Suite 600
Richmond, Virginia 23230
Attention: Michael P. Kehoe


With a copy of notices sent to Borrower and/or Loan Guarantors to:
(provided such copy shall not constitute notice)
 
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square,
New York 10036-6522
Attention: Dwight S. Yoo, Esq.





 
 
 




--------------------------------------------------------------------------------







SCHEDULE 8.8


EQUITY OWNERSHIP; SUBSIDIARIES




Loan Party/Subsidiary


Kinsale Capital Group, Inc.
Authorized Capital


18,333,333 shares of Common Stock, $0.0001 par value per share, of which
15,000,000 shares are designated as Class A Common Voting Shares and 3,333,333
are designated as Class B Common Non-Voting Shares


Issued and Outstanding Shares




13,803,183 Class A Shares


1,538,836 Class B Shares
Owner






Not Applicable


Kinsale Management, Inc.


10,000 authorized shares, par value $0.01




100


100% by Kinsale Capital Group, Inc.


Kinsale Insurance Company


5,000,000 authorized shares, par value $1.00




3,750,000


100% by Kinsale Capital Group, Inc.


Aspera Insurance Services, Inc.


5,000 authorized shares, par value $0.01


100


100% by Kinsale Capital Group, Inc.




SCHEDULE 10.2


EXISTING LIENS


NONE


 
 
 




--------------------------------------------------------------------------------







SCHEDULE 10.10


EXISTING INVESTMENTS




1.
The Investments described in in the Investment Schedules.



2.
The inter-company obligations contemplated by that certain Management Services
Agreement dated as of February 5, 2010 by and between Kinsale Management, Inc.
and Kinsale Insurance Company.



3.
The inter-company obligations contemplated by that certain Management Services
Agreement dated as of April 22, 2014 by and between Kinsale Management, Inc. and
Aspera Insurance Services, Inc.



4.
The inter-company obligations contemplated by that certain Amended and Restated
Tax Sharing & Allocation Agreement dated as of April 22, 2014 among Kinsale
Capital Group, Inc., Kinsale Management, Inc., Kinsale Insurance Company and
Aspera Insurance Services, Inc.





 
 
 




--------------------------------------------------------------------------------







EXHIBIT A


FORM OF COMPLIANCE CERTIFICATE




To:    The PrivateBank and Trust Company, as Lender


Please refer to the Amended and Restated Loan and Security Agreement dated as of
June [__], 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”) by and among KINSALE CAPITAL GROUP, INC.
(“Borrower”), and THE PRIVATEBANK AND TRUST COMPANY (“Lender”), among others.
Terms used but not otherwise defined herein are used herein as defined in the
Loan Agreement.
I.
Reports. Enclosed herewith is a copy of the [annual audited/quarterly] report of
Borrower and its consolidated Subsidiaries as at _____________, ____ (the
“Computation Date”), which report fairly presents in all material respects the
financial condition and results of operations [(subject to the absence of
footnotes and to normal year-end adjustments)] of Borrower and its consolidated
Subsidiaries as of the Computation Date and has been prepared in accordance with
GAAP consistently applied.



II.
Financial Tests. Borrower hereby certifies and warrants to you that the
following is a true and correct computation as at the Computation Date of the
following ratios and/or financial restrictions contained in the Loan Agreement:

A.
 
 
Section 10.13.1 - Minimum Risk Based Capital
 
 
 
 
 
 
 
 
 
1.
 
Risk Based Capital Ratio
 
 
 
 
 
for Kinsale Insurance as of
 
 
 
 
 
December 31, 20__
 
________%
 
 
 
 
 
 
 
2.
 
Minimum Required
 
350%
 
 
 
 
 
 
 
3.
 
Met
 
Yes/No
 
 
 
 
 
 
B.
 
 
Section 10.13.2 - Statutory Surplus
 
 
 
 
 
 
 
 
 
1.
 
Statutory Surplus for Kinsale
 
 
 
 
 
Insurance as of March 31, 2016
 
________
 
 
 
 
 
 
 
2.
 
90% of Item 1
 
________
 
 
 
 
 
 
 
3.
 
Statutory Net Income
 
 
 
 
 
for Kinsale Insurance
 
 



 
 
 




--------------------------------------------------------------------------------





 
 
 
from April 1, 2016 to
 
 
 
 
 
the Computation Date
 
_________
 
 
 
 
 
 
 
4.
 
50% of Item 3
 
_________
 
 
 
 
 
 
 
5.
 
Minimum Statutory Surplus
 
 
 
 
 
(Item 2, plus Item 4)
 
_________
 
 
 
 
 
 
 
6.
 
Statutory Surplus as of Computation Date
 
_________
 
 
 
 
 
 
 
7.
 
Met
 
Yes/No
 
 
 
 
 
 
C.
 
 
Section 10.13.3 - Total Debt to Capital Ratio
 
 
 
 
 
 
 
 
 
1.
 
Total Debt of Borrower
 
 
 
 
 
and its consolidated Subsidiaries
 
 
 
 
 
as of the Computation Date
 
$_________
 
 
 
 
 
 
 
2.
 
Net Worth of Borrower
 
 
 
 
 
and its consolidated Subsidiaries 
 
 
 
 
 
plus Item 1
 
$_________
 
 
 
 
 
 
 
3.
 
Ratio of (1) to (2)
 
___ to ___
 
 
 
 
 
 
 
4.
 
Maximum allowed
 
1.00 to 2.50
 
 
 
 
 
 
 
5.
 
Met
 
Yes/No
 
 
 
 
 
 
D.
 
 
Section 10.13.4 -Net Worth
 
 
 
 
 
 
 
 
 
1.
 
Net Worth of Borrower
 
 
 
 
 
and its consolidated subsidiaries
 
 
 
 
 
as of March 31, 2016
 
_________
 
 
 
 
 
 
 
2.
 
85% of Item 1
 
_________
 
 
 
 
 
 
 
3.
 
Net Earnings as from April 1, 2016
 
 
 
 
 
to the Computation Date
 
_________
 
 
 
 
 
 
 
4.
 
50% of Item 3
 
_________
 
 
 
 
 
 



 
 
 




--------------------------------------------------------------------------------





 
5.
 
Minimum Net Worth (Item 2, plus Item 4)
 
$_________
 
 
 
 
 
 
 
6.
 
Net Worth as of the Computation Date
 
$_________
 
 
 
 
 
 
 
7.
 
Met
 
Yes/No



Borrower further certifies to you that no Default or Event of Default has
occurred and is continuing.
Borrower has caused this Compliance Certificate to be executed and delivered by
its duly authorized officer on _________, ____.






KINSALE CAPITAL GROUP, INC.


By:                        
Name:                        
Title:                        




 
 
 


